Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 1 of 141 PageID #: 1363




                     Exhibit A
      to Declaration of Christopher M. Denig,
              Dated October 15, 2018
   1...,ct:::,t:: .L . .LU-1,;V-U'+OOO-I\JI...:,-~ I   uucurnem LV.   r-11eu V.L/ L4/ .Ll   r'a.ye .L (JI .l4V r'a.!Jelu   ff:   L.LO
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 2 of 141 PageID #: 1364




                                       UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF NEW YORK -                                 Fl LED
                                                                                                       IN CLERK'S OFFICE
                                                                                                   US DISTRICT COURT E.D.N.Y.

    THE UNITED STATES OF AMERICA;                                                                  * JAN 24/JtJJ *
    THE STATES OF CALIFORNIA, COLORADO,                                                            BROOKLYN OFFICE
    CONNECTICUT, DELAWARE, FLORIDA,
    GEORGIA, HAWAII, ILLINOIS, INDIANA,                                     CIVIL ACTION NO.
    LOUISIANA, MARYLAND, MICHIGAN,                                           CV-10-4856
    MINNESOTA, NEVADA, NEW HAMPSHIRE,
    NEW JERSEY, NEW MEXICO, NEW YORK,                                       (Gershon, J.)
    NORTH CAROLINA, OKLAHOMA, RHODE                                         (Go,M.J.)
    ISLAND, TENNESSEE, TEXAS, and
    WISCONSIN;

    THE COMMONWEALTHS OF                                                         FILED IN CAMERA
    MASSACHUSETTS and VIRGINIA; and                                              and UNDER SEAL

    THE DISTRICT OF COLUMBIA,
                                                                             JURY TRIAL DEMANDED
    ex rel. [UNDER SEAL],

                Plaintiffs,

    v.

    AMERISOURCEBERGEN CORPORATION;
    AMERISOURCEBERGEN SPECIALTY GROUP;
    INTERNATIONAL ONCOLOGY NETWORK;
    ONCOLOGY SUPPLY COMPANY; and
    MEDICAL INITIATIVES, INC.,


                Defendants.



                     FIRST AMENDED FALSE CLAIMS ACT QUI TAM COMPLAINT
   case
Case    1:1u-cv-04856-NG-STDocument
     1:12-cv-06440-NG-ST    Document 20 Filed
                                    55-11     ·01124/11
                                          Filed  10/15/18Page 2 ot
                                                           Page  3 14D Pagef
                                                                   of 141    D #: 216
                                                                          PageID   #: 1365




                                                      TABLE OF CONTENTS
                                                                                                                                            Page

   NATURE OF THE ACTION .......................................................................................................... 1

   JURISDICTION AND VENUE ...................................................................................................... 6

   'THE PARTIES ................................................................................................................................. 7

   FEDERAL AND STATE LAWS AND REGULATIONS ............................................................. 9

              A.         The Anti~Kickback Statute of the United States and the States............................... 9

              B.         The Federal and State FCAs ................................................................................. .16

              C.         Group Purchasing Organizations ........................................................................... 19

              D.         The FDA's Regulation of Drugs: the Distinctions, Under State and
                         Federal Law, Between Phannacies and Drug Repackagers and
                         Manufacturers ........................................................................................................23

   GOVERNMENT HEALTH INSURANCE PROGRAMS ............................................................29

   FACTS AND ALLEGATIONS ..................................................................................................... 42

              A.         Relator's Responsibilities at Defendants ABC and ABSG .................................. .42

              B.         As COO of ABSG, Relator Undertakes a "Strategic Review"
                         of the Oncology Group .......................................................................................... 45

              C.        Relator Learns of the United States ex rel. Westmoreland v.
                        Amgen, Inc. and AmerisourceBergen Corporation Lawsuit ................................ .47

              D.        Relator Presses Ahead With His Plans for the Oncology
                        Business Group ...................................................................................................... 49

              E.         Relator's Stellar Career at ABSG Comes to a Sudden and
                         Unexpected End ..................................................................................................... 50

              F.         Defendants' Fraudulent Schemes .......................................................................... 56

                         1.         Overview .................................................................................................... 56
Case 1:12-cv-06440-NG-ST
   Case 1:10-cv-04856-NG-STDocument 55-11
                             Document     Filed
                                      20 Filed  10/15/18Page
                                               01/24/11   Page  4 140
                                                             3 of of 141 PageID
                                                                      PagelD     #: 1366
                                                                             #: 217




                    2.        ION Is Nots True, Legitimate GPO: Illegal Remuneration
                              Paid to ION and Kickbacks and Price Concessions Provided
                              to Physician Customers by ABC Defendants Constitute
                              Kickbacks and Undermine the Reporting of Accurate Pricing
                              Used by Government Health Care Programs ............................................ .59

                    3.        The ABSG Oncology Group's Overfill Laundering Scheme
                              Involves Illegal Kickbacks and "Price Concessions" That
                              Undermines Accurate Pricing by Government Healthcare
                              Programs .................................................................................................... 65

                    4.        MII "Pharmacy" Is in Fact an Unregistered, Unlicensed Drug
                              Repackager and Manufacturer Whose Primary Function Is To
                              Repackage Vials of Drugs (Including Single-Dose Vials Without
                               Preservative) into Pre-Filled Syringes, Without Complying with
                              the FDA's Requirements With Respect To Manufacturing and Safety
                              Protocols, Thereby Endangering Public Health ......................................... 70

           G.       Claims Submitted and Damages Caused to Government Health
                    Care Programs ........................................................................................................78

   CLAIMS FOR RELIEF ON BEHALF OF THE PLAINTIFFS UNITED STATES OF
   AMERICA AND THE NAMED STATES ................................................................................... 82

           Count One, Violations of the Federal FCA ....................................................................... 82

           Count Two, Conspiracy to Defraud; Federal FCA ............................................................ 84

           Count Three, Violations of Federal and State Anti-Kickback Statutes ............................. 87

           Count Four, Violations of the California FCA .................................................................. 89

           Count Five, Violations of the Colorado Medicaid FCA .................................................... 91

           Count Six, Violations of the Connecticut FCA for Medical Assista.."lce Programs ........... 92

           Count Seven, Violations of the Delaware False Claims and Reporting Act ..................... 94

           Count Eight, Violations of the District of Columbia FCA ................................................95

           Count N'me, Violations of the Florida FCA .......................................................................97

           Count Ten, Violations of the Georgia State False Medicaid Claims Act .......................... 98

           Count Eleven, Violations of the Hawaii FCA ................................................................ .100




                                                                    11
Case 1:12-cv-06440-NG-ST
   Case 1:10-cv-04856-NG-STDocument 55-11
                             Document     Filed01/24/11
                                      20 Filed  10/15/18Page
                                                          Page  5 140
                                                             4 of of 141 PageID
                                                                      PagelD     #: 1367
                                                                             #: 218




         Count Twelve, Violations of the illinois False Claims Whistleblower Reward and
         Protection Act .................................................................................................................. 10 l

         Count Thirteen, Violations of the State of Indiana False Claims and Whlstleblower
         Protection Act .................................................................................................................. 103

         Count Fourteen, Violations of the Louisiana FCNMedical Assistance Programs
         Integrity Law .................................................................................................................... 104

         Count Fifteen, Violations of the Maryland False Health Claims Act of 2010 ............... .105

         Count Sixteen, Violations of the Massachusetts FCA ..................................................... 107

         Count Seventeen, Violations of the Michigan Medicaid FCA ....................................... .109

         Count Eighteen, Violations of the MinnesotaFCA ........................................................ .110

         Count Nineteen, Violations of the Nevada FCA ............................................................ .112

         Count Twenty, Violations of the New Hampshire FCA ................................................. .113

         Count Twenty-One, Violations of the New Jersey FCA ................................................. 115

         Count Twenty-Two, Violations of the New Mexico Medicaid FCA ............................. .116

        · Count Twenty-Three, Violations of the New York FCA ............................................... .118

         Count Twenty-Four, Violations of the North Carolina FCA ........................................... 119

         Count Twenty-Five, Violations of Oklahoma Medicaid FCA. ....................................... .120

         Count Twenty-Six, Violations of Rhode Island State FCA ............................................ .122

         Count Twenty-Seven, Violations of the Tennessee FCA ............................................... .123

         Count Twenty-Eight, Violations of Texas FCA ............................................................. .125

         County Twenty-Nine, Violations of the Virginia Fraud Against
         Taxpayers Act .................................................................................................................. 128

         Count Thirty, Violations of the Wisconsin False Claims for Medical Assistance
         Law .................................................................................................................................. 129

         Count Thirty-One, Defendant Amgen's Unlawful Retaliation Against Relator ............. 130

         Count Thirty-Two, Violation of the Texas FCA ............................................................. 131


                                                                      iii
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 6 of 141 PageID #: 1368
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 5 of 140 PagelD #: 219




             Count Thirty-Three, Breach of Contract ......................................................................... .132

   PRAYERS FOR RELIEF ............................................................................................................ 133




                                                                   iv
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 7 of 141 PageID #: 1369
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 6 of 140 PagelD #: 220




                                    NATURE OF THE ACTION

          I.     This is an action brought on behalf of the United States of America by Plaintiff

   Michael Mullen (hereafter referred to as "Relator") against Defendants pursuant to the Qui Tam

   provisions of the civil False Claims Act, 31 U.S.C. §§ 3729-3733 ("Federal FCA" or "FCA"),

   and on behalf of the above-named states under their respective State False Claims Acts ("State

   FCAs") (together, referred to herein as "Qui Tam Action"). Pursuant to 31 U.S.C. § 3730(b)(2),

   and comparable provisions in the State FCAs, this Qui Tam Action is brought in camera and

   under seal. Relator also alleges personal claims against Defendants for retaliation against bis

   having engaged in statutorily protected conduct, in violation of subsection (h) of the Federal

   FCA, and in violation of the civil Texas FCA, Hum. Res. Code§ 36.001 et seq. (2005), and

   Texas common law.

          2.      Relater is a former Chief Operating Officer ("COO") (and before that Chief

   Financial Officer ("CFO")) of Defendant AmerisourceBergen Specialty Group ("ABSG"), an

   operating segment of Defendant AmerisourceBergen Corporation ("ABC"), and a former

   member of the ABC Corporate Ethics Committee. Mr. Mullen had been with ABSG for almost

   seven years when he was terminated from active employment without warning on April 8, 2010,

   after presenting his concerns about various aspects of ABSG's business practices to, among

   others, his predecessor at ABSG, Steven H. Collis (who is now President and COO of ABC) and

   to R. David Yost, Chief Executive Officer ("CEO") and a board member of ABC.

          3.     Defendant ABC is the only major drug wholesaler who owns an oncology

   distributor (Defendant Oncology Supply Company ("OSC")), an oncology group purchasing

   organization ("GPO") (Defendant International Oncology Network ("ION")), and a purported

   oncology pharmacy (Defendant Medical Initiatives, Inc. ("MII")).
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 8 of 141 PageID #: 1370
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 7 of 140 PagelD #: 221



           4.     Defendants ION, OSC, and MII are businesses that are owned by Defendant ABC

   and operated by Defendant ABSG. Defendant OSC is the largest distributor to community

   oncologists (i.e., physicians as opposed to hospitals) in the country. ION is the largest oncology

   GPO in the country. MII operates what purports to be a large "pharmacy" at OSC's location in

   Dothan, Alabama (under one or more pharmacy Iicense(s) in the name ofMII and/or Oncology

    Supply Pharmacy Services and/or OS Pharmacy).

           5.     The community oncology channel is large, growing, and accounts for a material

   amount of Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., (hereinafter

    "Medicare") Part B drug expenditures. The community oncology channel, in total, represents

    approximately $14 to $18 billion of activity annually of which ABC owns about 45%-55%

   market share. Of that total, Relator estimates that at least 50% is funded through reimbursements

    from Government Health Care Programs such as Medicare and Medicaid.

           6.     The allegations of this First Amended Complaint arise from Relator's first-hand

   knowledge of the unlawful practices of Defendants with respect to several fraudulent schemes

   involving large volumes of oncology drugs sold by Defendants to community oncologists on

   behalf of drug manufacturers and billed by the providers to Medicare, Medicaid, and other

   government funded health care programs.

           7.     First, Relator has first-hand knowledge that Defendant ION does not function as a

   true, legitimate GPO. In essence, drug companies paid what were purported to be administrative

   or service fees to ION in connection with ION's services as a GPO. These administrative fees,

   however, were not paid by the manufacturers to ION in return for fair market value bona fide

   services, but rather were a way for drug companies (and ION and OSC) to pass-through price

   discounts to medical providers. In addition, ION and OSC provided numerous types of free




                                                   2
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 9 of 141 PageID #: 1371
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 8 of 140 PagelD #: 222



   services to providers and did not function as a true GPO should. These administrative fees did

   not qualify for the Medicare Medicaid Patient Protection Act (also known as the Anti-Kickback

   Statute ("AKS")) safe-harbor for GPOs, and constituted kickbacks in violation of the AKS, 42

   U.S.C. § 1320a-7b(b), and, accordingly, the FCA. Moreover, Relator knows or has a good faith

   basis to believe that these discounts, as well as a large portion of the administrative fees (i.e., the

   portion that did not represent fair market value for a bona fide, itemized service actually

   performed), were not included in the calculation of the Average Sales Price ("ASP") for the

   drugs in question, thereby artificially inflating the ASP and resulting in a higher profit to the

   medical provider than the ASP plus 6% set by Medicare effective January 1, 2005 (and other

   prices set under Government Health Care Programs including, without limitation, Average

   Wholesale Price ("A WP"), Wholesale Acquisition Cost, Best Price, and Average Manufacturer

   Price in effect before and after January 1, 2005). This inflated profit was another form of

   kickback in violation of the AKS and, accordingly, the FCA, and the misstatement of the ASP

   (and other prices) it gives rise to, is a separate violation of the FCA.

           8.      Second, the so-called MII "pharmacy'' is a pharmacy in name only. In actuality,

   MII is a drug repackager and manufacturer that is not registered with the Food and Drug

   Administration ("FDA"). MII, in connection with ION and OSC, engaged in an illegal "overfill"

   laundering scheme designed to pass illegal kickbacks to medical providers and which also had

   the effect of over-reporting the ASP (and other prices) of the drug. Each vial of an injectable

   drug contains a certain amount of drug above the labeled fill volume. This amount, known as

   overfill, is free to the purchaser and is typically included to ensure that the medical providers can

   withdraw and administer the full labeied fill volume (i.e., dose) to their patients. OSC purchased

   vials of injectable drugs from other drug manufacturers and sold these vials to MIL MII then




                                                      3
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 10 of 141 PageID #: 1372
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 9 of 140 PagelD #: 223



    used sophisticated centrifuge and vacuum technology to extract all of the product from these

    vials; including the free overfill amounts; and manufactured pre-filled syringes with this product,

    including the free overfill. These pre-filled syringes were then sold back to OSC, for sale to

    providers. By doing this, Defendants were able to create free doses of the drug from the overfill

    contained in the drug vials. These pre-filled syringes were sold to medical providers at a much

    steeper discount than was offered on the equivalent vials from which the syringes were

    manufactured. This scheme allowed Defendants to make a greater profit, to pass-through further

    illegal price concessions to medical providers, and to artificially inflate the ASP calculations

    (and other prices set under Government Health Care Programs including, without limitation,

    AWP, Wholesale Acquisition Cost, Best Price, and Average Manufacturer Price), upon which

    Government Health Care Programs reimburse providers. Indeed, under federal regulations, all

    manufacturers and repackagers, such as MII, are required to report ASP data, reflecting the ASP

    by National Drug Code ("NDC") for each drug manufactured or repackaged, on a quarterly basis

    to the Department of Health and Human Services ("HHS") Centers for Medicare and Medicaid

    Services ("CMS"). See 42 C.F.R. § 414.804(a)(5). MII never did so, and therefore the price

    effect of its illegal overfill laundering scheme was never reflected in the drugs' ASP. This

    inflated ASP was another form of kickback in violation of the AK.Sand accordingly, the FCA,

    and the misstatement of the ASP (and other prices) gives rise to a separate violation of the FCA.

            9.     Third, because MII is an unlicensed manufacturer and repackager, it, and its

    corporate parent (who is fully aware of this activity) are in violation of a host of state and federal

    laws, including Alabama's laws governing the operating authority of local pharmacies, and at

    least equally significant, the federal Food, Drug and Cosmetic Act of 1938, 21 U.S.C. § 301 et

    seq. ("FDCA"). The FDA's regulation over drug manufacturers and repackagers pursuant to the



                                                      4
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 11 of 141 PageID #: 1373
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 10 of 140 PagelD #: 224



    FDCA is plenary. As set forth more fully below, MII has not only been operating intentionally

    below the FDA's radar screen, but it has violated any number of FDA mandated protocols

    designed to protect against contamination, product mix-ups, mis-identification, mis-labeling,

    deficient inventory control, deficient lot number identification, etc. The manipulation of sterile

    drug products - as they are removed from sterile vials and placed in pre-filled syringes (as in

    MII' s operation), is an area of particular concern to the FDA. MII and its corporate parent have

    endangered public health through this unlicensed, unregulated repackaging operation, by

    reintroducing into commerce misbranded and adulterated drug products repackaged by MII' s

    facility in Alabama - including potentially dangerous biologic drugs used to treat cancer patients.

            10.    As a direct, proximate, and foreseeable result of Defendants' fraudulent course of

    conduct set forth herein and conducted on a national scale, Defendants knowingly caused the

    submission of hundreds of thousands of false or fraudulent statements, certifications, and claims

    to Government Health Insurance Programs for the reimbursement of oncology drugs sold

    through ION and OSC from at least May 2003 through at least April 2010, when Relator was

    actively employed by Defendant ABSG.

            11.    Moreover, the practices complained of herein are continuing. As detailed below,

    Defendants' actions and omissions have caused many years of improper and illegal billings to

    Government Health Care Programs, the United States, and the states.

            12.    Defendants' fraudulent conduct has had a dramatic impact on Medicare, Medicaid

    and federal and state government fiscs.

            13.    By their actions, Defendants have violated several laws, including without

    limitation, the FCA, the AKS, and the FDCA.




                                                     5
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 12 of 141 PageID #: 1374
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 11 of 140 PagelD #: 225



             14.   In addition to the Qui Tam Action claims described above, Relator also brings

    claims ofretaliation against Defendant ABSG, in violation of the anti-retaliation provisions of

    the Federal FCA and Texas state law.

             15.   Information about Defendants' illegal conduct is detailed further in the paragraphs

    below.

                                    JURISDICTION AND VENUE

             16.   This Court has jurisdiction over this action under the FCA pursuant to 28 U.S.C.

    §§ 1331 and 1345 and 31 U.S.C. § 3732, the last of which specifically confers jurisdiction on

    this Court for actions brought pursuant to 31 U.S.C. §§ 3729 and 3730. This Court also has

    jurisdiction over Relator's private cause of action for retaliation, under 31 U.S.C. § 3730(h).

    This Court has supplemental jurisdiction over the State FCA claims, as well as over Relator's

    private causes of action under Texas statutory and common law, pursuant to 28 U.S.C. § 1367.

             17.   Under 31 U.S.C. § 3730(e)(4)(A), there has been no statutorily relevant public

    disclosure of substantially the same "allegations or transactions" alleged in this First Amended

    Complaint. Even to the extent there has been any such public disclosure, Relator meets the

    definition ofan original source, as that term is defined under 31 U.S.C. § 3730(e)(4)(B).

    Specifically, Relator voluntarily disclosed to the government the information upon which

    allegations or transactions at issue in this complaint are based prior to any purported public

    disclosure under 31 U.S.C. § 3730(e)(4)(A). Alternatively, Relator has knowledge that is

    independent of and materially adds to any purported publicly disclosed allegations or

    transactions, this First Amended Complaint is based on Relator's direct and independent

    knowledge as an employee (now former) of Defendant ABSG and Relater voluntarily provided

    the information to the government before this complaint was filed. Relater therefore qualifies as




                                                     6
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 13 of 141 PageID #: 1375
  Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 12 of 140 PagelD #: 226



    an "original source" of the allegations in this First Amended Complaint such that the so-called

    public disclosure bar set forth at 31 U.S.C. § 3730(e)(4) is inapplicable.

           18.     Venue is appropriate as to Defendants in that Defendants can be found, reside,

    and/or transact business in this judicial district, and/or acts proscribed by 31 U.S.C. § 3729 have

    been committed by Defendants in this judicial district. Therefore, venue is proper within the

    meaning of28 U.S.C. § I391(b) and (c) and 31 U.S.C. § 3732(a).

                                             THE PARTIES

           19.     The real party in interest to the FCA Qui Tam Action claims herein is the

    sovereign government of the United States of America and the sovereign governments of the

    named State Plaintiffs. At this time, Relator is pursuing his cause of action on behalf of the
                                                                                                          ..
    named Plaintiffs the United States and the states on the FCA Qui Tam Action claims set forth

    herein pursuant to 31 U.S.C. § 3730(c)(3) and comparable provisions of State FCAs. Relator is

    also pursuing on bis own behalf claims that Defendant ABSG retaliated against him in violation

    of federal and state law.

           20.     Relator Michael Mullen is a citizen of the United States of America. He is a

    resident of the State of Texas, and a former employee of Defendant ABSG. He brings this Qui

    Tam Action based upon direct, independent, and unique information obtained during the period

    of bis employment at ABSG from May 2003 to April 2010.

           21.     Defendant AmerisourceBergen Specialty Group is the specialty pharmaceutical

    business arm of Defendant AmerisourceBergen Corporation. ABSG is the largest specialty

    pharmaceutical services provider in the United States with approximately $16 billion in annual

    revenues in its fiscal year ended September 2010. "Specialty pharmaceuticals" are biological

    drugs that are expensive and difficult to handle. Among other things, ABSG distributes specialty




                                                     7
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 14 of 141 PageID #: 1376
 . Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 13 of 140 PagelD #: 227



    pharmaceuticals, and is hired by drug manufacturers to provide services related to

    reimbursement, consulting, and logistics related to specialty pharmaceuticals. ABSG is

    headquartered at 3101 Gaylord Parkway, Frisco, Texas 75034. ABC is the parent corporation of

    ABSG, is a Delaware corporation, and is headquartered at 1300 Morris Drive, Chesterbrook,

    Pennsylvania 19087. ABC does business through numerous subsidiaries or operating divisions

    including Defendants ABSG, OSC, ION, and MII. ABC and its subsidiaries/divisions operate

    and conduct business throughout the United States, Puerto Rico, and Canada ABC had

    approximately $71 billion in annual revenues in 2009 and advertises on its website that it

    "handle[s] about 20% of all of the pharmaceuticals sold and distributed throughout the country."

    AmerisourceBergen, Who We Are, available at

    http://www.amerisourcebergen.com/abc/Who_We_Are/index.jsp.

           22.     Defendant International Oncology Network, formerly known as the "Indian

    Oncology Network," was formed in the 1990s and operated as one of several d/b/a companies of

    an entity known as International Physicians Network ("IPN") (other d/b/a companies used by

    IPN include International Nephrology Network (''INN"), International Urology Network, and

    International Rheumatology Network). ABC/ABSG acquired ION in or about 2001. ION is

    purportedly a GPO that focuses on oncology practices and physicians. Its principal place of

    business is 3101 Gaylord Parkway, Frisco, Texas 75034-8655. ION is the largest oncology GPO

    in the country and does business throughout. the United States.

           23.     Defendant Oncology Supply Company is a pharmaceutical distributor operated by

    ABSG, whose ultimate parent is ABC. OSC's principal place of business is 2801 Horace

    Shepard Drive, Dothan, Alabama 36303-1038. OSC is the largest pharmaceutical distributor to

    community oncologists in the country, distributes drugs throughout the United States, and is the




                                                    8
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 15 of 141 PageID #: 1377
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 14 of 140 PagelD #: 228



    preferred distributor for ION. OSC was acquired by Bergen Brunswig (a predecessor to ABC) in

    1996.

            24.    Defendant MII purports to be an oncology "pharmacy" and is a subsidiary of

    OSC. MIT's principal place of business is 2801 Horace Shepard Drive, Dothan, Alabama 36303-

    1038. MII operates a large repackaging facility at OSC's location in Dothan, Alabama (under

    one or more pharmacy license(s) in the name ofMII and/or Oncology Supply Pharmacy Services

    and/or OS Pharmacy). MII is not registered with the FDA as a repackager or manufacturer of

    drugs or drug products, even though repackaging and manufacturing of pre-filled syringes from

    vials purchased from manufacturers constitutes the entire scope of its activities. Rather, MII is

    licensed only by the State of Alabama, as a pharmacy, even though its activities far exceed the

    scale and scope of traditional pharmacies.

                       FEDERAL AND STATE LAWS AND REGULATIONS

    A.      The Anti-Kickback Statute of the United States and the States

            25.    The Medicare and Medicaid Patient Protection Act, also known as the Anti-

    Kickback Statute, 42 U .S.C. § 1320a-7b(b), arose out of congressional concern that the

    remuneration and gifts given to those who can influence health care decisions corrupts medical

    decision-making and can result in the provision of goods and services that are more expensive.

    To protect the integrity of the federal health care programs, Congress enacted a prohibition

    against the payment of kickbacks in any form. The Anti-Kickback Statute was enacted in 1972

    "to provide penalties for certain practices which have long been regarded by professional

    organizations as unethical, as well as unlawful ... and which contribute appreciably to the cost

    of the medicare and medicaid programs." Social Security Amendments of 1972, H.R. Rep. No.

    92-231, at 104 (1971), reprinted in 1972 U.S.C.C.A.N. 4989, 5093.




                                                     9
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 16 of 141 PageID #: 1378
   case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 15 of 140 PagelD #: 229



             26.      In 1977, Congress amended the Anti-Kickback Statute to prohibit receiving or

    paying "any remlllleration" to induce referrals and increased the crime's severity from a

    misdemeanor to a felony with a penalty of $25,000 and/or five years in jail. See Social Security

    Amendments of 1972, H.R. Conf. No. 92-603, § 24l(b), (c), reprinted in 1972 U.S.C.C.A.N.

    5370; 42 U.S.C. § 1320a-7b. In doing so, Congress noted that the purpose of the Anti-Kickback

    Statute was to combat fraud and abuse in medical settings that "cheats taxpayers who must

    ultimately bear the financial burden of misuse of funds ... diverts from those most in need, the

    nation's elderly and poor, scarce program dollars that were intended to provide vitally needed

    quality health services ... [and] erodes the financial stability of those state and local

    governments whose budgets are already overextended and who must commit an ever-increasing

    portion of their financial resources to fulfill the obligations of their medical assistance

    programs." Medicare-Medicaid Antifraud and Abuse Amendments, H.R. Rep. No. 95-393(I1), at

    7 (1977), reprinted in 1977 U.S.C.C.A.N. 3039, 3047. 1

             27.      In 1987, Congress again strengthened the Anti-Kickback Statute to ensure that

    kickbacks masquerading as legitimate transactions did not evade its reach. See Medicare-

    Medicaid Antifraud and Abuse Amendments, H.R. Conf. Rep. No. 95-673, at 3 (1977), reprinted

    in 1977 U.S.C.C.A.N. 3113, 3115; Medicare and Medicaid Patient and Program Protection Act

    of 1987, S.R. No. 100-109, at 26, reprinted in 1987 U.S.C.C.A.N. 682, 707-08.

             28.      The Anti-Kickback Statute prohibits any person or entity from knowingly and

    willfully offering to pay or paying any remlUleration to another person to induce that person to

    purchase, order, or recommend any good or item for which payment may be made in whole or in



    1
     Through the amendments Congress sought to "give a clear, loud signal to the thieves and the crooks and the
    abusers that we [Congress] mean to call a halt to their exploitation of the public and the public purse." 123 Cong.
    Rec. 831767 (daily ed. Sept. 30, 1997) (statement of Sen. Talmadge).



                                                             10
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 17 of 141 PageID #: 1379
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 16 of 140 PagelD #: 230



    part by a federal health care program, which includes any state health program or health program

    funded in part by the federal government. See 42 U.S.C. § 1320a-7b(b), (f).

           29.     The statute provides, in pertinent part:

           (b)    Illegal remunerations

           ***
                   (2)    Whoever knowingly and willfully offers or pays any remuneration
                          (including any kickback, bribe, or rebate) directly or indirectly, overtly or
                          covertly, in cash or in kind to any person to induce such person -

                          (A)     to refer an individual to a person for the furnishing or arranging for
                                  the furnishing of any item or service for which payment may be
                                  made in whole or in part under Federal health care program, or

                          (B)     to purchase, lease, order, or arrange for or recommend purchasing,
                                  leasing, or ordering any good, facility, service, or item for which
                                  payment may be made in whole or in part under a Federal health
                                  care program,

                          shall be guilty of a felony and upon conviction thereof, shall be fined not
                          more than $25,000 or imprisoned for not more than five years, or both.

    42 U.S.C. § 1320a-7b(b).

           30.     In addition to criminal penalties, a violation of the Anti-Kickback Statute can also

    subject the perpetrator to exclusion from participation in federal health care programs (42 U.S.C.

    § 1320a-7(b)(7)), civil monetary penalties of$50,000 per violation (42 U.S.C. § 1320a-7a(a)(7)),

    and three times the amount of remuneration paid, regardless of whether any part of the

    remuneration is for a legitimate purpose, 42 U.S.C. § 1320a-7a(a).

           31.    In 1991, the HHS Office ofinspector General ("HHS OIG") promulgated

    regulations under the AKS. See Medicare and State Health Care Programs: Fraud & Abuse;

    OIG Anti-Kickback Provisions, 56 Fed. Reg. 35,952, 35,958 (July 29, 1991) ("HHS OIG Anti-

    Kickback Provisions").




                                                     11
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 18 of 141 PageID #: 1380
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 17 of 140 PagelD #: 231



           32.     Concern about improper drug marketing practices further prompted the HHS OIG

    to issue a Special Fraud Alert in 1994 concerning prescription drug marketing practices that

    violated the Anti-Kickback Statute. See Publication of OIG Special Fraud Alerts, 59 Fed. Reg.

    65,372, 65,376 (Dec. 19, 1994) (Special Fraud Alert: Prescription Drug Marketing Schemes).

           3 3.    Then, on June 11, 2001, the HHS OIG published a solicitation notice seeking

    information and recommendations for developing compliance program guidance for the

    pharmaceutical industry. See Solicitation of Information and Recommendations for Developing

    a Compliance Program Guidance for the Pharmaceutical Industry, 66 Fed. Reg. 31,246 (June 11,

    2001). The HHS OIG's resulting draft guidance was published for notice and comment in

    October 2002, see Draft OIG Compliance Program Guidance for Pharmaceutical Manufacturers,

    67 Fed. Reg. 62,057 (Oct. 3, 2002), and in May 2003, the HHS OIG published further guidance

    on marketing practices which may constitute kickbacks and other illegal remuneration affecting

    federal health care programs known as the "OIG Compliance Program Guidance for

    Pharmaceutical Manufacturers," 68 Fed. Reg. 23,731 (May 5, 2003) (the "OIG Guidelines").

           34.    . Among other things, the guidelines caution against engaging in "marketing the

    spread": "[t]o the extent that a manufacturer controls the 'spread,' it controls a customer's

    profit." It further observes that "[t]he conjunction of manipulation of the A WP to induce

    customers to purchase a product with active marketing of the spread is strong evidence of the

    unlawful intent necessary to trigger the anti-kickback statute." OIG Guidelines, 68 Fed. Reg. at

    23,736-37.

           35.     The "spread" refers to the difference in value between what a provider pays for a

    drug and the reimbursement that the provider receives (usually from government or private

    health insurance) for a drug to be administered to a beneficiary. The greater the difference




                                                    12
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 19 of 141 PageID #: 1381
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 18 of 140 PagelD #: 232



    between provider cost and program reimbursement, the greater the "spread" - and the greater the

    provider profit.

            36.        In 2003 when the OIG Guidance was published, under the Medicare Program, and

    other federal and state health care programs, prescription drug reimbursement amounts generally

    used the AWP as a benchmark price to determine reimbursement. The A WP for a prescription

    drug is a self-reported price, i.e., it is not independently and objectively determined. Rather,

    manufacturers provide A WP data to publications such as First Data Bank, which publish the

    information without scrutiny.

            37.        After the OIG Guidelines were issued, CMS replaced AWP with ASP plus 6%,

    effective January 1, 2005, as the basis for Medicare drug reimbursement. State Medicaid

    Programs use varying reimbursement methodologies, including A WP, ASP, Best Price, Average

    Manufacturer Price, and Wholesale Acquisition Cost. Regardless of what methodology is used,

    marketing the spread constitutes illegal remuneration and violates the A.KS.

            38.        The Anti-Kickback Statute not only prohibits outright bribes and rebate schemes,

    but also prohibits any payment or other remuneration to a physician or other person which has as

    one of its purposes the inducement to purchase, administer and/or write prescriptions for one

    manufacturer's pharmaceutical products or the inducement to influence or recommend the

    prescribing of the product. The A.KS remuneration provision is very broad in plain language and

    in purpose: it prohibits "offer[ing] or pay[ing] any remuneration (including any kickback, bribe,

    or rebate) directly or indirectly, overtly or covertly, in cash or in kind." 42 U.S.C. § 1320a-

    7b(b)(2)(B) (emphasis added). The AKS further defines "remuneration" to include "transfers of

    items or services for free or for other than fair market value." Id § 1320a-7a(i)(6).

    Underscoring the breadth of the statutory definition, the HHS OIG Anti-Kickback Provisions, 56




                                                      13
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 20 of 141 PageID #: 1382
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 19 of 140 PagelD #: 233



    Fed. Reg. at 35,958, broadly define the term "remuneration" as "anything of value in any form

    ... whatsoever." See also OIG Guidelines, 68 Fed. Reg. at 23,734 (AKS addresses the offer or

    payment of "anything of value").

           39.     Compliance with the Anti-Kickback Statute is a precondition to participation as a

    health care provider under a Government Health Care Program, including Medicare and the state

    Medicaid programs. Moreover, compliance with the Anti-Kickback Statute is a condition of

    payment for drug claims administered by physicians for which Medicare or Medicaid or other

    Government Health Care Program reimbursement is sought.

           40.      The most basic requirement for reimbursement eligibility under Medicare is that

    the service provided must be reasonable and medically necessary. See, e.g., 42 U.S.C.

    § 1395y(a)(l)(A); Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq.; 42 C.F.R.

    § 410.50. Medical providers are not permitted to bill the government for medically unnecessary

    services or procedures performed solely for the profit of the provider. See id Medicaid and

    other Government Health Care Programs have similar provisions. Under 42 U.S.C.

    § 1395y(a)(l)(A), "no(n]payment may be made [under the Medicare statute] for any expenses

    incurred for items or services [] which ... are not reasonable and necessary for the diagnosis or

    treatment of illness or injury." Kickbacks are, by definition, not "reasonable and necessary for

    the diagnosis or treatment of illness or injury."

           41.     Federal law makes clear that violation of the Anti-Kickback Statute can support

    FCA liability. For example, the Patient Protection and Affordable Care Act, Pub. L. No. 111-

    148, § 6402(f)(l), 124 Stat. 119 (2010) ("PPACA"), which became law on March 23, 2010,

    provides: "a claim that includes items or services resulting from a violation of this section

    constitutes a false or fraudulent claim for the purposes of [the FCA]." In other words, pursuant




                                                        14
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 21 of 141 PageID #: 1383
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 20 of 140 PagelD #: 234



    to the PPACA, claims for items or services billed to government-funded healthcare

    programs (including Medicare) "resulting from" a violation of the anti-kickback statute are,

    without question, "false or fraudulent claims" under the FCA.

           42.     Under federal law, proof that a defendant knew of and specifically intended to

    violate the AKS is not required; rather, proof that the defendant intended to perform the actions

    that violated the AKS gives rise to a violation. See also PPACA § 6402(f)(2) ("a person need

    not have actual knowledge of this section or specific intent to commit a violation" of the AKS in

    order to be found guilty of a "willful violation").

           43.     At all times relevant to this First Amended Complaint, compliance with the AKS

    has been a condition to participation for a health care provider under Medicare and other

    Government Health Care Programs. Moreover, compliance with the AKS is a condition of

    payment for claims made to Medicare and other Government Health Care Programs for

    reimbursement. A violation of the Anti-Kickback Statute, see supra, is material to the

    government's decision to pay, and a violation of the Anti-Kickback Statute renders resulting

    claims to Medicare or other Government Health Care Programs false or fraudulent in violation of

    theFCA.

           44.     The AKS covers all Government Health Care Programs, including Medicare and

    Medicaid. In addition, some states have their own versions of an AKS, including without

    limitation, the States of California, Georgia, Illinois, Massachusetts, Michigan, New Mexico,

    New York, and Virginia. There is a safe harbor for discounts in the AKS that protects "a

    discount or other reduction in price obtained by a provider of services or other entity under a

    Federal health care program if the reduction in price is properly disclosed and appropriately




                                                     15
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 22 of 141 PageID #: 1384
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 21 of 140 PagelD #: 235



    reflected in the costs claimed or charges made by the provider or entity under a Federal health

    care program." 42 U.S.C. § 1320a-7b(b)(3)(A).

           45.     The requirements of the safe harbor are further enumerated at 42 C.F.R.

    § 100 l .952(h). Although there is a safe harbor to the AKS for valid discounts, that does not

    include "supplying one good or service without charge or at a reduced charge to induce the

    purchase of a different good or service, unless the goods and services are reimbursed by the same

    Federal health care Pl'.Ogram using the same methodology and the reduced charge is fully

    disclosed to the Federal health care program and accurately reflected where appropriate, and as

    appropriate, to the reimbursement methodology." See 42 C.F.R. § 1001.952(h)(5)(ii);

    Clarification of the Initial OIG Safe Harbor Provisions and Establishment of Additional Safe

    Harbor Provisions Under the Anti-Kickback Statute, 64 Fed. Reg. 63,518, 63,530 (Nov. 19,

    1999) (Final Rule).

    B.     The Federal and State FCAs

           46.     The FCA, 31 U.S.C. § 3729(a)(l )(A), makes "knowingly" presenting or causing

    to be presented to the United States any false or fraudulent claim for payment or approval a

    violation of federal law for which the United States may recover three times the amount of the

    damages the government sustains and a civil monetary penalty of between $5,500 and $11,000

    per claim for claims made on or after September 29, 1999. See 28 C.F.R. § 85.3.

           47.     The FCA, 31 U.S.C. § 3729(a)(l)(B), makes "knowingly" making, using, or

    causing to be used or made, a false record or statement material to a false or fraudulent claim, a

    violation of federal law for which the United States may recover three times the amount of the

    damages the government sustains and a civil monetary penalty of between $5,500 and $11,000

    per claim for claims made on or after September 29, 1999. See 28 C.F.R. § 85.3.




                                                    16
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 23 of 141 PageID #: 1385
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 22 of 140 PagelD #: 236



            48.     The FCA, 31 U.S.C. § 3729(a)(l)(C)), makes any person, who conspires to

    commit a violation of the FCA, liable for three times the amount of the damages the government

    sustains and a civil monetary penalty of between $5,500 and $11,000 per claim for claims made

    on or after September 29, 1999. See 28 C.F.R. § 85.3.

            49.     The FCA, 31 U.S.C. § 3729(a)(l)(G), makes any person who knowingly makes,

    uses, or causes to be made or used, a false record or statement material to an obligation to pay or

    transmit money or property to the government, or knowingly conceals or knowingly and

    improperly avoids or decreases an obligation to pay or transmit money or property to the

    government liable for three times the amount of damages the government sustains and a civil

    monetary penalty of between $5,500 and $11,000 per claim for claims made on or after

    September 29, 1999. See 28 C.F.R. § 85.3.

            50.     The FCA defines a "claim" to include any request or demand, whether under a

    contract or otherwise, for money or property which is made to a contractor, grantee, or other

    recipient if the United States government provides any portion of the money or property which is

    requested or demanded, or if the government will reimburse such contractor, grantee, or other

    recipient for any portion of the money or property which is requested. See 31 U.S.C.

    § 3729(b)(2).

            51.     The FCA, 31 U.S.C. § 3729(b)(l) provides that "(l) the terms 'knowing' and

    'knowingly' - (A) mean that a person, with respect to information - (i) has actual knowledge of

    the information; (ii) acts in deliberate ignorance of the truth or falsity of the information; or

    (iii) acts in reckless disregard of the truth or falsity of the information; and (B) require no proof

    of specific intent to defraud."




                                                      17
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 24 of 141 PageID #: 1386
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 23 of 140 PagelD #: 237



           52.     The FCA, 31 U.S.C. § 3729(b)(4) provides that "(4) the term 'material' means

    having a natural tendency to influence, or be capable of influencing, the payment or receipt of

    money or property."

           53.     The FCA also contains an anti-retaliation provision protecting employees,

    contractors, and agents from improper adverse action by a defendant. Subsection (h) of 31

    U.S.C. § 3730 provides as follows: "Any employee ... shall be entitled to all relief necessary to

    make that employee ... whole, if that employee ... is discharged, demoted, suspended,

    threatened, harassed, or in any other manner discriminated against in the terms and conditions of

    employment because of lawful acts done by the employee ... in furtherance of an action under

    this section or other efforts to stop [one] or more violations of this subchapter." Subsection (h)

    goes on to specify that an employee who successfully sues under this anti-retaliation provision

    shall be entitled to 1) reinstatement, 2) two times back pay plus interest, 3) compensation for any

    special damages, and 4) costs and reasonable attorney's fees.

           54.     The civil Texas Medicaid Fraud Prevention Act (Hum. Res. Code § 36.115)

    contains a parallel anti-retaliation provision; which contains liability and relief language that is

    virtually identical to the federal FCA.

           55.     As set forth below, several states have passed FCA legislation, which in most

    instances closely tracks the Federal FCA: California FCA, Cal. Gov't Code§ 12650 et seq.,

    Colorado Medicaid FCA, Colo. Rev. Stat. § 25.5-4-303.5 et seq., Connecticut FCA, Conn. Gen.

    Stat. § 17b-301 et seq., Delaware False Claims and Reporting Act, Del. Code Ann. Tit. 6, § 1201

    et seq., District of Columbia FCA, D.C. Code§ 2-308.03 et seq., Florida FCA, Fla. Stat.

    § 68.081 et seq., Georgia False Medicaid Claims Act, Ga. Code Ann.§ 49-4-168 et seq., Hawaii

    FCA, Haw. Rev. Stat.§ 661-21 et seq., Illinois False Claims Whistleblower Reward and




                                                     18
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 25 of 141 PageID #: 1387
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 24 of 140 PagelD #: 238



    Protection Act, 740 Ill. Comp. Stat. § 175/1 et seq., Indiana False Claims and Whistleblower

    Protection Act, Ind. Code§ 5-11-5.5 et seq., Louisiana Medical Assistance Programs Integrity

    Law, La Rev. Stat. Ann.§ 46:437.l et seq., Maryland False Health Claims Act of 2010, Md.

    Code Health-Gen.§ 2-601 et seq., Massachusetts FCA, Mass. Gen. Laws Ch.12, § SA et seq.,

    Michigan Medicaid False Claim Act, Mich. Comp. Laws§ 400.601 et seq., Minnesota FCA,

    Minn. Stat.§ lSC.01 et seq., Nevada FCA, Nev. Rev. Stat.§ 357.010 et seq., New Hampshire

    FCA, N.H. Rev. Stat. Ann.§ 167:61-b et seq., New Jersey FCA, N.J. Stat. Ann.§ 2A:32C-1 et

    seq., New Mexico Medicaid FCA, N.M. Stat. Ann.§ 27-14-1 et seq., New York FCA, N.Y. State

    Fin. Law§ 187 et seq., North Carolina FCA, N.C. Gen. Stat.§ 1-605 et seq., Oklahoma

    Medicaid FCA, Okla. Stat. Ann. tit. 63 § 5053 et seq., Rhode Island State FCA, R.1. Gen. Laws

    § 9-1.1-1 et seq., Tennessee FCA, Tenn. Code Ann.§ 4-18-101 et seq., Texas FCA, Tex. Hum.

    Res. Code§ 32.001 et seq., Virginia Fraud Against Taxpayers Act, Va. Code Ann.§ 8.01-216.1

    et seq., and the Wisconsin False Claims for Medical Assistance Law, Wis. Stat. Ann. § 20.931 et

    seq. These State FCAs apply, inter alia, to the state portion of Medicaid fraud losses caused by

    false Medicaid claims to the jointly federal-state funded Medicaid program. Each of the statutes

    listed above contains Qui Tam provisions governing, inter alia, a relator's right to claim a share

    of the state's recovery.

    C.     Group Purchasing Organizations

           56.     GPOs are buying consortiums or associations of hospitals, clinics, doctors, and

    healthcare organizations that are designed to leverage the aggregate purchasing power of

    members and thereby increase their ability to negotiate contract terms with various suppliers of

    drugs, medical devices, and other goods and services. GPOs negotiate such acquisitions, but do

    not typically purchase anything from the suppliers. Once a contract is in place, the member




                                                    19
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 26 of 141 PageID #: 1388
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 25 of 140 PagelD #: 239



    hospitals and healthcare organizations can make purchases under it. See, e.g., HHS OIG Report,

    Review ofRevenue from Vendors at Three Group Purchasing Organizations and Their Members

    No. A-05-03-00074 (Jan. 19, 2005), available at

    http://oig.hhs.gov/oas/reports/region5/50300074.pdf.

           57.     The term "group purchasing organization" is defined at 21 C.F.R. § 203.3 as

    follows:

           § 203.3 Definitions.

           (o)     Group purchasing organization means any entity established,
                   maintained, and operated for the purchase of prescription drugs for
                   distribution exclusively to its members with such membership
                   consisting solely of hospitals and health care entities bound by
                   written contract with the entity.

    (Emphasis added.) GPOs act as agents for their members, but they may be compensated through

    "administrative" or "service" fees from the vendors or suppliers. These fees are paid by the

    vendors or suppliers to the GPO in exchange for administrative services and the ability to sell

   . through the GPO to its members. See OIG Report, supra. Typically, the fees are calculated as a

    small percentage, generally less than 3%, of the revenue generated under the GPO contract. See

    id

           58.     The Anti-Kickback Statute provides certain exemptions (known as "safe

    harbors") to exclude certain conduct from its ambit, as long as the involved parties have

    complied with all the conditions of the safe harbor. One such safe harbor involves GPO

    administrative fees.

           59.     Regulations promulgated by the HHS OIG limit this "safe harbor'' by imposing

    standards for the written agreement between the GPO and its members. See 42 C.F.R.

    § 1001.952(j). A GPO may invoke the "safe harbor" if:




                                                   20
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 27 of 141 PageID #: 1389
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 26 of 140 PagelD #: 240



           (1)     The GPO must have a written agreement with each individual or entity, for which
                   items or services are furnished, that provides for either of the following -

                   (i)     The agreement states that participating vendors from which the individual
                           or entity will purchase goods or services will pay a fee to the GPO of 3
                           percent or less of the purchase price of the goods or services provided by
                           that vendor.

                   (ii)    In the event the fee paid to the GPO is not fixed at 3 percent or less of the
                           purchase price of the goods or services, the agreement specifies the
                           amount (or if not known, the maximum amount) the GPO will be paid by
                           each vendor (where such amount may be a fixed sum or a fixed percentage
                           of the value of purchases made from the vendor by the members of the
                           group under the contract between the vendor and the GPO).

           (2)     Where the entity which receives the goods or service from the vendor is a health
                   care provider of services, the GPO must disclose in writing to the entity at least
                   annually, and to the Secretary upon request, the amount received from each
                   vendor with respect to purchases made by or on behalf of the entity. Note that for
                   purposes of paragraph G) of this section, the term group purchasing orga11ization
                   (GPO) means an entity authorized to act as a purchasing agent for a group of
                   individuals or entities who are furnishing services for which payment may be
                   made in whole or in part under Medicare, Medicaid or other Federal health care
                   programs, and who are neither wholly-owned by the GPO nor subsidiaries of a
                   parent corporation that wholly owns the GPO (either directly or through another
                   wholly-owned entity).

    Id.

           60.     Parties to a GPO arrangement cannot obtain safe harbor protection by entering

    into a contract that complies with the written agreement requirement of a safe harbor and

    appears, on paper, to meet all of the other safe harbor requirements, but that does not reflect the

    actual arrangement between the parties. See generally 42 C.F.R. § 414.802 (fees must be "bona

    fide" to be excluded from ASP calculations).

           61.     Administrative or service fees charged by GPOs and paid to them by vendors are

    also material to Medicare's calculation of the ASP at which a covered drug is reimbursed.

           62.     Beginning on January 1, 2005, Medicare Part B reimbursement for injectable

    drugs in the physician clinic setting was based on a new formula calculated as "average selling



                                                    21
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 28 of 141 PageID #: 1390
  Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 27 of 140 PagelD #: 241



    price" ("ASP") plus six percent- i.e., ASP+ 6%. The regulations governing ASP were

    promulgated in 2004. See 42 C.F.R. § 414.800. In calculating ASP, a manufacturer must deduct

    "price concessions," but "bona fide services fees" are not considered a concession. 42 C.F.R.

    § 4I4.804(a)(2) (emphasis added).

           Bona fide service fees means fees paid by a manufacturer to an entity, that
           represent fair market value for a bona fide, itemized service actually
           performed on behalf of the manufacturer that the manufacturer would
           otherwise perform (or contract for) in the absence of the service
           arrangement, and that are not passed on in whole or in part to a client or
           customer of an entity, whether or not the entity takes title to the drug.

    42 C.F.R. § 414.802.

           63.    All drug manufacturers and repackagers are required to submit ASP data on a

    quarterly basis indicating the ASP for each NDC it sells and the units of each NDC sold by that

    manufacturer or repackager. See 42 C.F.R. § 414.804; CMS Question and Answers, available at

    https ://questions.cms.hhs.gov/app/answers/detail/a_id/3307/related/l.

           64.     When a manufacturer or repackager submits its ASP-required information to

    CMS (which it is required to do on a quarterly basis), the manufacturer's CEO, CFO, or

    Authorizing Official must certify that "the reported Average Sales Prices were calculated

    accurately and that all information and statements made in this submission are true, complete,

    and current to the best of my knowledge and belief and are made in good faith. I understand that

    the information contained in this submission may be used for Medicare reimbursement

    purposes." CMS, Average Sales Price Data, Add. B, available at

    https://www.cms.gov/McrPartBDrugAvgSalesPrice/Downloads/aspdata_addendumb.pdf; see

    also 42 C.F.R. § 414.904. Certain State Medicaid programs also base reimbursement for

    covered drugs on ASP.




                                                   22
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 29 of 141 PageID #: 1391
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 28 of 140 PagelD #: 242



           65.    Administrative or service fees charged by GPOs and paid to them by

    manufacturers/vendors are also material to Government Health Care Programs' calculation of the

    prices at which a covered drug is or has been reimbursed during the time period relevant to this

    First Amended Complaint, including without limitation A WP, AMP, WAC, and BP.

    D.     The FDA's Regulation of Drugs: the Distinction, Under State and Federal Law,
           Between Pharmacies and Drug Repackager and Manufacturers

           66.     Under both federal and state law, there exists an important distinction between

    pharmacies and drug manufacturers or repackagers. Traditional pharmacies, which typically

    dispense drug products in fulfillment of patient prescriptions written by physicians, are exempt

    from many of the legal and operating requirements the FDA imposes on drug manufacturers and

    repackagers pursuant to the FDCA and other statutes, leaving regulation of traditional

    pharmacies principally to the states. However, because pharmacies often engage in activities

    such as compounding, both federal and state authorities have issued detailed guidance on the

    issue of what sorts of activities will cause a pharmacy to be considered a drug manufacturer or

    repackager subject to FDA regulation and enforcement jurisdiction. The distinction is a matter

    of great importance to the FDA because pharmacies acting as manufacturers or repackagers

    could potentially escape the FDA's oversight on such important regulatory requirements as

    "product mix-up, loss of product identity, contamination and cross-contanrination, lack of

    stability data to support expiration dates, and the lack of adequate control systems," FDA

    Program Manual, Chapter 56; issues which bear directly on public health and safety.

           67.     If an enterprise holding itself out as a pharmacy engages in the activity of a drug

    manufacturer or repackager, both the FDA and the states have made clear that such a

    "pharmacy" will be subject to the same rules as manufacturers or repackagers. For example, the

    FDA has issued specific guidance that:



                                                    23
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 30 of 141 PageID #: 1392
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 29 of 140 PagelD #: 243



                   Generally, FDA will continue to defer to state authorities regarding less
                   significant violations of the Act related to phannacy compounding of human
                   drugs. FDA anticipates that, in such cases, cooperative efforts between the states
                   and the Agency will result in coordinated investigations, referrals, and follow-up
                   actions by the states.
                   However, when the scope and nature ofa pharmacy's activities raise the kinds of
                   concerns normally associated with a drug manufacturer and result in significant
                   violations of the new drug, adulteration, or misbranding provisions ofthe Act,
                   FDA has determined that it should seriously consider enforcement action.

    FDA, Compliance Policy Guides Manual, Compliance Policy Guidance for FDA Staff and

    Industry§ 460.200 (May 29, 20020) ("FDA Compliance Policy Guide") (emphasis added),

    available at

    http://www.fda.gov/ICECI/ComplianceManuals/CompliancePolicyGuidanceManua1/ucm074398

    .htm.

            68.    Defendants are well aware of these distinctions and rules. Defendant ABC has,

    since 2003, owned a repackaging enterprise, Anderson Packaging, Inc. ("Anderson"), located in

    Rockford, Illinois, where drugs purchased in bulk from manufacturers are repackaged into kits or

    other smaller containers for resale. Defendant ABC has its own labeler codes for purpose of the

    NDC tracking system, as is required. Thus, in the course of its routine review and supervision of

    its operating subsidiaries, Defendant ABC knew, or should have known, of the applicable rules

    of the FDA governing repackagers of drug products.

            69.    Congress defined the term "manufacture" in Section 510 of the FDCA, 21 U.S.C.

    § 360(a)(l), to include: "repackaging or otherwise changing the container, wrapper, or labeling

    of any drug package or device package in furtherance of the distribution of the drug or device

    from the original place of manufacture to the person who makes final delivery or sale to the

    ultimate consumer." See also 42 U.S.C. § I396r-8(k)(5):

            The term "manufacturer'' means any entity which is engaged in -



                                                   24
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 31 of 141 PageID #: 1393
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 30 of 140 PagelD #: 244



           (A)      the production, preparation, propagation, compounding, conversion, or
                   processing of prescription drug products, either directly or indirectly by extraction
                   from substances of natural origin, or independently by means of chemical
                   synthesis, or by a combination of extraction and chemical synthesis, or

           (B)      in the packaging, repackaging, labeling, relabeling, or distribution of prescription
                   drug products.

           70.     Similarly, the State of Alabama (the state in which Defendant MII operates) has

    defined "manufacturing" in pertinent part as follows:

           The production, preparation, propagation, conversion, or processing of a drug or device,
           either directly or indirectly, by extraction from substances of natural origin or
           independently by means of chemical or biological synthesis and includes any packaging
           or repackaging of the substance or substances or labeling or relabeling of its container
           and the promotion and marketing of such drugs or devices. Manufacturing also includes
           any preparation of a drug or device that is given or sold for resale by a pharmacy,
           practitioner, or other person. The distribution of inordinate amounts of compounded
           products without a prescriber / patient/ pharmacist relationship is considered
           manufacturing.

    Ala. Code§ 34-23-150(5).

           71.     Thus, under both federal and Alabama law, when a purported "pharmacy"

    exceeds the scope of traditional pharmacy practice by engaging in repackaging activities on a

    large commercial scale, such a "pharmacy" is subject to the full panoply of legal and regulatory

    requirements applicable to drug manufacturers and repackagers. These include, without

    limitation, the duty to register as a drug manufacturer or repackager with the FDA, and to avoid

    misbranding drug products, or distributing adulterated drug products, in violation of the FDCA.

    Furthermore, as set forth above, the purported pharmacy must submit ASP Data, reflecting the

    ASP by NDC for each drug manufactured or repackaged by that purported pharmacy, on a

    quarterly basis to CMS. See 42 C.F.R. § 414.804(a)(5).

           72.     The FDA has made clear that it views the distinction between pharmacies and

    manufactures or repackagers as a matter of high priority:


                                                    25
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 32 of 141 PageID #: 1394
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 31 of 140 PagelD #: 245



           FDA believes that an increasing number of establishments with retail pharmacy licenses
           are engaged in manufacturing and distributing unapproved new drugs for human use in a
           manner that is clearly outside the bounds of traditional pharmacy practice and that
           violates the Act. Such establishments and their activities are the focus of this guidance.
           Some "pharmacies" that have sought to find shelter under and expand the scope of the
           exemptions applicable to traditional retail pharmacies have claimed that their
           manufacturing and distribution practices are only the regular course of tl,e practice of
           pharmacy. Yet, the practices of many of these entities seemfar more consistent with
           those of drug manufacturers and wholesalers than with those of retail pharmacies. For
           example, some firms receive and use large quantities of bulk drug substances to
           manufacture large quantities of unapproved drug products in advance of receiving a valid
           prescription for them. Moreover, some firms sell to physicians and patients with whom
           they have only a remote professional relationship. Pharmacies engaged in activities
           analogous to manufacturing and distributing drugs for human use may be held to the
           same provisions of the Act as manufacturers.

    FDA Compliance Policy Guide§ 460.200 (emphases added).

            73.    Drug manufacturers and repackagers are subject to civil and criminal penalties for

    introducing "misbranded" or "adulterated" drug products into the stream of commerce. A drug

    product may be misbranded if its labeling is "false or misleading in any particular." 21 U.S.C.

     § 352(a). "Misleading" is defined by statute (21 U.S.C. § 32l(n)) and 21 C.F.R. § 201.56 to

    include not only affmnative mis-statements but also omissions of material fact.

            74.    There are many types of misbranding offenses. A drug is mis-branded, for

    example, if it is not listed with the FDA, or "if it does not bear such symbols from the uniform

   . system for identification of devices [and drugs, see 21 C.F.R. § 207.35] prescribed under Section

    360(e) as the Secretary by regulation requires." Section 360(e) expressly designates that the

    NDC assigned by the Secretary during the drug listing process as the symbol of the uniform

    system of identification of drugs. In other words, one of the ways in which a drug may be

    misbranded is ifit fails to carry an accurate NDC number, allowing the FDA and consumers to

    trace its origin and pedigree.




                                                   26
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 33 of 141 PageID #: 1395
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 32 of 140 PagelD #: 246



           75.      In addition, a drug may be "misbranded" because it is manufactured or

    repackaged in an establishment not duly registered under Section 510 of the FDCA (21 U.S.C.

    § 360). Drugs produced at an unregistered facility are per se misbranded, because, inter alia, the

    drugs' labeling omits material information about the facility's authority to produce the drugs in

    the first instance. See 21 U.S.C. § 352(0).

           76.     A drug maybe "adulterated," under 21 U.S.C. § 35l(a)(l)-(3), ifit contains any

    "filthy, putrid, or decomposed substance," if it has been "prepared, packed or held under

    unsanitary conditions ... ," if ''the methods used in, or the facilities or controls used for its

    manufacture, processing, packing, or holding did not conform to or are not operated ... in

    conformity with current good manufacturing practice ... ", if the methods used in a drug's

    manufacture do not meet good manufacturing practices, or if the drug's container is "composed,

    in whole or in part, of any poisonous or deleterious substance which may render the contents

    injurious to health." Sale of adulterated drug products carries both civil and criminal sanctions.

    The prohibitions against sale and distribution of both misbranded and adulterated drugs are

    premised on the need to protect public health and safety.

            77.     One of the reasons drug manufacturers and repackagers must register with the

    FDA is to allow the agency the right to inspect the facilities in question to ensure that there are

    no misbranding or adulteration issues. See 21 U.S.C. § 374(a)(l)(B). The agency routinely

    inspects drug manufactures and repackagers (but not pharmacies) to ensure compliance with

    "current good manufacturing practices" or "CGMPs." The "failure to comply with any

    regulation set forth" regarding good manufacturing practices "in the manufacture, processing,

    packing, or holding of a drug shall render such drug to be adulterated." 21 C.F.R § 210.l(b).

    As one example, a failure to document "stability testing" to ensure that the stated exprration date




                                                      27
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 34 of 141 PageID #: 1396
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 33 of 140 PagelD #: 247



    is still effective, see id. § 211.166, would render the product "adulterated," as would comingled,

    mislabeled, or mispackaged drug product. See United States v. Richlyn Labs., Inc., 827 F. Supp.

    1145, 1151 (E.D. Pa. 1992).

           78.     With respect to the manufacture of pre-filled syringes, the FDA has articulated

    specific CGMP guidelines, discussed in detail in the pages that follow. Failure to meet these

    CGMP standards renders all of the pre-filled syringes manufactured at such a facility

    "adulterated" within the meaning of the FDCA.

           79.     Finally, the FDA has made clear to the regulated industries that "a switch from

    liquid-filled vials ... to prefilled syringes [as in a repackaging operation] requires submission of

    a supplemental new drug application (sNDA)." Brian Lane & Timothy Rhines, Ensure Quality,

    Safety ofPrefilled Syringes (Pharm. Formulation & Quality Oct./Nov. 2010), available at

    · http://www.pharmaquality.com/ME2/Audiences/dirmod.asp?sid=325598564E8C4B3EB736C71

     59241312D&nm=Browse+Articles&type=Publishing&mod=Publications%3A%3AArticle&mid

    =D3E3C719D8D442I 6836DCA4F4144BEC4&tier=4&id=DEE72FDB29DD4F7283 7432CC02

    3ECEF2&AudID=5648A5C28C97462DBBDB309539B820EF; see FDA Warning Letter No.

    NWE-06-07W to New England Compounding Center, at

    http://www.fda.gov/ICECI/EnforcementActions/WarningLetters/2006/ucm076 l 96.htm ("FDA

    Letter NWE-06-07W''). Repackaged drugs may not be introduced into commerce without the

    approval of the FDA, and the agency has made clear that the repackaging of liquid filled vials

    into pre-filled syringes renders the final product a "new'' drug subject to FDA new drug approval

    requirements, i.e., requiring a supplemental application. Failure to comply with these sNDA

    requirements is an additional ground for determining drug products to be "misbranded."




                                                    28
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 35 of 141 PageID #: 1397
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 34 of 140 PagelD #: 248



           80.     Government Health Insurance Programs do not pay for misbranded or adulterated

    products. Claims for reimbursement against Government Health Insurance Programs that are

    based upon the sale or administration of misbranded or adulterated drugs are "false". and

    "fraudulent" claims within the meaning of the Federal and State FCAs.

                      GOVERNMENT HEALTH INSURANCE PROGRAMS

           81.     The Health Insurance for the Aged and Disabled Program, popularly known as the

    Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C. § 1395 et seq., is a health

    insurance program administered by the government of the United States that is funded by

    taxpayer revenue. Medicare is overseen by the United States Department of Health and Human

    Services through its CMS.

           82.     Medicare was designed to be a health insurance program and to provide for the

    payment of hospital services, medical services, and durable medical equipment to persons over

    sixty-five (65) years of age, and for certain others that qualify under the terms and conditions of

    the Medicare Program.

           83.     Payments made under the Medicare Program include payment for certain

    prescription drugs used during treatment at an appropriate medical facility and otherwise, as well

    as certain injectable drugs and drugs used in conjunction with the treatment of patients with

    cancer and chronic kidney disease. Individuals who receive benefits under Medicare are

    commonly referred to as "beneficiaries."

           84.     Pursuant to the Medicare Prescription Drug Improvement and Modernization Act

    of 2003, effective January 1, 2006, Medicare Part D took effect, extending prescription drug

    coverage to all Medicare eligible persons who choose to participate in Part D.




                                                    29
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 36 of 141 PageID #: 1398
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 35 of 140 PagelD #: 249



           85.     Reimbursement for Medicare claims is made by the United States through CMS

    which contracts with private insurance carriers to administer and pay claims from the Medicare

    Trust Fund. See 42 U.S.C. § 1395u. In this capacity, the carriers act on behalf of CMS.

           86.     Medicaid is a Government Health Insurance Program administered by the

    government of the United States and the various individual states and is funded by state and

    federal taxpayer revenue. The Medicaid Program is overseen by the HHS.

           87.     Medicaid was designed to assist participating states in providing medical services,

    durable medical equipment, and prescription drugs to, among others, financially needy

    individuals that qualify for Medicaid. The States directly pay providers, with the states obtaining

    the federal share of the payment from accounts which draw on the United States Treasury. See

    42 C.F.R. §§ 430.0-430.30 (1994).

           88.     The Omnibus Budget Reconciliation Act of 1990, 42 U.S.C. § 1396 et seq.,

    enacted the Medicaid Drug Rebate Program, 42 U.S.C. § 1396r-8 (the "Act" or "Program" or

    "MDRP"). Under this Act, a drug is not eligible for Medicaid reimbursement unless the drug's

    manufacturer complies with the requirements of the Program, as administered by the Department

    of Health and Human Services ("HHS") through its CMS. See 42 U.S.C. § 1396r-8; see also id

    § 1396a-u. Drug manufacturers wishing to participate in Medicaid must enter into and have in

    effect a National Drng Rebate Agreement ("NDRA") with HHS. Absent an NDRA, states

    cannot receive federal funding for the subject drug dispensed to Medicaid patients. As part of

    this program, manufacturers agree to rebate to the states a certain statutorily prescribed portion

    of the price of the drugs purchased by each Medicaid program in each state. See 42 U.S.C.

    § 1396r-8(a)(l).

           89.     In order for the Rebate Program to function as intended, manufacturers must




                                                    30
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 37 of 141 PageID #: 1399
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 36 of 140 PagelD #: 250



    report their Average Manufacturer Price ("AMP") and "Best Price" for each of their covered

    drugs each quarter to CMS, and CMS and the State Medicaid programs share data in order to

    calculate rebates due. See 42 U.S.C. § 1396r-8(a). Simply speaking, the difference between the

    AMP and the Best Price is the basis for the rebates which a manufacturer must pay, or 15 .1 % of

    the AMP, whichever is greater. When properly calculated, "rebates ensure that states get at least

    the best prevailing wholesale price - and possibly even a much better price-for drugs they

    purchase for_Medicaid beneficiaries." Pharmaceutical Research & Mfrs. ofAm. v. Thompson,

    251 F.3d 219,221 (D.C. Cir. 2009)

           90.     The term "Best Price" is defined in relevant part as follows in the Act:

           The term "best price" means, with respect to a single source drug or innovator multiple
           source drug of a manufacturer (including the lowest price available to any entity for any
           such drug of a manufactµrer that is sold under a new drug application approved under ...
           [21 U.S.C. § 335(c)], the lowest price available from the manufacturer during the rebate
           period to any wholesaler, retailer, provider, health maintenance organization, nonprofit
           entity, or governmental entity within the United States, excluding [certain enumerated
           programs not relevant here].

           ***
           (ii) Special rules

           The term "best price" -

                   (I)     shall be inclusive of cash discounts, free goods that are contingent on any
                           purchase requirement, volume discounts, and rebates (other than rebates
                           under this section);

                   {II)    shall be determined without regard to special packaging, labeling, or
                           identifiers on the dosage form or prod1:1ct or package;

                   (Ill)   shall not take into account prices that are merely nominal in amount; and

                   (IV)    in the case of a manufacturer that approves, allows, or otherwise permits
                           any other drug of the manufacturer to be sold under a new drug
                           application approved under [21 U.S.C. § 355(c)], shall be inclusive of the
                           lowest price for such authorized drug available from the manufacturer
                           during the rebate period to any manufacturer, wholesaler, retailer,
                           provider, health maintenance organization, nonprofit entity, or


                                                    31
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 38 of 141 PageID #: 1400
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 37 of 140 PagelD #: 251



                           governmental entity within the United States, excluding those prices
                           described in subclauses (I) through (IV) of clause (i).

    42 U.S.C. § 1396r-8(c)(1 )(C)(i)-(ii).

              91.   CMS has over the years provided supplemental guidance to manufacturers

    regarding their "Best Price" obligations through program releases and training guides. First, the

    Model Rebate Agreement published by CMS states that "best prices shall be inclusive of cash

    discounts,free goods, volume discounts, and rebates (other than rebates under Section 1927 of

    the Act). . . . The best price for a quarter shall be adjusted by the manufacturer if cumulative

    discounts, rebates or other arrangements subsequently adjust the prices actually realized"

    CMS, Sample Rebate Agreement at 2, available at

    https://www.cms.gov/MedicaidDrugRebateProgram/downloads/rebateagreement.pdf (emphases

    added).

              92.   Second, CMS has published a series of Medicaid drug rebate program releases.

    These program releases clarify program requirements and respond to questions raised by

    manufacturers or states. In these, CMS has repeatedly stated its position:

           Except for :the e,<;plicitlY Hsteg exchisionsin the reoate: ~greeµient and 'i11: section J927 of ·.
           the, Sochµ Security Act,.·and, .in.accordance with sections l(a)and. I(d)-of fhe rebate        ..
            agreetI1eti4AMJ> and best price: data must: he adjusted:bythe'Ivfanufacturer.if'•.. other:·
           arrangements subsequently adjust the prices actually; realized. J'hus,:we consider any.· ·
           .price· adjllStinentwbich ultimately affects the price,a¢tually real~ed,by fue·manufo,ctuter••·
           as '~otlier arrangeµie11ts'' and/as reqUired by the tebate'agreemertt, includedJnthe         ·
           calcula,tlon ofNv{P andl,est'price; . .                                        ·

    Medicaid Drug Rebate Program Release No. 14.

              93.   In other words, even arrangements not specifically listed in the statute, which

    have the retrospective effect of changing the price realized by the manufacturer - regardless of

    when that occurs - affect the previously reported best price and require a new amended report.

    In CMS's view, the only exclusions to best price are those specifically listed in the statute.



                                                      32
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 39 of 141 PageID #: 1401
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 38 of 140 PagelD #: 252



            94.     The Civilian Health and Medical Program of the Uniformed Services

    ("CHAMPUS") (now known as "TRICARE"), provides benefits for health care services

    furnished by civilian providers, physicians, and suppliers to members of the Uniformed Services

    and to spouses and children of active duty, retired, and deceased members. See Dependents'

    Medical Care Act, 10 U.S.C. §§ 1071-1106. The program is administered by the Department of

    Defense and funded by the federal government. CHAMPUS pays for, among other items and

    services, prescription drugs for its beneficiaries.

            95.     The federal government, through its Departments of Defense and Veterans

    Affairs, maintains and operates medical facilities including hospitals, and receives and uses

     federal funds to purchase prescription drugs for patients treated at such facilities and otherwise.

     In addition, under the Public Health Service Act, the Health Resources and Services

    Administration Section 340B Drug Pricing Program, and the Veterans Health Care Act of 1992,

     the federal government directly or indirectly provides funds to certain other federal agencies and

    to state and local facilities and pro grams, including to non-profit disproportionate share hospitals

     ("DSH"). See generally 38 U.S.C. § 8126.

            96.     The Federal Employees Health Benefits Program ("FEHBP") provides health care

     benefits for qualified federal employees and their dependents. It pays for, among other items and

     services, prescription drugs for its beneficiaries. (Together these programs described above, and

     any other government funded healthcare programs, shall be referred to as "Federal Health Care

    Programs" or "Government Health Care Programs").

            97.     The most basic requirement for reimbursement eligibility under Medicare is that

    the service provided must be reasonable and medically necessary. See, e.g., 42 U.S.C.

     § 1395y(a)(l)(A); Medicaid, 42 U.S.C. § 1396 et seq.; 42 C.F.R. § 410.50. Medical providers




                                                      33
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 40 of 141 PageID #: 1402
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 39 of 140 PagelD #: 253



    are not permitted to bill the government for medically unnecessary services or procedures

    performed solely for the profit of the provider. See 42 U.S.C. § 1395y(a)(l)(A).

           98.     It is axiomatic that CMS will also not pay a claim relating to reimbursement for

    goods or services that were not actually provided or paid for by the provider. As CMS Proposed

    Regulation 1503-P explains, "[i]t has been longstanding Medicare policy that in order to meet

    the general requirements for coverage under the 'incident to' provision, services or supplies

    should represent an expense incurred by the physician or entity billing for the services or

    supplies. . .. In accordance with our policy, providers may not bill Medicare for overfill

    harvested from containers, including overfill amounts pooled from more than one container,

    because the overfill does not represent a cost to the provider." Medicare Program; Payment

    Policies Under the Physician Fee Schedule and Other Revisions to Part B for CY 2011, 75 Fed.

    Reg. 40,040, 40,155 (July 13, 2010). The Medicare Policy Manual (publication #100-02)

    similarly notes, "[t]o be covered [by Medicare] supplies, including drugs and biologicals, must

    represent an expense to the physician or legal entity billing fir[m] he services or supplies."

    Medicare Benefit Policy Manual, 60.1 Incident to Physician's Professional Services (Dec. I,

    2003), available at https://www.cms.gov/manuals/Down1oads/bp102cl5.pdf. Practitioners in the

    health care field know this. As an American Health Lawyers Association guide explains, with

    citation to the Medicare Benefit Policy Manual, in order to obtain Medicare reimbursement,

    "[t]he drug must represent a direct financial expense to the physician or billing entity," which

    "means that the physician (or practice) must be paying for the drug." Medicare Part B Coverage,

    Billing and Payment for Drugs and Biologics Furnished in an Outpatient Setting, AHLA-

    PAPERS P04250707 (San Francisco CA, Apr. 25, 2007).




                                                    34
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 41 of 141 PageID #: 1403
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 40 of 140 PagelD #: 254



           99.     Each of the Government Health Care Programs requires every provider who seeks

    payment from the program to promise and ensure compliance with the provisions of the Anti-

    Kickback Statute and with other federal laws governing the provision of health care services in

    the United States. That agreement represents an ongoing obligation, and the provider must

    notify the government of any change in information or certifications provided.

           100.    In other words, if a provider tells CMS or its agent that it provided goods or

    services in violation of the Anti-Kickback Statute, that were performed solely for the profit of the

    provider, and/or that violated another relevant law, CMS will not pay the claim.

           101.    Physicians and hospitals enter into Provider Agreements with CMS in order to

    establish their eligibility to seek reimbursement from the Medicare Program. As part of that

    agreement, without which the hospitals and physicians may not seek reimbursement from

    Federal Health Care Programs, the provider must sign the following certification:

           I agree to abide by the Medicare laws, regulations and program
           instructions that apply to [me]. The Medicare laws, regulations, and
           program instructions are available through the Medicare contractor. I
           understand that payment of a claim by Medicare is conditioned upon the
           claim and the underlying transaction complying with such laws,
           regulations, and program instructions (including, but not limited to, the
           Federal anti-kickback statute and the Stark law), and on the [provider's]
           compliance with all applicable conditions of participation in Medicare.

    Medicare Enrollment Application, Form CMS-855A (for institutional providers),

    available at http://www.cms.gov/cmsforms/down1oads/cms855apdf; Form CMS-855I

    (for physicians and non-physician practitioners) (effective 2001) (incorporated herein by

    reference), available at http://www.cms.gov/cmsforms/downloads/cms855i. pdf.

           102.    The "Certification Statement" that the medical provider must sign also

    contains the following provisions and requirements inter alia, for "initial and continuous

    enrollment in the Medicare program," and instructs that by signing the Certification



                                                    35
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 42 of 141 PageID #: 1404
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 41 of 140 PagelD #: 255



    Statement, the provider "agree[s] to adhere to all of the requirements listed therein."

    Form CMS-855I (emphasis added).

            103.   Further, it states: "You MUST sign and date the certification statement below in

    order to be enrolled in the Medicare program. In doing so, you are attesting to meeting and

    maintaining the Medicare requirements stated below." Form CMS-855I (emphasis added).

            104.   By signing the "Certification Statement," the provider certifies, inter alia, to the

    following:

            1.     I have read the contents of this application, and the information contained herein
                   is true, correct, and complete. IfI become aware that any information in this
                   application is not true, correct, or complete, I agree to notify the Medicare
                   [program] immediately.

            ***
            3.     I have read and understand the Penalties for Falsifying Information.... I
                   understand that any deliberate omission, misrepresentation, or falsification of any
                   information contained in this application or contained in any communication
                   supplying information to Medicare ... may be punished by criminal, civil, or
                   administrative penalties including, but not limited to, the denial or revocation of
                   Medicare billing privileges, and/or imposition of fines, civil damages, and/or
                   imprisonment.

            ***
            8.     I will not knowingly present or cause to be presented a false or fraudulent claim
                   for payment by Medicare, and will not submit claims with deliberate ignorance or
                   reckless disregard of their truth or falsity.

    Form CMS-855! (emphases added).

            105.   The certifications made by the medical provider in the Provider Agreement,

    which are mandatory for Medicare enrollment, expressly create a continuing duty to comply with

     the conditions of participation in and payment by the Medicare Program. In particular:

                   (a)     Prior to signing the Agreement, the provider is advised of the criminal,

                           civil, and administrative penalties ''for deliberately furnishing false



                                                     36
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 43 of 141 PageID #: 1405
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 42 of 140 PagelD #: 256



                          information in this application to gain or maintain enrollment in the

                          Medicare program." Form CMS-8551, § 14 (emphasis added); and

                   (b)    Among those penalties are criminal sanctions for fraud, concealment and

                          any trick, scheme or device or scheme to defraud, any false or fraudulent

                          statement or representation or any false writing or document, violations of

                          the FCA, civil penalties for billing for a medical or other item or services

                          that the provider knows or should know was not provided as claimed. See

                          id. "Remedies include compensatory and punitive damages, restitution,

                          and recovery of the amount of the unjust profit." Id

           106.    The Provider Enrollment Chain and Ownership System ("PECOS") is a

    mandatory national enrollment system administered by CMS. It allows physicians and practice

    groups to enroll in Medicare or to make a change to their Medicare enrollment information

    online. Enrollment in PECOS requires a medical provider to recertify compliance with the Anti-

    Kickback Statute at that time. Specifically, when enrolling in PECOS, a medical provider either

    must complete the paper Medicare enrollment application and certification by completing the

    appropriate Form CMS-855A or CMS-855I (including certification of compliance with federal

    law and the Anti-Kickback Statute), or must complete an online enrollment, followed by

    submission of a two-page hard copy certification statement that requires the same certification as

    Form CMS- 855A and CMS-855I.

           107.   CMS requires all medical providers that receive Medicare reimbursements, and

    who have not submitted a CMS-855 enrollment form since 2003, to enroll in PECOS through

    either of the processes described above, both of which require contemporaneous recertification

    by the medical provider of compliance with federal laws, including the Anti-Kickback Statute.




                                                   37
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 44 of 141 PageID #: 1406
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 43 of 140 PagelD #: 257



           108.   The PECOS registration requirement is mandatory and governing regulations

    provide that medical providers not enrolled in PECOS will not receive Medicare

    reimbursements. Although the deadline for the application of that sanction was extended to

    January 3, 2011, by October 1, 2006, most medical providers had enrolled in PECOS (and, in so

    doing, had re-certified their compliance with federal law, including the Anti-Kickback Statute, as

    a condition of receiving Medicare reimbursements).

           109.    Other common circumstances regularly require medical providers to submit

    Forms CMS-855A or CMS-855I, along with contemporaneous certification of compliance with

    federal law and the Anti-Kickback Statute. For example, CMS requires the submission of a new

    CMS-855A enrollment form in the event of an acquisition, merger, or consolidation of a medical

    practice enrolled in Medicare.

           110.    Further, in the event of a change of ownership of a practice enrolled in Medicare,

    the new owner can either submit a new enrollment form (with certification), or assume the

    obligations of the existing provider agreement through an assignment process. Where an

    agreement is assigned to the new owner, the new owner specifically assumes the agreement

    subject to "all applicable statutes and regulations and to the terms and conditions wider which it

    was originally issued." 42 C.F.R § 498.I8(d).

           111.    Institutional medical providers must also complete the CMS-855A certification

    whenever they reactivate a Medicare enrollment, volwitarily terminate a Medicare enrollment,

    revalidate their Medicare enrollment, or change any of their Medicare information, including:

    identifying information, practice location information, payment address and medical record

    storage information, ownership interest and / or managing control information, chain home office




                                                    38
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 45 of 141 PageID #: 1407
  Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 44 of 140 PagelD #: 258



    information, billing agency information, special requirements for home health agencies,

    authorized officials, delegated officials, or information about adverse legal actions / convictions.

            112.   Similarly, physicians and other practitioners mustcomplete a version of Form

    CMS-855!, including the certification of compliance with federal law including the Anti-

    Kickback Statute, whenever they do any of the following: change any of their Medicare

    information, including identifying information, practice location information, payment address

    and medical record storage information, information about individuals having managing control,

    final adverse actions/convictions, and billing agency information. Recertification of compliance

    is also required when physicians and other practitioners enroll with another fee-for-service

    contractor, reactivate their Medicare enrollment, voluntarily terminate their Medicare enrollment,

    or revalidate their Medicare enrollment. Physicians or other practitioners are also required

    generally to notify the government if any of the certifications or statements on the Form change.

            113.   As of October 1, 2006, the majority-i.e., on the order of 60%-of all Medicare-

    eligible medical providers (including physicians and medical practices) had re-enrolled in

    Medicare since 2003, including for the above reasons; and in so doing, had re-certified their

    compliance with federal law, including the AKS, as a condition of receiving Medicare

    reimbursements.

           114.    Similarly, in order to participate in a State Medicaid program, a healthcare

    provider first must sign an enrollment form. The terms of the enrollment forms vary by state.

    For example, in Plaintiff State New Mexico, a provider must sign one of two forms, depending

    on the type of provider applying to participate in the Medicaid program: either the Medical

    Assistance Division Provider Participation Agreement ("MAD-PP A") Farm 312 or the MAD-

    PPA Form 335. Both the Form 312 and the Form 335 "specif{y] the terms and conditions for the




                                                    39
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 46 of 141 PageID #: 1408
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 45 of 140 PagelD #: 259



    provision of medical services to Medicaid clients," and both forms contain the same list of

    "terms and conditions." Among other things, participation in Medicaid (and payment from it) is

    conditioned on the provider's compliance with the federal and state anti-kickback statutes.

    Specifically, both forms state that "[i]fthe provider obtains an excess payment or benefit

    willfully, by means of false statement, representation, concealment of any material fact, or other

    fraudulent scheme or devise with intent to defraud, criminal sentences and fines and/or civil

    monetary penalties shall be imposed pursuant to, but not limited to, the Medicaid Fraud Act,

    NMSA 1978, § 30-44-1 et seq. [New Mexico's analogue to the federal A.KS], 42 U.S.C.

    § 1320a-7b [the federal A.KS], and 42 C.F.R. § 455.23 [providing for withholding of payments in

    cases of fraud]."

            115.   By way of further example, in order to enroll in Plaintiff Georgia's Medicaid

    program, healthcare providers must certify that they "shall comply with all of the Department's

    requirements applicable to the category(ies) of service in which Provider participates under this

    Statement of Participation, Including Part I, Part II, and the applicable Part III manuals." GA

    Statement of Participation§ 2(A). The Part I manual, in turn, includes an anti-kickback

    prohibition as one of the state's "general condition[s] of participation" in the Medicaid program.

    (Part I Manual§ 106(E)) (prohibiting "[a]ny offer or payment ofremuneration, whether direct,

    indirect, overt, covert, in cash or in kind, in return for the referral of a Medicaid or PeachCare for

    Kids member"), with 42 U.S.C. § 1320a-7b(b)(l)(A) (prohibiting "solicit[ation] orrecei[pt] [of]

    any remuneration ... directly or indirectly, overtly or covertly, in cash or in kind   Din return for
    referring an inqividual to a person [to] ... a Federal health care program"). Georgia further

    conditions Medicaid providers' participation on their agreement to "the following termO and

    conditionO": "Provider agrees that evidence of credit to the proper account by Payee's bank




                                                     40
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 47 of 141 PageID #: 1409
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 46 of 140 PagelD #: 260



    pursuant to an EFT is sufficient to show acceptance of medical assistance payments under the

    Medicaid program within the meaning of the Official Code of Georgia Annotated, § 49-4-

     146.1 (b)(2) [Georgia's analogue to the federal AKS]. Provider certifies by such acceptance that

    Provider presented the claims for the services shown on the Remittance Advice issued by the

     Department, and that the services were rendered by or under the supervision of Provider.

     Provider understands that payment will be from federal and state funds and that any falsification,

     or concealment of a material fact, may be prosecuted under federal and state laws." EFT

     Agreement 1 4.

            116.    In addition to properly enrolling and re-enrolling in the applicable Government

     Health Care Program, individual physicians providing services in conjunction with government

    health care program services such as Medicare and Medicaid submit claims using a CMS Form

     1500 or a similar form. The CMS 1500 form, incorporated herein by reference, contains the

     following representations and notices: that the services rendered were "medically indicated and

     necessary for the health of the patient"; that the information on the claims form was true,

     accurate and complete; and, that the provider ''understand[s] that payment and satisfaction of the

     claim will be from Federal and State funds, and that any false claims, statements or documents,

     or concealment of a material fact, may be prosecuted under applicable Federal or State laws."

            117.    The CMS 1500 form also contains the following notice: "Any person who

    knowingly files a statement of claim containing any misrepresentation or any false, incomplete

     or misleading information may be guilty of a criminal act punishable under law and may be

    subject to civil penalties." The form also refers the provider to "Separate Instructions Issued by

    Applicable Programs." Because the States' Medicaid programs are funded in part with federal

    money, Medicaid fraud harms federal taxpayers (in addition to those in the states). To protect




                                                     41
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 48 of 141 PageID #: 1410
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 47 of 140 PagelD #: 261



    the federal treasury, the CMS has promulgated federal regulations that require all state Medicaid

    plans to include "fraud prevention" programs. See 42 C.F.R. §§ 455.12-.23. The CMS's

    Medicaid fraud regulations further require all states to include the following statements

    "imprinted in boldface type" on all claim forms that any healthcare provider submits for

    reimbursement: "' This is to certify that the foregoing information is true, accurate, and

    complete. [] I understand that payment of this claim will be from Federal and State funds, and

    that any falsification, or concealment of a material fact, may be prosecuted under Federal and

     State laws.'" Id.§ 455.18(a).

            118.    When a provider submits a claim for payment, he or she does so subject to and

     under the terms of all applicable federal and state laws and pursuant to its ce1tification to the

     government that the services for which payment is sought were delivered in accordance with

     such laws, to include without limitation the AKS and the FDCA.

                                      FACTS AND ALLEGATIONS

     A.     Relator's Responsibilities at Defendants ABC and ABSG

            119.    Relator Mr. Mullen is the former COO (and before that CFO) of Defendant

    ABSG, a subsidiary of Defendant ABC, a former member of the ABC Corporate Ethics

     Committee, and was scheduled to join the ABC Executive Management Committee ("EMC").

     He is currently a resident of Texas.

            120.    Mr. Mullen was hired by ABSG as CFO in May 2003. As CFO, his

    responsibilities included all of the financial operations of the company as well as implementation

    of all requirements to comply with the Sarbanes-Oxley Act. Mr. Mullen was also responsible for

    corporate operations, procurement and strategic planning. Reporting to Mr. Mullen in his CFO




                                                      42
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 49 of 141 PageID #: 1411
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 48 of 140 PagelD #: 262



    role were ABSG's Vice President ("VP") of Finance/Controller, and VPs of Procurement

    Operations, Strategic Planning, and Planning and Analysis.

            121.   In September 2008, Mr. Mullen was promoted to the position of President,

    Distribution Services, ABSG. In that role he was responsible for four of ABSG's business units:

    a) ASD Healthcare (a distributor and wholesaler of nephrology products, blood plasma products,

    and vaccines); b) Besse Medical (a distributor of rheumatology and all other non-cancer drugs);

    c) Integrated Commercialization Services (a third-party logistics and clinical call center

    provider); and d) US Bioservices (a specialty pharmacy). These business units collectively

    generated over $5 billion in annual revenue for ABSG. The presidents of each of these business

    units reported directly to Mr. Mullen. ASD Healthcare, Besse Medical, and Integrated

    Commercialization Services shared an approximately 400,000 square foot distribution center in

    I:ouisville, Kentucky which Mr. Mullen was also responsible for. That distribution center was

    CGMP and 180-9000 compliant and the US Bioservices specialty pharmacy facility was JCAHO

    certified, unlike the facilities operated by OSC and MIi, as Mr. Mullen later learned.

            122.   In addition, Relator was also appointed to the ABC Corporate Ethics Committee;

    other members of that Committee were Mr. Yost (ABC CEO), Mike DiCandilo (ABC CFO),

    June Barry (ABC SVP HR), John Chou (ABC SVP Legal), Debbie Swartz (ABC Chief

    Compliance Officer), Chris Zimmerman (ABC VP Corporate Security and Regulatory Affairs),

    and Mr. Collis (former President, ABSG, former President of ABC Drug Company, now

    President and COO of Defendant ABC)).

            123.   This Ethics Committee met q~erly. The last two meetings of the Committee

    that Relator attended while employed by ABC were on February 17, 2010 and November 9,

    2009.




                                                    43
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 50 of 141 PageID #: 1412
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 49 of 140 PagelD #: 263



           124.    In September 2009, Mr. Mullen was promoted to COO of ABSG, replacing

    Mr. Collis. Mr. Collis' job title had been President of ABSG. Mr. Mu~len assumed the same

    exact job responsibilities that Mr. Collis had held but assumed the title of COO instead of

    President. In his capacity as COO, Mr. Mullen was responsible for all of ABSG's eight business

    units, which collectively generated $16 billion in annual revenue. Mr. Mullen's direct reports

    included the presidents of each of these business units and other corporate staff, including the

    heads of the information technology, human resources, finance, operations, procurement,

    strategic planning, and business development departments. Mr. Mullen reported to Mr. Yost, the
     •
    CEO and a board member of ABC.

           125.    As COO of ABSG, Mr. Mullen also assumed, for the first time, direct

    responsibility for the business operations of ABSG's Oncology Business Unit (also known as the

    Oncology Group), which consisted of Defendants ION (a purported GPO), OSC (a wholesaler

    and distributor of oncology products), and MII (an oncology pharmacy, and subsidiary of OSC).

    Notably, ABC is the only major wholesaler that owns an oncology distributor (OSC), an

    oncology GPO (ION), and a purported oncology pharmacy (MIi).

           126.    Throughout Mr. Mullen's seven-year career at ABSG, his performance and

    contributions were recognized and rewarded in the form of promotions, increased responsibility,

    increased compensation, increased stock option and restricted stock grants, inclusion in board of

    directors meetings, and participation as a speaker at a December 2009 Wall Street investor day

    conference. Until April 8, 2010, Mr. Mullen consistently received positive feedback from his

    superiors, including CEO Yost telling him that ''things are going great under your leadership", he

    was ''the right guy for the job", and that he "was doing what needed to be done" as COO to make

    ABSG successful.




                                                    44
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 51 of 141 PageID #: 1413
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 50 of 140 PagelD #: 264



           127.    ABSG's performance under Mr. Mullen bore this out. In ABC's fiscal year 2010

    (October 1, 2009-September 30, 2010), ABSG delivered record performance that was ahead of

    the prior year's performance and 26% ahead of budgeted performance. ABSG thus finished the

    fiscal year ahead of budget and with record earnings.

    B.     As COO of ABSG, Relator Undertakes a "Strategic Review" of the Oncology Group

           128.    When Relator became COO of ABSG in September 2009, it signaled a major

    transition in the company. He was taking over from Mr. Collis (Relator's predecessor, and

    former boss at ABSG) who is now President of ABC. Mr. Collis had "founded" ABSG

    approximately 15 years before and put together the portfolio of companies and connected the

    business processes that, today, are ABSG. The oncology business grour> at issue in this First

    Amended Complaint (which included Defendants OSC, ION, and MIi) were all acquired during

    Mr. Collis' tenure and, Relator believes, between 1994 and 2001.

           129.    In addition, Defendant ION was under relatively new leadership: Mike Martin,

    the President of ION from about 2005-2008, had been succeeded by Mark Santos in late 2008 or

    early 2009.

           130.    At the end of2009 and the beginning of 2010, and in connection with his new

    responsibilities as COO of ABSG, Mr. Mullen conducted a comprehensive review of ABSG's

    businesses. As part of this review, Mr. Mullen interviewed senior managers, analyzed data, and

    took other steps to review the business organization, personnel, and practices, similar to the steps

    that are often taken during major organizational transitions. He also spoke with Mr. Collis, his

    predecessor, and former boss at ABSG, and frequently with Mr. Santos, who had recently been

    named as the new President oflON.




                                                    45
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 52 of 141 PageID #: 1414
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 51 of 140 PagelD #: 265



           131.    By January 2010, Mr. Mullen was prepared to implement a series of six strategic

    initiatives for ABSG. Mr. Mullen discussed these initiatives with ABC's CEO Mr. Yost and

    with Mr. Collis. He provided Mr. Collis with a PowerPoint presentation (and he may have done

    the same with Yost) summarizing these initiatives. He then presented these initiatives at a two-

    day Senior Management Retreat held in January 2010 in Cabo San Lucas. This retreat was

    attended by Mr. Mullen's senior staff, including: Gina Clark, ABSG SVP Marketing, Business

    Development; Robert Glasgow, ABSG SVP Procurement; Matt Johnson, ABSG SVP Strategic

    Planning and Acquisitions; Mitch McClain, ABSG SVP Finance; Rob Stone, ABSG Counsel;

    Dale Danilewitz, ABSG CIO; Meryl Harari, ABSG VP, Human Resources; Neil Herson,

    President, ASD Healthcare; Mick Beese, President, Besse Medical; David Cheetham, President,

    ICS; Mark Santos, President, ION; Dave Leverette, President, Oncology Supply; Mark Johnson,

    President, US Bioservices; Peyton ~owell, President Consulting Services; Bob Mauch,

    President, Xcenda; Tracy Foster, President, Lash Group.

           132.    One of Mr. Mullen's six initiatives was a project to change the ION business

    model due to concerns that Mr. Mullen had about business and regulatory issues. It was

    Mr. Mullen's understanding that a GPO should act as a neutral contracting entity not aligned

    with any specific manufacturer and that GPOs should strike a neutral balance between the

    objectives of the manufacturers and the physician members of the GPO. Mr. Mullen further

    understood that it was not appropriate for a GPO to attempt to drive market share for, or to favor,

    one product or one manufacturer over another. Finally, Mr. Mullen understood that it was not

    proper, either operationally or from a compliance standpoint, that a GPO provide "free" services

    to its members or get deeply involved in their operations.




                                                    46
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 53 of 141 PageID #: 1415
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 52 of 140 PagelD #: 266



           133.    Mr. Mullen became concerned that ION was too close with its member providers,

    and was providing these members with free services that could be considered kickbacks. For

    example, ION would provide members free practice assessments and computer software and IT

    services, including many tools designed to help the. doctors with the economics of their practices.

           134.    Mr. Mullen was also concerned that ION was too close with drug manufacturers,

    was allowing these manufacturers to use ION to drive market share for these manufacturers'

    drugs, and was improperly passing on price concessions to ION customers through ION and

    OSC. Especially concerning to Mr. Mullen were ION's public statements that one of its key

    deliverables was driving market share for drug manufacturers, such as a published statement by

    Jim Smith, who was VP of Sales for ION, that "[t]he bottom line is that ION can deliver on the

    two things that manufacturers want, which is market share and product promotion."

           135.     Following the Senior Management Retreat, Mr. Mullen again expressed his

    concerns about ABSG's oncology business model and regulatory issues to Mr. Collis. In

    addition, as discussed infra, he had further conversations with ABC CEO Yost. In at least one of

    those discussions, Yost noted there were aspects of the Oncology Group's business that he

    "would not want to see on the front page of the Wall Street Journal."

    C.     Relator Learns of the United States ex rel. Westmoreland v. Amgen, Inc. and
           AmerisollrceBergen Corporation Lawsuit

           136.    In or around January 2010, as the books were being closed on ABSG's first

    quarter ending December 2009, Mr. Mullen saw on ABSG's books an allocation for

    approximately $3.5 million in legal expenses with which he was not familiar. When he inquired

    about these expenses, he was made aware, by the ABSG Senior VP Finance, that they related to

    an FCA lawsuit, United States ex rel. Westmoreland v. Amgen, Inc. and AmerisourceBergen

    Corp., No. 06-10972-WGY (D. Mass.) ("Westmoreland Case"), in which the Relator alleged,


                                                    47
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 54 of 141 PageID #: 1416
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 53 of 140 PagelD #: 267



    inter alia, that the administrative fees that Amgen had paid to ABC's nephrology GPO INN: a)

    were not "bona fide" service fees, and therefore did not fall within the AKS safe harbor for

    GPOs; and b) were, at least in part, "price concessions" that should have been, but were not

    calculated into the ASP of Aranesp (the Amgen drug at issue in the Westmoreland Case).

           13 7.    On more than one occasion in the winter to spring of 2010, Mr. Mullen reviewed

    at a cursory level, various materials (articles and the complaint itself) available online relative to

    the Westmoreland Case, and learned that the case involved Amgen, ABSG, ASD, and INN. At

    first, he was confident that if the Westmoreland Case presented any legitimate issue, ABC Legal,

    as well as Corporate Compliance and Regulatory Affairs, would be handling it appropriately. He

    was also confident that any serious concern raised by the Westmoreland Case would have been

    brought to and addressed appropriately by the ABC Corporate Ethics Committee, of which he

    was a member.

            138.    However, as discussed below, over time, Mr. Mullen ultimately became

    concerned that the Westmoreland Case had merit with respect to allegations that the

    administrative fees paid by Amgen to ABC's nephrology GPO INN: (1) were not "bona fide"

    and thus did not fall within the AKS safe harbor for GPOs (and so were kickbacks); and

    (2) could constitute a "price concession" that would affect the ASP of Aranesp (the Amgen drug

    at issue in the Westmoreland Case).

           139.    Moreover, Mr. Mullen recognized that the allegations made in the Westmoreland

    Case with respect to ABC's nephrology GPO and wholesale practice (INN and ASD Healthcare),

    were also applicable to ABC's oncology GPO and wholesale practice (ION and OSC). Notably,

    Aranesp is a drug that is used in both nephrology and oncology settings. Mr. Mullen further

    realized that the nature of the wrongdoing alleged in the Westmoreland Case was not confined to




                                                     48 .
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 55 of 141 PageID #: 1417
   Case 1:10-cv-04856.-NG-ST Document 20 Filed 01/24/11 Page 54 of 140 PagelD #: 268



    Aran.esp, but also applied to a number of different oncology drugs. In short, these practices were

    every day, standard operating procedure in ABSG's oncology business units (which included

    Defendants ION and OSC).

           140.    In March 2010, Mr. Mullen became aware of a deposition notice that had been

    issued to ABSG in the Westmoreland Case, regarding various aspects of ABSG's operations.

    The question of who should be the designated deponent(s) was under consideration, and

    Mr. Mullen appeared to be a logical choice given his position and history with ABSG.

    D.     Relator Presses Ahead With His Plans for the Oncology Business Grouu

           141.    On March 23, 2010, Mr. Mullen had a face-to face meeting with CEO Yost,

    during which Mr. Mullen provided an extensive "download" on the oncology business group and

    the status ofION. During that meeting, Mr. Mullen was very direct and adamant with Mr. Yost

    as to the serious issues that needed to be addressed and the changes that needed to be made; he

    expressed grave concerns in a number of areas including business, competitiveness, and

    regulatory exposure, and told Mr. Yost words to the effect that the situation was "worse" than

    Mr. Mullen had "thought." Among the many changes that Mr. Mullen discussed with and

    recommended to Mr. Yost were an overhaul of how the ION GPO operated and key changes in

    ION's personnel and organization. At the meeting, Mr. Mullen provided Mr. Yost with a

    PowerPoint presentation detailing his concerns and the solutions in progress.

           142.    At that same March 23, 2010 meeting, Mr. Yost expressed his confidence in

    Mr. Mullen, and informed Mr. Mullen that he would be joining Mr. Yost on the ABC EMC

    which consists of the top five executives in ABC.

           143.    As he had several times in the past couple months, Yost also wanted to make sure

    Mr. Mullen understood that the legal expenses for the Westmoreland Case were on ABSG' s



                                                   49
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 56 of 141 PageID #: 1418
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 55 of 140 PagelD #: 269



    books (which they were). Mr. Mullen was aware of the issue, and could not understand why

    Yost kept revisiting that point. They discussed the accrual of approximately $3 .5 million in

    ABSG to cover anticipated legal expenses related to discovery in the case.

           144.    On March 26, 2010, Mr. Mullen received the largest grant of restricted stock and

    stock options since he joined ABSG in 2003. This grant of options was recommended by

    Mr. Yost and approved by the ABC Board of Directors.

            145.   On or about April 6, 2010, Mr. Yost and Mr. Mullen had a phone conversation

    regarding Mr. Mullen's view of ABSG's business and organizational risk. They discussed

    possibly peeling off two businesses under Mr. Mullen (Lash Group and Xcenda), which

    contributed less than 10% of ABSG's revenue and profit. Mr. Yost again inquired about Qui

    Tam Action legal expenses for the Westmoreland Case.

            146.   During February and March 2010, Relator also had several discussions with his

    predecessor Mr. Collis about ABSG's oncology business, Relator's concerns, and proposed

    solutions.

    E.     Relator's Stellar Career at ABSG Comes to a Sudden and Unexpected End

            147.   Mr. Mullen's career at ABC came to an abrupt end on April 8, 2010 during a

    scheduled meeting with Mr. Yost at ABSG headquarters in Dallas, Texas. Mr. Yost arrived at

    the meeting around 10:00 A.M. with John G. Chou, ABC's Senior VP, Secretary, and General

    Counsel (as well as a member of the ABC Corporate Ethics Committee), and June Berry, ABC

    Senior VP for Human Resources. During that meeting, which was held in the executive

    conference room, Mr. Yost informed Mr. Mullen that he was terminated. Mr. Yost provided no

    substantive explanation for Mr. Mullen's termination, saying only words very much along the




                                                   50
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 57 of 141 PageID #: 1419
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 56 of 140 PagelD #: 270



    lines of "[w]e have a vision for this company and you're not part of it" Mr. Yost left the room

    after making that announcement.

           148.    Mr. Chou then provided Mr. Mullen with copies of an "enhanced" separation

    agreement that had already been executed on behalf of ABSG and described the provisions at a

    high level. That separation agreement failed to contain standard indemnity language protecting

    Mr. Mullen from liability in connection with his work at ABSG and also included a provision

    stating that Mr. Mullen had no knowledge of, nor had reported, conduct that was improper or

    inappropriate as of his termination date.

            149.   After Mr. Chou presented the proposed separation agreement to Relator,

    Mr. Mullen asked that Mr. Yost return to the executive conference room so that Mr. Mullen

    could wish him well. When he returned Mr. Yost again provided no explanation for

    Mr. Mullen's termination. Mr. Mullen was then allowed to return to his office to pick up a few

    personal items and then was immediately escorted from the building by two attorneys, Mr. Chou

    and Rob Stone (in-house counsel for ABSG); they told him that arrangements would be made for

    him to pick up his personal property at a later time.

            150.   Mr. Mullen was stunned and confused by his abrupt termination. After the April

     8, 2010 meeting, Mr. Mullen downloaded the complaint in the Westmoreland Case and studied it

    in great detail. In doing so, Mr. Mullen became concerned that there was merit to another core

    allegation in the Westmoreland Case, namely that "overfill" contained in vials of Aranesp as

    manufactured by Amgen constituted a form of kickback and an unreported price concession that

    should have been, but was not, included in calculating the ASP of Aranesp. Mr. Mullen realized

    that such allegations were not only true in the context presented in the Westmoreland Complaint

    (specifically regarding the Aranesp in the nephrology setting), but had implications beyond the




                                                     51
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 58 of 141 PageID #: 1420
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 57 of 140 PagelD #: 271



    nephrology business group. From his work at ABSG, and particularly the operational

    information he became familiar with as COO, Mr. Mullen realized that the same concerns were

    presented in how ION and OSC were selling and distributing injectable medications, including

    Aranesp, in the oncology setting. In addition, and perhaps most importantly, Mr. Mullen

    realized that there was a different, long-standing, and very profitable ABSG oncology business

    group practice involving overfill and numerous oncology drugs that created kickbacks, disguised

    discounts, and facilitated the billing of Medicare and Medicaid for free product.

           151.    On or about April 12, 2010, Mr. Mullen contacted Mr. Chou (as noted above,

    ABC's Senior VP, Secretary, and General Counsel, as well as a member of the ABC Corporate

    Ethics Committee). Relator explained that, despite the treatment he had been accorded, he

    wanted to convey some concerns regarding the allegations made in the Westmoreland Case and

    other business practices in the Oncology Group at ABSG, but he did not know how to have that

    conversation since he was no longer an employee. ABC through Mr. Chou agreed to extend

    Mr. Mullen's termination date until May 7, 2010, purportedly to facilitate the transfer of

    information from Mr. Mullen to ABSG. Mr. Mullen thereafter met with ABSG in-house counsel

    Rob Stone and provided him with extremely detailed written documentation of Relator's

    concerns on May 5, 2010. Concurrently, Mr. Mullen, through an employment lawyer he hired,

    negotiated certain changes to his separation agreement, including the important addition of an

    indemnity provision.

           152.    After Mr. Mullen's departure, ABSG replaced Mr. Mullen with James Frary.

    Prior t<;> being appointed COO of ABSG, Mr. Frary was one of four general managers of an

    operating region within ABC - a position well below the seniority, scale, compensation level and

    complexity of ABSG COO. Mr. Frary had no experience at ABC in the specialty pharmaceutical




                                                    52
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 59 of 141 PageID #: 1421
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 58 of 140 PagelD #: 272



    space and no general management experience over a large autonomous subsidiary, such as

    ABSG. Mr. Frary is also younger and less experienced than every one of his ABSG direct

    reports. Upon information and belief, ABSG selected Mr. Frary as Mr. Mullen's successor

    because it would be very difficult for someone with Mr. Frary's limited experience to discover or

    piece together the improprieties that Mr. Mullen had documented and brought forward to

    ABSG's and ABC's management.

           153.    Mr. Mullen's separation agreement with the company, which was signed on May

    10, 2010, was the result of a series of negotiations between Mr. Mullen and ABSG General

    Counsel John Chou. In the final agreement, ABSG agreed to provide Mr. Mullen severance

    compensation, which was comprised of the following components: a) two years of his base

    salary(,! 6(b)); b) a pro-rated performance bonus under the company's Annual fucentive Plan

    (16(c)); c) additional lump sums in cash (16(d)); and d) the cash value of certain restricted

    shares of company stock (16(t)).

           154.    Significantly, the negotiated agreement had a specific "carve-out," contemplating

    the possibility that Mr. Mullen might assist law enforcement and/or file a Qui Tam Action on his

    own behalf as well as that of the state and federal governments. While the first substantive

    paragraph of the agreement contains general release language, paragraph 13 explicitly states that:

           Nothing in this Agreement shall prohibit or restrict Employee from: (i) making any
           disclosure of information required by law; (ii) providing information to, or testifying or
           otherwise assisting in any investigation or proceeding brought by, any federal regulatory
           or law enforcement agency or legislative body, any self-regulatory organization, or the
           Company's General Counsel; or (iii) filing, testifying, participating in or otherwise
           assisting in a proce~ding relating to an alleged violation of any federal, state or municipal
           law relating to fraud, or any rule or regulation of the Securities and Exchange
           Commission or any self-regulatory organization.

           155.   As paragraph 13 makes clear, it was understood by ABSG that Mr. Mullen had

    serious concerns about the company's compliance, and that he had the right to disclose that



                                                    53
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 60 of 141 PageID #: 1422
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 59 of 140 PagelD #: 273



    information to law enforcement, to assist in any investigation of alleged violations of law, testify

    about such matters, or file his own claims to "assist Din a proceeding relating to an alleged

    violation of [law]."

            156.   On or about July 21, 2010, Mr. Mullen met with some of the undersigned counsel

    (who were, with the exception of local counsel, attorneys for Ms. Westmoreland) about the

    possibility of his filing a Qui Tam Action lawsuit. He subsequently retained such counsel. On or

    about October 14, 2010, Mr. Mullen met with two federal prosecutors and a federal investigator

    who asked to interview him in connection with the Westmoreland claims as well as other matters

    under investigation, and issued a subpoena for his attendance. On October 19, 2010, Mr. Mullen

    testified in a sworn deposition in the Westmoreland matter, pursuant to a subpoena issued by

    Relator's counsel. During the course of that deposition, Mr. Mullen truthfully testified that a) he

    had met with Ms. Westmoreland' s attorneys, and b) that he had been interviewed by the

    government in connection with the Westmoreland claims and other matters. Both of these

    activities were protected activities within the meaning of the applicable federal and state anti-

    retaliation laws and expressly allowed by paragraph 13 of Mr. Mullen's severance agreement.

            157.   On October 21, 2010, Mr. Mullen through counsel filed his initial complaint in

    this case, in the United States District Court for the Eastern District of New York. This, too, was

    a protected activity under the anti-retaliation laws and expressly contemplated by paragraph 13

    of his separation agreement.

            158.   Through clerical error in the District Court's Clerk's Office, Mr. Mullen's initial

    complaint was improperly placed on PACER rather than fully under seal, as it had originally

    been filed. As a result, counsel for ABSG learned of the complaint's existence, downloaded it

    from PACER, read it, held on to it for eight days without notifying the Court or the Clerk's




                                                    54
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 61 of 141 PageID #: 1423
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 60 of 140 PagelD #: 274



    Office, then moved to dismiss the case for an alleged failure to file under seal. The Court denied

    Defendants' motion and, in the meantime, the case was removed from PACER and placed back

    under seal. ABSG has to this day failed to disclose what actions it has taken to avoid the

    document being disseminated or to destroy copies of the document which are no longer properly

    within its possession.

            159.   After learning of Mr. Mullen's protected activities (meeting with the

    Westmoreland lawyers and retaining them as his own counsel for his own action, debriefing the

    government, and filing his own Qui Tam Action complaint), ABSG retaliated against Mr. Mullen

    in December 2010 by withholding from him over $44,000 in bonus payments he was due under

    the terms of the severance agreement. When que~tioned about the reasons for withholding the

    bonus (which all ABSG bonus plan participants routinely were given), the General Counsel of

    the company, falsely and pretextually claimed that Mr. Mullen had not met the performance

    criteria to earn the bonus.

            160.   This statement was false in at least two respects. First, as the former CFO of

    ABSG, Mr. Mullen reviewed and approved the hundreds of performance bonuses awarded each

    year (most routinely), and is familiar with the performance criteria. There had never been any

    suggestion by anyone at the company, prior to its learning of his protected activities, that he had

    any performance issues whatsoever. Second, the record of Mr. Mullen's employment at all times

    prior to his termination was one of remarkable success, praise, and commendations, as reflected

    in contemporaneous emails and statements from the CEO and other sources. The claim that

    Mr. Mullen had "failed to perform" sufficiently well to earn his performance bonus was and is a

    pretext for the company's retaliation against his having engaged in protected activity under state

    and federal anti-retaliation laws, and activity expressly allowed by his severance agreement.




                                                    55
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 62 of 141 PageID #: 1424
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 61 of 140 PagelD #: 275



    F.       Defendants' Fraudulent Schemes

             1.     Overview

             161.   Mr. Mullen has first-hand knowledge of at least three separate fraudulent schemes

    that resulted in the filing of millions of false claims to government health insurance providers

    resulting in the overpayment of billions of dollars from the federal and state fiscs for oncology

    drugs.

             162.   First, Mr. Mullen has first-hand knowledge that since at least 2003 the ION GPO

    has not acted as a true GPO, was not entitled to the AKS safe-harbor protections for GPOs in any

    respect (including as to administrative fees and discounts), was collecting what were purported to

    be administrative fees that were, in fact, not for bona fide services and which were far in excess

    of fair market value, was sharing these excessive administrative fees with Defendant OSC so it

    could pass further discounts to customers, drive market share to certain drugs/manufacturers and

    thus earn even greater administrative fees for ION and the oncology business group, and was

    providing free services to physician members as a further inducement. These actions constituted

    illegal kickbacks and had the effect of illegally causing drug manufacturers to report an

    artificially high ASP (or other price such as AWP, AMP, WAC, and/or BP) to Government

    Health Care Programs.

             163.   Second, Relator has first-hand knowledge that ION, OSC, and MII engaged in an

    illegal overfill laundering scheme that was designed to, and did, monetize the free overfill and in

    the process pass illegal kickbacks, discounts, and price concessions to medical providers. The

    so-called MII "pharmacy" is a pharmacy in name only. In actuality, MII is a drug repackager

    and manufacturer that is not registered with the FDA. MII, in connection with ION and OSC,

    engaged in an illegal overfill laundering scheme designed to pass illegal kickbacks to medical

    providers and which also had the effect of over-reporting the ASP (and other prices) of the drug.


                                                    56
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 63 of 141 PageID #: 1425
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 62 of 140 PagelD #: 276



    MII used sophisticated centrifuge and other equipment to extract all of the overfill from vials of

    drugs and filled syringes with this free product. The resulting pre-filled syringes were then sold

    to medical providers through OSC at a discount because, for example, for every 4 vials of drug,

    MII was able to make 5 pre-filled syringes. Not only do these actions constitute illegal

    kickbacks, but they had the effect of illegally causing drug manufacturers to report an artificially

    high ASP (or other price such as AWP, AMP, WAC, and/or BP) to Government Health Care

    Programs. Furthermore Defendants themselves failed to report ASP on these drugs as required

    bylaw.

             164.   Third, because MII is an unlicensed manufacturer and repackager, it, and its

    corporate parent (who is fully aware of this activity) are in violation of a host of state and federal

    laws, including Alabama's laws governing the operating authority of local pharmacies, and at

    least equally significant, the federal FDCA, 21 U.S.C. § 301 et seq. The FDA's regulation over

    drug manufacturers and repackagers pursuant to the FDCA is plenary. As set forth more fully

    below, MII has not only been operating intentionally below the FDA's radar screen, but it has

    violated any number of FDA mandated protocols designed to protect against contamination,

    product mix-ups, mis-identification, mis-labeling, deficient inventory control, and deficient lot

    number identification. The manipulation of sterile drug products - as they are removed from

    sterile vials and placed in pre-filled syringes (as in MII's operation), is an area of particular

    concern to the FDA. MII and its corporate parent have endangered public health through this

    unlicensed, unregulated repackaging operation, by reintroducing into commerce misbranded and

    adulterated drug products repackaged by MII's facility in Alabama. These drugs consist of very

    sensitive and potentially dangerous biologic drugs used to treat cancer patients.




                                                      57
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 64 of 141 PageID #: 1426
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 63 of 140 PagelD #: 277



               165.    These schemes involved several injectable biologic drugs manufactured by

     several different companies. The drugs at issue are all drugs used in one way or another to treat

     cancer or the side effects of chemotherapy and radiatio·n or other cancer treatments.

               166.    ABC is the only major wholesaler who owns an oncology distributor (OSC), an

     oncology GPO (ION), and a purported oncology "pharmacy" (MII). ION and OSC, and MII

     were, in practice, operated by ABSG/ABC as a single business unit known as the "Oncology

     Group." While each company had its own :financial statement (P&L) for purposes of accounting,

     internal financial statements reported the results of the Oncology Group; incentive compensation

     plans were based upon the results of the Oncology Group; and ABC regularly referred to the

     "Oncology Group" in public presentations and investor webcasts.

               167.    ABC was also the first wholesaler to jointly own an oncology GPO and a

     distributor.2 OSC is the largest distributor to community oncologists in the country. ION is the

     largest oncology GPO in the U.S. Oncology Group revenue is approximately $8 billion per year,

     and operating income is approximately $190 million per year or approximately 11 % of ABC's

     total revenue and 21 % of ABC's operating income. Most importantly, in some years the

     Oncology Group accounted for virtually all of ABC's Operating Income growth. Further, the

     ION GPO alone accounts for approximately 10% of ABC's operating income, but less than two

     tenths of one percent of its revenue.

               168.    The community-oncology channel is large, growing, and accounts for a material

     amount of Medicare Part B drug expenditures. The community oncology channel, in total, is

     approximately $14-18 billion annually of which ABC owns about 45%-55% market share. Of




    2
        Even now, McKesson is the only wholesaler besides ABC who jointly owns a GPO (National Oncology Alliance)
     and a distributor (OTN).


                                                          58
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 65 of 141 PageID #: 1427
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 64 of 140 PagelD #: 278



     this total, Relator estimates that at least fifty percent is reimbursements from Government Health

     Care Programs such as Medicare and Medicaid.

            2.       ION Is Not a True, Legitimate GPO: Illegal Remuneration Paid to ION and
                     Kickbacks and Price Concessions Provided to Physician Customers by ABC
                     Defendants Constitute Kickbacks and Undermine the Reporting of Accurate
                     Pricing Used by Government Health Care Programs

            169.     As set forth above, in theory, the purpose ofION, like other GPOs, is to permit

     physician customers to join together and aggregate their purchasing power and thereby receive

     favorable pricing. ION contracted with numerous pharmaceutical manufacturers to obtain

     favorable pricing to its GPO members. These pharmaceutical manufacturers and the drugs that

     they sold through ION include:

                 •   Abraxis - Abraxane
                 •   Amag - Feraheme (since this drug has no approved indicationfor oncology,
                     market share-driven agreement between Amag and ION is presumably for an off-
                     label use)
                 •   Amgen-Aranesp, Neulasta, Neupogen
                 •   APP - Granisetron (generic Kytril)
                 •   Astra Zeneca - Arimidex, Faslodex, Zoladex
                 •   Bristol - Erbitux
                 •   Eisai - Aloxi
                 •   Genentech - A vastin, Herceptin, Rituxan
                 •   GlaxoSmithKline - Hycamptin, Zofran
                 •   Hospira - Granisetron (generic Kytril)
                 •   Lilly - Alimta, Gemzar
                 •   Novartis - Zometa, Sandostatin
                 •   Ortho Bio - Doxil, Procrit
                 •   Pfizer - Camptosar, Ellence
                 •   Pierre Fabre-Navelbine
                 •   Roche /Genentech - Kytril
                 •   Sanofi - Anzemet, Eligard, Eloxatin, Taxotere



                                                      59
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 66 of 141 PageID #: 1428
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 65 of 140 PagelD #: 279




            170.    Medical providers who were members of ION could purchase the above drugs

    (and others) from OSC utilizing their ION membership to access favorable GPO pricing.

            171.    Each of the manufacturers listed above, and others, paid "administrative fees" to

    ION ostensibly in return for administering their GPO contracts. Although there are some

    exceptions, the administrative fee paid to ION by the drug manufacturers was typically set at 3%

     of sales of the drug sold through ION and OSC.

            172.    Notably, however, there is virtually no cost associated with running the legitimate

    functions of the ION GPO. The true allowed costs for a GPO are those of administering

    contracts; this function is highly automated and not complicated or expensive. For the past seven

    years, ION had expenses of around $10 million annually, with a large percentage of these

     expenses not related to true contract administration. Indeed, even if the entire $10 million in

     expenses were valid (i.e., related to contract administration), and one assumed a healthy, fair

     market profit of25%, ION would have earned revenues of $12.5 million. Instead, ION had

     approximately $100 million of annual revenues, resulting in a profit margin of about $90 million

     or, cost plus 900%.

            173.    Where ION and the drug manufacturers set the administrative fee at 3% (or less)

    of sales, the administrative fee was presumptively exempt from AK.S concerns (provided that all

     other conditions are met) under the HHS OIG AKS "safe harbor." However, most of the

    administrative fees paid to ION did not meet these conditions. Relator estimates that the true fair

     market value of the administrative fees would be around $300,000 to $700,000 per year per

    manufacturer and well below 1% of sales. Indeed, one manufacturer who refused to pay 3% and

    negotiated ended up paying ION an administrative fee of approximately $700,000 per year on

    approximately $2 billion of drug sales while other manufacturers were each paying far more than



                                                     60
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 67 of 141 PageID #: 1429
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 66 of 140 PagelD #: 280



     $10 million (and as much as $40 million or more) in administrative fees annually. The

     difference was not in the time or expense required to fulfill the contract administration function;

     rather, it was whether the manufacturer's drugs faced competition and thus were "price

     sensitive." In other words, the manufacturer who negotiated the lower fee manufactured drugs

     that were single source, first line therapies and had no competitors, while the manufacturers who

     paid the higher fees had drugs that faced competition. Where a drug had true competition, it was

     "easy" for ION to promote one drug over the other by offering discounts for the manufacturer

     who paid ION the higher administrative fee and thus offered ION the higher profit. The ION

     GPO was of no value to the former manufacturer other than to administer GPO contracts. Other

     manufacturers, however, highly valued the GPO (i.e., they paid approximately $60 million per

     year in administrative fees) as a vehicle to directly influence physician purchases and convert or

     launder administrative fees paid to the ION GPO into discounts to physicians on purchases from

     osc.
            174.    Because the results ofION, OSC, and MII were consolidated into a single

     financial statement, OSC could price its products extremely aggressively, at times below

     acquisition costs, and recover the loss on the product sale through the collection of the ION

     administration fee paid to ION by pharmaceutical companies. Thus, for instance, if OSC sold a

     drug at a 1% loss, and ION earned a 3% administrative fee through the sale of that same drug,

     the Oncology Group as a unit would still earn a 2% profit from the transaction as a whole. This

     arrangement allowed OSC to "fund" particularly high discounts to select customers. For

     instance, members ofION's ''Large Practice Program" received the most favorable pricing from

     OSC. The much more pervasive practice was one of extreme discounting that could not be




                                                     61
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 68 of 141 PageID #: 1430
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 67 of 140 PagelD #: 281



     economically sustained if the distributor OSC had to stand on its own P&L, instead of the

     Oncology Group reporting together, as discussed above.

            175.    Early in Mr. Mullen's tenure as CFO of ABSG, he learned that a portion of the

     manufacturer-paid GPO administration fees earned by ION were being transferred to, and

     reflected in, the financial statements of OSC. Mr. Mullen discontinued this practice in or around

     Fiscal Year 2005 or 2006 due to his uncertainty with regard to what regulatory compliance issues

     this practice could cause and concerns that this practice skewed the financial results of ION and

     OSC, particularly with respect to Sarbanes-Oxley reporting requirements. However, the

     administrative fee was still fungible as a practical matter within the Oncology Group and ION

     continued to ''fund" the discounts given by OSC through its administrative fee. In other words,

     while the administrative fees may no longer have been explicitly passed from the ION P&L to

     the OSC P&L, everyone at OSC knew that bigger discounts on their side would ultimately be

     covered by ION administrative fees and "wash" in the grand scheme (i.e., the Oncology Group

     P&L) and, importantly, for the purposes of calculating incentive compensation which could be

     up to 150% of base salary. Among other issues caused by this practice, the "sharing" of GPO

     administration fees with OSC put those fees "in play" in that they could "fund" distributor

     discounts to individual customers and/or groups of customers, as well as affect the distributor's

     overall pricing and discounting strategy.

            176.    The operations of ION and OSC helped give the appearance of ION meeting the

     safe harbor rules under the AKS. In fact, however, this was a sham structure as: (1) ION and

     OSC did not operate independently, but rather operated as one business unit; (2) ION was not

     incurring legitimate and bona fide GPO costs that equaled the administration fee that it was paid;

     (3) executives of ABC, ABSG, OSC, and ION met regularly and jointly with physician




                                                    62
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 69 of 141 PageID #: 1431
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 68 of 140 PagelD #: 282



    customers and with drug company representatives; (4) OSC was passing administrative fees

    earned by the ION GPO through to customers, and (5) the administrative service fees earned by

    ION were not fair market value.

             177.   As a result, drug companies, acting through ABC, ABSG, ION, and OSC, were

    able to target accounts and provide disguised discounts to physicians who purchased the

    particular drug company's product. For example:

             •   Executives of ABC, ABSG, and OSC regularly attended ION meetings with
                 physician customers and maintained open, periodic communications with those
                 customers. There was no "firewalling" of relationships or discussions between
                 physician customers and the ION GPO and the OSC distribution company.
             •   Executives of ABC, ABSG, OSC and ION met regularly and jointly with drug
                 company representatives to discuss state of the business and go forward strategies.
                 Again, there was no firewalling of meetings or discussions.
             •   Field sales representatives oflON and OSC regularly engaged in joint visits to
                 physician customer offices. These visits were also regularly coordinated with drug
                 company field sales representatives. The field sales representatives utilized a
                 sophisticated customer relationship management system enabling both the ION and
                 OSC representatives to track customer orders and share notes on discussions and
                 strategies with respect to those customers.
             •   Some ION employees were located in the OSC headquarters in Dothan, Alabama, in
                 order to facilitate the joint, day-to-day shared operations of OSC and ION.

             178.   In addition to passing discounts to physician customers through 0SC, ION's GPO

    contracts with a number of manufacturers enabled physicians to earn rebates based upon certain

    performance criteria. Many of those criteria were based upon market share, share growth, or

    similar metrics that could be considered "switching arrangements" in conflict with safe harbor

    rules.

             179.   The conduct outlined above implicates the FCA in two ways. First, the ABC

    companies have violated the AKS by offering kickbacks to providers as well as by accepting

    kickbacks (i.e., administration fees in excess of fair market value) from the drug manufacturers.

    As noted above, violations of the AKS give rise to violations of the FCA.


                                                     63
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 70 of 141 PageID #: 1432
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 69 of 140 PagelD #: 283



            180.    Second, the ABC companies have undermined the true ASP reported by drug

     manufacturers to Medicare (and other prices relative to other Government Health Care

     Programs) and increased the profit to medical providers. As set forth above, since July 1, 2005,

     Medicare reimbursement has been set based upon a manufacturer reported ASP, which is

     reported quarterly by the manufacturer to the CMS. Manufacturers are required to deduct all

     "price concessions" from the calculation of ASP. 42 C.F.R. § 414.804(a)(3). Failure to do so

     results in an inflated ASP and Medicare overpaying for the drug. Among other things, the term

     "price concession" excludes "bona fide service fees,'' such as administrative fees paid to GPOs,

     provided that the fees paid represent fair market value for a bona fide, itemized service actually

     performed on behalf of the manufacturer that the manufacturer would otherwise perform (or

     contract for) in the absence of the service arrangement, and that are not passed on, in whole or in

     part, to a client or customer of an entity, whether or not the entity takes title to the drug. 42

     C.F.R § 414.802.

             181.   In this case, the administrative fee paid to ION fail on both counts. First, it does

     not constitute fair market value for a bona fide service. Second, the pass-through of ION

     administrative fees to physicians via OSC is a price concession that should have been reported in

     ASP. ABSG's ownership of both OSC and ION facilitated this disguised discount transaction as

     ordinarily there would be no direct financial relationship between a GPO and medical provider to

     facilitate payment of the kickback. Moreover, the ABC Defendants offer other price concessions

     to medical providers.

            182.    The value of the administrative fees kickback, and the impact on ASP, is

     demonstrated in the following example:

            •   The drug company manufacturer reports to CMS that it sold 10,000, SOmcg vials for
                $1,000,000. Therefore, the average cost per vial is $1,000 and the average reported


                                                       64
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 71 of 141 PageID #: 1433
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 70 of 140 PagelD #: 284



                   cost per mcg is $20.00 per mcg. CMS (the Medicare administrator) would then set
                   the reimbursement for the drug at $20.00 plus a statutory 6% allowance for physician
                   profit (known as "ASP+6"). The physician therefore receives a total reimbursement
                   of $21.20 for every mcg administered to a patient.
            •      However, because OSC passes through, on average, an additional 2% discount to
                   medical providers (that was originally paid to ION in the form of an administrative
                   fee), the true average cost per mcg in each vial is only $19.60.
            •      Medicare will reimburse $21.20/mcg for product that costs on average $19.60/mcg or
                   ASP+8.1633%- rather than what is mandated in the statute establishing the
                   Medicare ASP+6% methodology.
            •      Because the statutory intent is that physicians would be allowed, on average, a 6%
                   profit, this scheme results in an increase in physician profit coming out of the public
                   fisc of36% (i.e., the difference between 8.1633% and 6%).

            183.      Although the above numbers do not appear to be that large at a unit of measure

     level (i.e., 1 mcg), they are substantial when one considers: (1) the dosage being billed (i.e., if a

     single syringe contains 1OOmcg of drug, leading to a discrepancy of $42.40 per single dose

     syringe); and (2) the volume of patients being treated (an oncology practice treats hundreds of

     patients per day - and Medicare reimburses billions of dollars per year - using these types of

     biologics).

            3.        The ABSG Oncology Group's Overfill Laundering Scheme Involves Illegal
                      Kickbacks and "Price Concessions" That Undermines Accurate Pricing by
                      Government Healthcare Programs

            184.      MII is a subsidiary of OSC and is located in the OSC distribution center in

     Dothan, Alabama. MII handled approximately $300 million to $500 million worth of drugs

     every year. MII, however, does not fill patient prescriptions, nor does it conduct any of the other

     normal and customary activities of a true pharmacy. Rather, the sole purpose of the MII is to

     create pre-filled syringes from vials of drug purchased by OSC directly from the manufacturer,

     which OSC sells to MII in order to manufacture the pre-filled syringes, which MII subsequently

     sells back to OSC. OSC then sells these pre-filled syringes to its physician customers. This pre-




                                                        65
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 72 of 141 PageID #: 1434
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 71 of 140 PagelD #: 285



    filled syringe repackaging program dates back to at least 2003, and the pharmacy was

    significantly expanded around 2006 due to the growth, success, and profitability of its activities.

              185.   Relator has first-hand knowledge that MII created pre-filled syringes of the

    following drugs, which were manufactured by the following pharmaceutical companies:

              •   Eisai Co./Eisai Pharmaceuticals: Aloxi (plonosetron hydrochloride), indicated for
                  patients who may develop chemotherapy-induced nausea and vomiting (CINV);
              •   Sanofi-Aventis: Anzemet (dolasetron mesylate), indicated for the treatment of
                  nausea associated with cancer treatment);
              •   Roche Laboratories, Inc./Genentech, Inc.: Kytril (granisetron hydrochloride),
                  indicated to treat nausea and vomiting caused by chemotherapy or radiation; and
              •   Centocor Ortho Biotech, Inc./Johnson & Johnson (Ortho Bio): Procrit (epoetin alfa)
                  indicated to treat anemia caused by chemotherapy (also indicated to treat anemia in
                  patients with chronic kidney failure).

              186.   Every vial of injectable drug contains some amount of drug in excess of the

     labeled fill volume. This excess amount, or "overfill," is typically included in vials because a

     certain amount of the drug is expected to stick (or be "held up") in the vial or syringe when a

     medical provider withdraws the contents of a vial into syringe and administers the drug to a

     patient. Including a slight amount of overfill allows the medical provider to withdraw and

     administer the full labeled fill volume. According to the United States Pharmacopeia ("USP"),

     injectable drug vials may include a "slight excess" beyond the label volume to account for this

     issue.

              187.   Overfill is considered free product because it is not included in the price of the

    vial. It is also not reimbursable by Medicare. As made clear in the Medicare Reimbursement

    Policy Manual, "the cost of the drug" for which reimbursement is sought "must represent an

    expense to the physician." CMS Manual System, Pub. No. 100-02, Medicare Benefit Policy

     60.l(A) (CMS/HHS June 18, 2004), available at http://www.hcca-physician-

     conference.org/past/2004/302/CMS%20Manual%20System.pdf ("CMS Manual, Pub. No. 200-


                                                      66
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 73 of 141 PageID #: 1435
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 72 of 140 PagelD #: 286



    02"). Thus, Medicare will only permit a claim for reimbursement up to the labeled amount on

    the vial, and will not reimburse a claim related to overfill. As CMS recently explained in its

     Final Rule, Payment Policies Under the Physician Fee Schedule and Other Revisions to Part B

     for CY 2011:

            We maintain that services or supplies reimbursed by Medicare under the "incident-to"
            provision should represent an expense incurred by the physician or entity billing for the
            drugs, service or supplies. Our policy clarifies that we will not pay for intentional
            overfill.

     Medicare Program; Payment Policies Under the Physician Fee Schedule and Other Revisions to

     Part Bfor CY 2011, 75 Fed. Reg. 73,170, 73,469 (Nov. 29, 2010) (updating 42 C.F.R. § 414).

            188.    The CMS Manual similarly notes, "[t]o be covered [by Medicare] supplies,

     including drugs and biologicals, must represent an expense to the physician or legal entity billing

     fir[m] he services or supplies." CMS Manual, Pub. No. 200-02, 60. l{A). Practitioners in the

     health care field know this. As an American Health Lawyers Association guide explains, with

     citation to the Medicare Benefit Policy Manual, in order to· obtain Medicare reimbursement,

     "[t]he drug must represent a direct financial expense to the physician or billing entity," which

     "means that the physician (or practice) must be paying for the drug." Medicare Part B Coverage,

     Billing and Payment for Drugs and Biologics Furnished in an Outpatient Setting, AHLA-

     p APERS P04250707 (San Francisco CA, Apr. 25, 2007).

            189.    Mil, however, used sophisticated centrifuge and vacuum equipment to draw all of

     the contents from vials of drugs, including all of the free overfill amounts, and used that content

     to fill syringes. Thus, if a vial of a drug labeled "1 OOmcg" actually contains 11 lmcg (with 11 %

     "overfill"), every 10 vials draws would yield a "free syringe" for MII. For a drug such as Procrit

     which has been publicly reported to have had as much as almost 17% overfill for a number of

    years, and a low of about 11 % overfill for other years, it could take far fewer vials to yield a



                                                      67
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 74 of 141 PageID #: 1436
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 73 of 140 PagelD #: 287



     "free syringe" for MII. With oncology drugs, one "free" dose can be worth anywhere from

     several hundred to several thousand dollars in reimbursement from a Government Health Care

     Program.

             190.   OSC would then sell these pre-filled syringes (including the syringes made from

     free product) to medical providers, who administered the free product to patients. Because MIi's

     overfill laundering practice allowed it to create pre-filled syringes out of free product, OSC's

     profits were significantly and materially enhanced. OSC would pass a portion of this windfall

     overfill profit on to providers in the form of an additional discount or price concession. Thus for

     example, where MII was able to extract 11 % overfill, OSC would derive a 11 % price advantage

     by selling, to physicians, these pre-filled syringes instead of simply selling the vials it had

     purchased from the manufacturer. OSC would price the syringes to "split" the 11 % overfill

     benefit with the physician, inducing him to buy the pre-filled syringes and enabling him to make

     a greater profit. ION could also earn a GPO administration fee for the product sold in the

     syringe, even though it was "free."

            191.    This practice is an inducement and kickback to physicians facilitated by the joint

     ownership ofMII, ION, and OSC. MII effectively laundered and monetized the overfill in an

     attempt to "shield" the physician, the drug company, and ABSG from regulatory exposure. A

     physician receives a lOOmcg-labeled pre-filled syringe containing a true lOOmcg labeled dose of

     product which it then bills to the insurer, e.g., Medicare. On its face, no "free" product appears

     to have been billed by the physician. However, the syringe was purchased, by the physician, at a

     price concession due to the overfill benefit derived by MII's laundering scheme. This price

     concession constitutes illegal remuneration in violation of the A.KS and the FCA. The

     process described above results in Medicare and Medicaid being billed for and




                                                      68
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 75 of 141 PageID #: 1437
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 74 of 140 PagelD #: 288



    reimbursing physicians for free product - exactly the practice condemned by CMS, as noted

    supra.

             192.    Moreover, this price concession undermines the ASP (or other pricing)

    calculation reported on a quarterly basis to CMS, leading to artificially inflated ASPs and other

    prices. The value of the kickback and the impact on ASP is demonstrated in the following

    example:

             •    A drug company manufacturer reports to CMS that it sold 10,000, 50mcg vials for
                  $1,000,000. Therefore, average cost per vial was $1,000 and the average reported
                  cost per mcg was $20.00 per mcg. CMS (the Medicare administrator) would then set
                  the reimbursement for the drug at $20.00 plus a statutory 6% allowance for physician
                  profit (known as "ASP+6"). The physician would receive a total reimbursement of
                  $21.20 for every mcg administered to a patient.
             •     However, if those vials actually contain 55.Smcg (11 % overfill), and the overfill is
                 · extracted and used through Defendants' overfill laundering scheme, the true cost per
                   mcg in each vial is $18.02.
             •    As a result, Medicare reimburses $21.20 per mcg for product with an average sales
                  price of $18.02 per mcg, or ASP+ 17.65% - which is almost triple the physician profit
                  provided for under the mandated ASP+6% methodology.

             193.    As set forth above, because MII operated as a repackager and manufacturer, it

    was required to-submit ASP information-including the ASP for each NDC ofinjectible drug it

     sold, and the units of each NDC sold - on a quarterly basis to the CMS. MII did not submit this

    information for any of the drugs that were part of its overfill laundering scheme - largely,

    because MII was operating as an unregistered and unlicensed repackager and manufacturer, and

    because the pre-filled syringes it produced were not assigned any NDC codes. Had MIi

    submitted accurate ASP information, as it was (and is still) required to do, this would have

    reduced the reimbursement rate that Medicare paid out for these drugs from their artificially

    inflated rates. Moreover, because the pre-filled syringes manufactured by MII were never

    assigned a valid NDC, to the extent that any claim for reimbursement for these syringes filed




                                                      69
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 76 of 141 PageID #: 1438
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 75 of 140 PagelD #: 289



    pursuant to a CMS 1500 claims form included an NDC code for the drug administered - that

    claiin was materially false.

           4.      The MIi "Pharmacy" Is in Fact an Unregistered, Unlicensed Drug
                   Repackager and Manufacturer Whose Primary Function Is To Repackage
                   Vials of Drugs (Including Single-Dose Vials Without Preservative) into Pre-
                   Filled Syringes, Without Complying With the FDA's Requirements With
                   Respect To Manufacturing and Safety Protocols, Thereby Endangering
                   Public Health

            194.   In addition to the schemes described above, Defendant MIi, with the full

    knowledge of its corporate parent ABSG, has engaged in, and continues to engage in, a massive

    deception of the FDA and fraud on the Government Health Insurance Programs. In sum, by

    holding out to the public and to regulators that MII is a "pharmacy," MII and ABSG have

    effectively avoided the FDA's oversight and jurisdiction over its repackaging operation of

    massive quantities of different drug products.

            195.    Hundreds of thousands of pre-filled syringes are shipped from MII every year, to

    wholesalers owned by ABC, for redistribution and resale. The volumes of drugs leaving the

    unregistered MII facility are staggering: Relator estimates based upon public information and

    data in his possession, for example, that between 20o/o-30% of all Procrit and Aloxi administered

    by community oncologists in the United States (i.e. Medicare Part B) came from the MII

    repackaging operation.

            196.   Not only is MII not registered with the FDA, but its pre-filled syringe products

    are not even listed on the FDA list of approved drugs. A comparison of two comparable

    products, Amgen's Aranesp pre.filled syringes and Ortho-Biotech's Procrit, are revealing. These

    are two drugs are substantially similar BSA drugs and competitors in the market place. Amgen's

    Aranesp vials and Aranesp pre-filled syringes have separate NDC numbers, as required by FDA

    law and regulation. A review of the FDA's listings for Procrit, however, shows that only Ortho-



                                                     70
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 77 of 141 PageID #: 1439
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 76 of 140 PagelD #: 290



    Biotech's vials are listed with the FDA. In other words, the pre-filled syringes of Procrit

     manufactured by MII are not listed - at all - as approved drug products by the FDA.

            197.    Thus, the MII "pharmacy," which handles hundreds of thousands of dosages of

     dangerous biologic oncology drugs every year, operates free of the FDA's oversight, putting

     public safety.at risk through the distribution of misbranded and adulterated drugs, rendering false

     and fraudulent all claims of reimbursement flowing from the sale of MII's pre-filled syringes.

            198.    MIi fails to meet the definition of a traditional "pharmacy." MII does not receive

     or fill individual prescriptions for individual patients. MII does not dispense drugs to patients,

     nor does it bill insurance companies or patients for co-payments, as normal pharmacies do.

     Rather, MII sells pre-filled syringes, in bulk, to drug wholesalers such as its sister company OSC

     and Pharma-Buy (another ABC-owned entity), for ultimate resale to healthcare providers. The

     Alabama Practice of Pharmacy Act makes clear that .MII is a manufacturer, not a pharmacy:

     "The distribution of inordinate amounts of compounded products without a prescriber / patient /

     pharmacist relationship is considered manufacturing." 205 § 34-23-150(5).

            199.    As set forth above, the FDA similarly has stated that some "establishments with

     retail pharmacy licenses are engaged in manufacturing and distributing unapproved new drugs

     for human use in a manner that is clearly outside the bounds of traditional pharmacy practice and

     that violates the [FDCA]." FDA Compliance Policy Guides 460.200. "Pharmacies engaged in

     activities analogous to manufacturing and distributing drugs for human use may be held to the

     same provisions of the Act as manufacturers." Id

            200.    The FDA Guidelines further state:

                   [W]hen the scope and nature of a pharmacy's activities raise the kinds of concerns
                   normally associated with a drug manufacturer and result in significant violations
                   of the new drug, adulteration, or misbranding provisions of the Act, FDA has
                   determined that it should seriously consider enforcement action. In determining



                                                     71
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 78 of 141 PageID #: 1440
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 77 of 140 PagelD #: 291



                    whether to initiate such an action, the Agency will consider whether the pharmacy
                    engages in any of the following acts:

                            1.     Compounding of drugs in anticipation of receiving prescriptions,
                                   except in very limited quantities in relation to the amounts of drugs
                                   compounded after receiving valid prescriptions.

                            ***
                            6.     Using commercial scale manufacturing or testing equipment for
                                   compounding drug products.

                            ***
                            7.      Compounding drugs for third parties who resell to individual
                                    patients or offering compounded drug products at wholesale to
                                    other state licensed persons or commercial entities for resale.

     FDA Compliance Policy Guides 460.200.

            201.    MII's activities meet all three of the above listed criteria for treatment as a drug

     repackager or manufacturer. First (item 1, above), MII is compounding, i.e., repackaging,

     thousands of pre-filled syringes every day and, as discussed above, is not receiving valid

     prescriptions from physicians. Second (item 6, above), MII uses large-scale commercial vacuum

     and centrifuge equipment to extract drugs from manufacturers' vials in a facility designed and

     built solely for that purpose. Third (item 7, above), MII sells the pre-filled syringes it produces

     to OSC and PharmaBuy, not to individual patients. Indeed, these ABC-owned wholesalers

     constitute 100% of Mil's customers - it has no other customers at all, and does not engage in

     any retail business.

            202.    Defendant ABSG is fully aware of the repackaging and manufacturing activities

     of MIi, having approved, in 2007, the funding and construction of an entirely new production

     facility in Dothan, Alabama, where the pre~filled syringes are produced. Moreover, from a

     compliance and oversight perspective, ABC was already well familiar with the FDA's rules

     governing repackagers, by virtue of its owning and operating at least one repackaging subsidiary,



                                                     72
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 79 of 141 PageID #: 1441
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 78 of 140 PagelD #: 292



     Anderson, and having at least two labeler codes assigned to ABC as part of NDCs for products

     ABC repackages.

            203.   By posing as a pharmacy, MII has intentionally avoided registration with the FDA

     for its actual business activities of repackaging drugs. There are multiple misbranding violations

     caused by this scheme, and serious risks of patient harm and adulteration of drug products

     through unregulated drug repackaging and distribution.

            204.    The drugs in pre-filled syringes leaving the MII facility are misbranded in at least

     the following ways:

            •       They are produced at an unregistered drug repackaging and manufacturing
                    facility, in violation of the FDCA, specifically 21 U.S.C. § 360(b), which requires
                    annual registration of all drug manufacturers. (The pharmacy exception to this
                    requirement, set forth in 21 U.S.C. § 360(g)(l), does not apply, because MII is not
                    a "retail" pharmacy as described in the statute.)

            •       They are unapproved "new" drug products for which no supplemental New Drug
                    Application (sNDA) has been filed, in violation of Sections 505(a) and 30l(d) of
                    the Act [21 U.S.C. §§ 355(a), 331(d)]. See, e.g.,
                    http://www.fda gov/ICECI/EnforcementActions/WarningLetters/2006/ucm07 579
                    4.htm (FDA Warning Letter No. 2006-NOL-04 to Southern Meds Joint Venture,
                    LLC: "Your firm's compoUQ.ded products are unapproved new drugs, and their
                    introduction or delivery for introduction into interstate commerce violates [the
                    FDCA]''); In re Establishment Inspection of Wedgewood Village Pharmacy, Inc.,
                    270 F. Supp. 2d 525, 543-44 (D.N.J. 2003), aff'd, Wedgewood Village Pharmacy
                    v. United States, 421 F.3d 263 (3d Cir. 2005) ("The FDCA contains provisions
                    with explicit exemptions for the new drug ... provisions. Neither phannacies nor
                    compounded drugs are expressly exempted."). See also FDA Letter NWE-06-
                    07W (compounded drugs are "new drugs" within the meaning of21 U.S.C.
                    § 32l(p), because they are not generally recognized, among experts ... as safe
                    and effective) (internal quotation marks omitted).

            •       They are drug products not separately listed on the required FDA listing of drugs,
                    as required by the FDCA, specifically 21 U.S.C. § 3600). A search of the NDC
                    Directory shows that there are no NDCs for the pre-filled syringe presentation of
                    Aloxi, Anzemet, Granisetron, or Procrit - the four drugs repackaged by MII. MII
                    nonetheless sells hundreds of thousands of pre-filled syringes of each of these
                    drugs every year.




                                                     73
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 80 of 141 PageID #: 1442
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 79 of 140 PagelD #: 293



             •        They are drug products for which the NDC numbering system fails to account for
                      the repackaging process. Section 505(D) of the FDCA, codified at 21 U.S.C.
                      § 355d, requires that drugs in interstate commerce have "standardized numerical
                      identifiers" or SN!s. According to the FDA itself: ''The SNI for most
                      prescription drug packages should be a serialized National Drug Code (sNDC).
                      The sNDC is composed of the National Drug Code (NDC) (as set forth in 21 CFR
                      Part 207) that corresponds to the specific drug product (including the particular
                      package configuration) combined with a unique serial number, generated by the
                      manufacturer or repackager for each individual package." FDA, Guidance for
                      Industry-Final, Standards for Securing the Drug Supply Chain-Standardized
                      Numerical Identification for Prescription Drug Packages (Mar. 2010), available
                      at http://www.fda.gov/Regulatorylnformation/Guidances/ucml 25505.htm
                      (footnote omitted). In language directly applicable to Mil's operation, this
                      guidance further states: "In the case of repackaged drugs, each package type
                      should have an NDC that corresponds to the repacker or private label distributor
                      for whom the drug is repacked and to the new package configuration." Id. at n.4.
                      MII's repackaged drugs contain no sNDCs that correspond to the repacker (MII),
                      making it impossible for the FDA or the public to meaningfully authenticate,
                      track, and trace any ofthe drugs repackaged by Mil into pre-filled syringes, as
                      required by law. Moreover, as set forth above, because the pre-filled syringes
                      manufactured by MII were never assigned a valid NDC, to the extent that any
                      claim for reimbursement submitted on a CMS 1500 claim form contained NDC
                      information, that claim was materially false.

             •        They are produced in a manner that makes it impossible to maintain appropriate
                      labeling, lot number control, and drug pedigree. (By creating an .extra dose of
                      drug out of overfill in vials, inevitably drug product is blended with drug product
                      from other vials, making tracking issues virtually impossible, not to mention the
                      cross-contamination potential created by such pooling of product. 3)

              205.    Upon information and belief, the MII facility is also distributing adulterated drug

     products, not just misbranded products. The MII facility has never demonstrated - to anyone -

     compliance with CGMP because it has treated itself (and posed) as a traditional pharmacy not

     subject to FDA inspection.       Mr. Mullen, who visited the MII site as COO of ABSG, believes that
     both in the past and at present, the MII facility would not pass a routine inspection under the

     CGMP standards of the FDA.




     3
       It should also be noted that Procrit, one of the drugs repackaged by MII, is subject to an FDA black box warning
     and therefore it is critical that this warning be included with MII's pre-filled syringes.


                                                             74
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 81 of 141 PageID #: 1443
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 80 of 140 PagelD #: 294



           206.    The FDA's CGMP requirements are set forth in 21 C.F.R. §§ 210 and 211. These

    can fairly be summarized as a comprehensive list of manufacturing protocols designed to ensure

    product and patient safety. These protocols include such important items as the requirement of a

    quality control function with appropriately trained personnel (subpart B), the design, sanitation,

    and maintenance requirements for the building sites where the drugs are manufactured (subpart

    C), the design, construction, and maintenance of the equipment used to manufacture or

    repackage the drugs (subpart D), the testing and protocols governing drug containers (subpart E),

    production and process controls, including the requirements for proper testing, sampling, and

    control of microbiological contamination (subpart F), packaging and labeling control, including

    procedures to determine if the drugs' expiration dating system is reliable (subpart G),

    warehousing and distribution requirements (subpart H), laboratory controls, including "stability"

    testing to determine if the proper amount of active ingredient is contained in each unit of drug

    (subpart I), and record-keeping and reporting requirements, including the maintenance of

    production and batch control records and equipment cleaning logs (subpart J).

            207.   With respect to the manufacture of pre-filled syringes in particular, the FDA has

     issued the following guidance, among many other requirements:

           i.      Establishing an aseptic production environment including, but not limited to,
                   effective disinfection of all surfaces in the production area Air filtration must
                   also be properly designed and effective. Periodic testing and monitoring of
                   aseptic conditions is required.

           ii.     Establishing a quality control process to ensure quality of drug product containers,
                   packing material, labeling, and drug product.

           iii.    Preparation of batch production and control records for each batch of drug
                   product containing information including documentation of each significant step
                   in the process and including lot codes for the drug product and syringes used and
                   specimens of finished product labeling.




                                                    75
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 82 of 141 PageID #: 1444
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 81 of 140 PagelD #: 295



            iv.     Routinely calibrate equipment according to a written program as well as maintain
                    written records of equipment cleaning, maintenance, and use.

            v.      Employees engage in the manufacturing, processing, packing, or holding of a
                    drug product must have training in CGMP.

            vi.     Establish a written testing program to assess the stability of the injectable drug
                    product in the pre-filled syringe.

             vu.    Assure all drug products meet applicable standards of identity, strength, quality,
                    and purity at the time of use by establishing an expiration date determined by
                    appropriate testing.

     Compliance Policy Manual, Chapter 56.

            208.    The FDA has consistently taken the position that failure to conform to these

     practices renders the drug produced "adulterated" within the meaning of the FDCA Mr. Mullen

     believes, based upon his own visual touring of the MII "pharmacy" facility - which prior to 2007

     was slightly larger than a large closet- and his responsibility for another CGMP/IS0-900

     facility, that the MII facility does not meet these CGMP standards. Moreover, the MII facility

     did not have standard operating procedures that were consistent with a manufacturer and

     repackager. As a result, upon information and belief, potentially all of the pre-filled syringes

     produced by MII may be adulterated.

            209.    The FDA has recently stated that it has a great "concern about the manipulation of

     approved sterile drug products, especially when the sterile container is opened or otherwise

     entered to conduct manipulations such as dissolving, diluting or aliquoting, refilling,

     resterilizing, or repackaging in new containers. The moment a sterile container is opened and

     manipulated, a quality standard (sterility) is destroyed and previous studies supporting the

     standard(s) are compromised and no longer valid." FDA Compliance Policy Guide 446.100

     (emphasis added), available at

     http://www.fda.gov/ICECI/ComplianceManuals/CompliancePo1icyGuidanceManual/ucm074385



                                                     76
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 83 of 141 PageID #: 1445
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 82 of 140 PagelD #: 296



     .htm. This is precisely the activity MII is engaged in, outside of the view of the FDA: the

     opening (every day) of thousands of vials of drugs from the manufacturer, in order to transfer the

     contents to pre-filled syringes, solely for the purpose of generating additional profit for MII and

     its parent corporation. In addition, Mr. Mullen believes that if inspected, the MII facility would

     be unable to establish compliance with the CGMP standards - precisely because it has been

     operating illegally and treating itself as immune from those standards ever since ABSG acquired

     the company and turned it into a repackaging operation.

            210.    One issue highlights the risk to public safety presented by this unregulated

     activity, concerning the drug Procrit. Procrit is a genetically engineered version of

     erythropoietin or EPO, a human protein that stimulates the production of oxygen-carrying red

     blood cells. Procrit is a member of a class of drugs referred to as ESAs, or erythropoietin

     stimulating agents, which includes Epogen and Aranesp (Amgen). (ESAs are subject to an FDA

     black box warning.) ESAs are used to treat anemia experienced by patients with chronic kidney

     disease (CK.D) and cancer patients with chemotherapy-induced anemia, among other conditions.

            211.    Pure Red Cell Aplasia ("PRCA") is a rare, but serious (potentially fatal), side

     effect of EPO which results in severe anemia when the patient develops antibodies to EPO.

     There were a significant number of PRCA cases in patients receiving EPO identified by

     regulatory authorities, manufacturers, and academics between 1999 and 2004 in Australia,

     Canada, Europe, and Asia. Several studies were conducted to determine the cause of these EPO-

     associated PRCA cases. (The studies happened to focus on patients being treated for chronic

     kidney disease.)

            212.    Studies determined that there were a number of potential contributing factors to

     the incidence of PRCA, including: route ofEPO administration, whether or not the EPO




                                                     77
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 84 of 141 PageID #: 1446
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 83 of 140 PagelD #: 297



     contained Albumin or Polysorbate 80, and whether or not the EPO was delivered in a pre-filled

     syringe. With respect to the pre-filled syringes, the studies cited two concerns: 1) Rubber

     plungers of pre-filled syringes released leachates into the contents of the syringe causing an

     alteration of the EPO contained in the syringe (Ortho-Biotech switched to a Teflon-coated

     plunger to address this issue); and 2) silicone lubricant used in pre-filled syringes interacted with

     the EPO contained in the syringe.

            213.    Because the MII facility in unregulated and uninspected, neither the FDA nor the

     consuming public has any idea whether MII's pre-filled syringes of Procrit are using the types of

     plungers and lubricants that have been linked to PRCA and caused concern in the public health

     field - about this potentially fatal condition. MII produces hundreds of thousands of Procrit pre-

     filled syringes every year, and yet, as of today, the public has no idea whether those syringes are

     manufactured and handled in a way that is safe. This is only one of the risks presented by MII' s

     clandestine operation. Relator believes, upon information and belief: that there are serious public

     health concerns raised by Mil's operating an unregistered, unlicensed, uninspected drug ·

     repackaging operation, distributing "new" drugs that are neither listed nor approved by the FDA.

     G.     Claims Submitted and Damaees Caused to Government Health Care Programs

            214.    Defendants' actions described above have caused the submission of false and

     :fraudulent claims, and they have made and used, and/or caused to be made and used, false

     records and statements for the purpose of having false and fraudulent claims submitted to, paid

     and/or approved, by Government Health Care Programs including Medicare.

            215.    Among other things, claims filed with the Government Health Care Programs

     because of Defendants' actions have contained false and fraudulent statements and material

     omissions. Defendants knowingly caused medical providers to present for payment and approval

     false and/or fraudulent claims to officers of the United States and the state governments


                                                      78
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 85 of 141 PageID #: 1447
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 84 of 140 PagelD #: 298



     including, without limitation, claims submitted to Medicare and/or Medicaid on CMS Form 1500

     claim forms and other claims submitted for payment from government ftmds.

            216.   Defendants' actions have also caused medical providers who received price

     concessions as a kickback to violate the AKS, the conditions of their receipt of Medicare (and

     other Government Health Care Programs) reimbursements, including the AKS, and their

     certification that they would comply with the AKS as a condition for the receipt of government

     reimbursements.

            217.   Defendants' actions have also caused medical providers who received price

     concessions as a kickback to file false certifications with Government Health Care Programs,

     including pursuant to Form CMS-885 that they were in compliance and/or would comply with

     the Anti-Kickback Statute.

            218.   Furthermore, in order to receive reimbursement from certain Government Health

     Insurance Programs, doctors must include NDC information on the CMS Form 1500 claim forms

     submitted to Government Health Insurance Programs. Defendants' actions have caused medical

     providers to submit false claims on CMS Form 1500 claims forms because there was never any

     NDC assigned to the pre-filled syringes manufactured by MII and sold through OSC.

     Accordingly, any NDC information included on the CMS Form 1500 was materially false and

     inaccurate.

            219.   Government Health Insurance Programs have unwittingly paid for drug products

     that have been misbranded, adulterated, and placed in commerce without FDA approval, due to

     MII's repackaging operation in Dothan, Alabama.

            220.   There is evidence that Defendants have caused the majority of medical providers

     purchasing oncology drugs from OSC to provide false certifications on Forms CMS-855A and




                                                    79
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 86 of 141 PageID #: 1448
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 85 of 140 PagelD #: 299



     CMS-855I during the time that medical providers purchased oncology drugs through OSC, and

     to submit false or fraudulent claims for reimbursement to Government Health Care Programs,

     including through CMS Form 1500.

            221.     Any medical provider who received kickbacks from Defendants prior to

     re-enrollment in Medicare was caused by Defendants to submit (and did in fact submit) a false

     certification of compliance with federal law, including the Anti-Kickback Statute, upon

     re-enrollment in Medicare. When the providers signed these re-enrollment forms, they knew that

     they would be accepting kickbacks from Defendants in violation of the AKS. Also, as a result of

     Defendants' conduct, all Medicare claims submitted by those medical providers after such false

     certification was executed constituted false or fraudulent claims that Medicare should not and

     would not have paid.

            222.    Defendants' conduct caused medical providers to submit false provider

     certifications that they were in compliance with the federal and state Anti-Kickback Statutes.

            223.    Compliance with the AKS is a condition to payment by the Medicare Program,

     and by other Oovernment Health Care Programs. By virtue of Defendants' GPO and overfill

     laundering fraud, the Medicare Program and other Government Health Insurance Programs

     reasonably and foreseeably were billed for and paid medical providers for a higher

     reimbursement amount than they were entitled to.

            224.    By way of example, Relator offers the examples above of manufacturers, drugs,

     administrative fees, and free pre-filled syringes as representative of claims submitted and

     damages caused to the Medicare Program.

            225.    In addition, every claim submitted to a Government Health Care Program that

     contains an inflated ASP or other price is a false or fraudulent claim. Relator knows, or has a




                                                     80
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 87 of 141 PageID #: 1449
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 86 of 140 PagelD #: 300



    good f~th basis to believe, that manufacturers were not including administrative fees as a

    reduction in ASP. Relator knows of no instance that a manufacturer conducted a fair market

    value study, in conjunction with ION, to determine what portion of the administrative fee would

    not be considered to be for a bona fide service at fair market value and, therefore, should be

    deducted from ASP. The amounts paid, on their face, are not fair market value. Moreover,

    Defendants' overfill laundering scheme, and their failure to submit any ASP information to CMS

    on a quarterly basis, caused the ASPs for the drugs at issue to be artificially inflated.

            226.   The community oncology channel is large, growing, and accounts for a material

     amount of Medicare Part B drug expenditures. The community oncology channel, in total, is

     likely $14-18 billion annually of which Government Health Care Programs including Medicare

     account for at least 50% of the annual reimbursements. ABC owns about 45%-55% market

     share in community oncology.

            227.   ABSG sold billions of dollars of these drugs each year and hundreds of millions

     worth of these drugs moved through MII, the oncology pharmacy, in the form of hundreds of

     thousands of pre-filled syringes. The misconduct has been ongoing for years, involves billions

     of dollars in reimbursements, and millions of claims.




                                                      81
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 88 of 141 PageID #: 1450
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 87 of 140 PagelD #: 301



                    CLAIMS FOR RELIEF ON BEHALF OF THE PLAINTIFFS
                   UNITED STATES OF AMERICA AND THE NAMED STATES

                                             COUNT ONE
                                VIOLATIONS OF THE FEDERAL FCA
                                 31 U.S.C. § 3729{a){l}{A), (B), and (G)

            228.    Relator restates and realleges the allegations contained in paragraphs 1-227 above

     as if each were stated herein in their entirety and said allegations are incorporated herein by

     reference.

            229.    Since at least 2003, Defendants ABC, ABSG, ION, OSC, and Mil knowingly

     presented or caused to be presented false or fraudulent claims to Government Health Care

     Programs and knowingly made, used, or caused to be made or used, false statements to get said

     claims paid by Government Health Care Programs. As a result of these illegal schemes, these

     claims were improper in whole pursuant to 31 U .S.C. § 3 729(a)(l )(A)-(B).

            230.    These claims were also false or :fraudulent and the statements and records were

     false because they were monetarily excessive, in violation of 31 U.S.C. § 3729(a)(l )(A)-(B).

            231.    In particular, these claims were also false or fraudulent and statements and

     records were false because the cost of the drug was inflated due to Defendants having to cover

     their illegal expenditures and unlawful promotional activities, thereby inflating the cost of the

     product. In ap.dition, such claims were false and/or fraudulent because the reimbursement rate at

     which CMS or the states paid such claims, i.e., the ASP or the Average Manufacturer's Price for

     the drug, was inflated because manufacturers failed to include in the ASP calculation reported to

     CMS the price concessions that were passed through from the ABSG Oncology Group to

     medical providers through the administrative fee and overfill laundering fraudulent schemes, and

     Defendants failed to file or report any ASPs to CMS for the drugs being repackaged by MII.




                                                      82
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 89 of 141 PageID #: 1451
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 88 of 140 PagelD #: 302



           232.    It is illegal to pass the costs of illegal kickbacks and unlawful promotional

    activities back to any Government Health Care Program and it is also illegal to falsely report the

    true cost of a drug. In addition to violating 31 U.S.C. § 3729(a)(l)(A)-(B), Defendant's conduct

    violated 31 U.S.C. § 3729(a)(l)(G).

           233.    Violation of the Anti-Kickback Statute rendered the providers ineligible to receive

    Medicare reimbursement for the submitted claims.

           234.    Defendants ABC, ABSG, ION, OSC, and MII caused such claims to be submitted

    for reimbursement when Defendants knew (within the meaning of the FCA) that because of their

    offering price concessions as a kickback such items or units were not eligible for reimbursement,

    in whole or in part, and it was a natural and foreseeable consequence of Defendants' misconduct

    that providers would submit such claims.

           235.    Providers submitted such claims as a natural and foreseeable result of the illegal

    activity of Defendants described in this First Amended Complaint.

           236.    Defendants knowingly caused to be presented false or fraudulent claims resulting

    from the kickbacks and thereby causing Government Health Care Programs, including the

    Medicare and Medicaid Programs, to reimburse ineligible claims.

           237.    Defendants knowingly caused to be presented false or fraudulent claims for drugs

    that were misbranded and adulterated under the FDCA.

           238.    Government Health Care Program officials, their contractors, carriers,

    intermediaries, and agents, paid and approved claims for payment that should not have been paid

    or approved.

           239.    Defendants, through the means described above, deliberately and intentionally

    concealed material information, including the false and fraudulent nature of the claims, from




                                                    83
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 90 of 141 PageID #: 1452
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 89 of 140 PagelD #: 303



     officials with Government Health Care Programs, and other government officials, their

     contractors, carriers, intermediaries, and agents, in order to induce payment of the false and

     fraudulent claims.

            240.    Government Health Care Program officials and their contractors, carriers,

     intermediaries, and agents, would not have paid the claims had they known the truth.

            241.    By reason of the above-described actions and the presentment of false or

     fraudulent claims, the United States has suffered significant losses in an amount to be

     determined.

                                               COUNT TWO

                                    CONSPIRACY TO DEFRAUD
                                FEDERAL FCA, 31 U.S.C. § 3729(a)(l){C)

            242.    Relator restates and realleges the allegations contained in paragraphs 1-241 above

     as if each were stated herein in their entirety and said allegations are incorporated herein by

     reference.

            243.    Through the acts and omissions described in this First Amended Complaint, and

     from on or before at least 2003 to the present, Defendants, with each other and with persons

     known and unknown, knowingly agreed and conspired to defraud the federal government by

     having false or fraudulent statements, records, certifications, and claims submitted to, paid and

     approved by Government Health Care Program officials, their contractors, carriers,

     intermediaries, and agents ..

            244.    From on or before 2003 to present, Defendants ABC, ABSG, ION, OSC, MII, and

     non-parties known and unknown including pharmaceutical manufacturers, conspired to defraud

     the United States by knowingly offering kickbacks to medical providers including in the form of

     price concessions and by understating the true ASP of the drugs.


                                                     84
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 91 of 141 PageID #: 1453
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 90 of 140 PagelD #: 304



            245.    From at least 2003 to present, Defendants conspired to defraud the United States

     by knowingly causing medical providers to submit false certifications to Government Health

     Care Programs, including the Medicare and Medicaid Programs, that the provider was in

     compliance with state and federal laws, including the Anti-Kickback Statute and the FDCA.

            246.    From at least 2003 to present, Defendants conspired to def.raud the United States

     by knowingly causing medical providers to present, make, and/or use claims, thereby causing

     Government Health Care Programs, including the Medicare and Medicaid Programs, to

     reimburse ineligible claims.

            247.    By virtue of their conspiratorial agreement, Defendants caused to be. presented,

     made, and/or used false or fraudulent claims, and/or false records or statements, including

     provider certifications, to Government Health Care Programs, including the Medicare and

     Medicaid Programs, causing the United States to suffer significant damages.

            248.    Defendants knowingly conspired to violate the FCA by causing false or

     fraudulent claims to be presented and to make or use false statements which damaged the

     Government Health Care Programs. Said claims were improper and should not have been made

     but for the unlawful promotional activities and unlawful incentives which caused the

     prescriptions of the drug to be made. Said claims were also monetarily excessive in cost due to

     the illegal kickbacks and unlawful promotional activities of Defendants. Said claims were

     improper and should not have been made because of Defendants' actions in placing in interstate

     commerce repackaged new drug products which were misbranded and adulterated under the

     FDCA. Said actions constitute violations of31 U.S.C. § 3729(a)(l)(C).

            249.    Defendants knowingly conspired to conceal their actions and they failed to alert

     the state or federal governments of their unlawful promotion of the drug. It is illegal to pass the




                                                     85
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 92 of 141 PageID #: 1454
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 91 of 140 PagelD #: 305



    costs incurred in paying illegal kickbacks and unlawful promotional activities back to any

    Government Health Care Program and it is also illegal to falsely report (or fail to report) the true

    cost of a drug. Said actions constitute violations of 31 U.S.C. § 3729(a)(l)(C).

           250.    Violation of the Anti-Kickback Statute rendered the providers ineligible to receive

    Medicare reimbursement for the submitted claims.

           251.    Defendants caused such claims to be submitted for reimbursement when

    Defendants knew (within the meaning of the FCA) that, because of their offering price

    concessions as a kickback, such items or units were not eligible for reimbursement, in whole or

    in part, and it was a natural and foreseeable consequence of Defendants' misconduct that

    providers would submit such claims. Defendants further caused such claims to be submitted for

    reimbursement when Defendants knew (within the meaning of the FCA) that the distribution of

    repackaged drug products produced by MII, which were misbranded and adulterated under the

    FDCA, would give rise to claims ineligible for payment.

           252.    Providers submitted such claims as a natural and foreseeable result of the illegal

    activity of Defendants described in this First Amended Complaint.

           253.    Defendants knowingly caused to be presented false or fraudulent claims resulting

    from the kickbacks and thereby causing Government Health Care Programs, including the

    Medicare and Medicaid Programs, to reimburse ineligible claims.

           254.    Government Health Care Program officials, their contractors, carriers,

    intermediaries, and agents, paid and approved claims for payment that should not have been paid

    or approved.

           255.    Defendants, through the means described above, deliberately and intentionally

    concealed material information, including the false and fraudulent nature of the claims, from




                                                    86
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 93 of 141 PageID #: 1455
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 92 of 140 PagelD #: 306



     officials with Government Health Care Programs, and other government officials, their

     contractors, carriers, intermediaries, and agents, in order to induce payment of the false and

     fraudulent claims.

            256.    Government Health Care Program officials and their contra~tors, carriers,

     intermediaries, and agents, would not have paid the claims had they known the truth.

            257.    By reason of the above-described actions and the presentment of false or

     fraudulent claims, the United States has suffered significant losses in an an1ount to be

     determined.

                                              COUNT THREE

            VIOLATIONS OF FEDERAL AND STATE ANTI-KICKBACK STATUTES

            258.    Relator restates and realleges the allegations contained in paragraphs 1-257 above

     as if each were stated herein in their entirety and said allegations are incorporated herein by

     reference.

            259.    Defendants have offered and paid unlawful incentives or kickbacks in violation of

     the AKS and comparable state anti-kickback statutes, as well as solicited and received illegal

     kickbacks in violation of the AKS and comparable state anti-kickback statutes. In order to sell

     the drugs, Defendants authorized and directed its employees and agents to offer and award

     unlawful incentives, and to solicit and receive kickbacks from others. These expenditures were

     made to doctors to influence the doctors to write prescriptions for the drug.

            260.    The goal of the AKS in these circumstances is to prevent the purchase or

     prescription of a drug based not on whether or not it is necessary and appropriate, but on whether

     it is financially beneficial to the doctor purchasing and/or prescribing the drug. Because of




                                                      87
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 94 of 141 PageID #: 1456
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 93 of 140 PagelD #: 307



    Defendants' illegal actions, the drug has, in fact, been prescribed in violation of the AKS and the

    FCA.

           261.     Violation of the Anti-Kickback Statute rendered the providers ineligible to receive

    Medicare reimbursement for the submitted claims, particularly where a provider had re-certified

    compliance with the Anti-Kickback Statute after having received any kickback from Defendants

    or otherwise.

           262.     Defendants caused such claims to be submitted for reimbursement when

    Defendants knew (within the meaning of the FCA) that, because of their offering price

    concessions as a kickback, such items or units were not eligible for reimbursement, in whole or

    in part, and it was a natural and foreseeable consequence of Defendants' misconduct that

    providers would submit such claims.

           263.     Providers submitted such claims as a natural and foreseeable result of the illegal

    activity of Defendants described in this First Amended Complaint.

           264.     Defendants knowingly caused to be presented false or fraudulent claims resulting

    from the kickbacks and thereby causing Government Health Care Programs, including the

    Medicare and Medicaid Programs, to reimburse ineligible claims.

           265.     Government Health Care Program officials, their contractors, carriers,

    intermediaries, and agents, paid and approved claims for payment that should not have been paid

    or approved.

           266.     Defendants, through the means described above, deliberately and intentionally

    concealed material information, including the false and fraudulent nature of the claims, from

    officials with Government Health Care Programs, and other government officials, their




                                                    88
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 95 of 141 PageID #: 1457
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 94 of 140 PagelD #: 308



    contractors, carriers, intermediaries, and agents, in order to induce payment of the false and

    fraudulent claims.

           267.    Government Health Care Program officials and their contractors, carriers,

    intermediaries, and agents, would not have paid the claims had they known the truth.

           268.    By reason of the above-described actions and the presentment of false or

    :fraudulent claims, the United States and the State Plaintiffs have suffered significant losses in an

    amount to be determined.

                                              COUNTFOUR

                             VIOLATIONS OF THE CALIFORNIA FCA
                                   Cal. Gov't Code§ 12651(a)

           269.    Relator restates and realleges the allegations contained in paragraphs 1-268 above

    as if each were stated herein in their entirety and said allegations are incorporated herein by

    reference.

           270.    The California FCA, Cal. Gov't Code§ 1265l(a), specifically provides, in part:

           (a)     Any person who commits any of the following enumerated acts in this subdivision
                   shall have violated this article and shall be liable to the state or to the political
                   subdivision for three times the amount of damages that the state or political
                   subdivision sustains because of the act of that person. A person who commits any
                   of the following enumerated acts shall also be liable to the state or to the political
                   subdivision for the costs of a civil action brought to recover any of those penalties
                   or damages, and shall be liable to the state or political subdivision for a civil
                   penalty of not less than five thousand dollars ($5,000) and not more than ten
                   thousand dollars ($10,000) for each violation:

                   (1)     Knowingly presents or causes to be presented a false or fraudulent claim
                           for payment or approval.

                   (2)     Knowingly makes, uses, or causes to be made or used a false record or
                           statement material to a false or :fraudulent claim.

                   (3)     Conspires to commit a violation of this subdivision.

                   (4)     Has possession, custody, or control of public property or money used or to



                                                     89
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 96 of 141 PageID #: 1458
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 95 of 140 PagelD #: 309



                            be used by the state or by any political subdivision and knowingly delivers
                            or causes to be delivered less than all of that property.

                     (5)    Is authorized to make or deliver a document certifying receipt of property
                            used or to be used by the state or by any political subdivision and
                            knowingly makes or delivers a receipt that falsely represents the property
                            used or to be used.

                     (6)    Knowingly buys, or receives as a pledge of an obligation or debt, public
                            property from any person who lawfully may not sell or pledge the
                            property.

                     (7)    Knowingly makes, uses, or causes to be made or used a false record or
                            statement material to an obligation to pay or transmit money or property to
                            the state or to any political subdivision, or knowingly conceals, or
                            knowingly and improperly avoids, or decreases an obligation to pay or
                            transmit money or property to the state or to any political subdivision.

                     (8)    Is a beneficiary of an inadvertent submission of a false claim subsequently
                            discovers the falsity of the claim, and fails to disclose the false claim to
                            the state or the political subdivision within a reasonable time after
                            discovery of the false claim.

            271.     Defendants knowingly presented or caused to be presented to the California

     Medicaid program false or fraudulent records or statements and false or fraudulent claims for

     payment and approval, claims which failed to disclose material violations oflaw, and/or

     concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

     state, and conspired with others to do so, all in violation of California Government Code

     § 12651(a).

            272.   The State of California paid said claims and has sustained damages, to the extent

    of its portion of Medicaid losses from Medicaid claims filed in California, because of these acts

    by Defendants.




                                                     90
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 97 of 141 PageID #: 1459
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 96 of 140 PagelD #: 310



                                               COUNT FIVE

                       VIOLATIONS OF THE COLORADO MEDICAID FCA
                                        Col. Rev. Stat.§ 25.5-4-305

            273.    Relator restates and realleges the allegations contained in paragraphs 1-272 above

     as if each were stated herein in their entirety and said allegations are incorporated herein by

    reference. The Colorado Medicaid FCA, Col. Rev. Stat. § 25.5-4-305, provides and attaches

    liability to any person who:

            (a)     Knowingly presents, or causes to be presented, to an officer or employee of the
                    state a false or fraudulent claim for payment or approval;

            (b)     Knowingly makes, uses, or causes to be made or used a false record or statement
                    material to a false or fraudulent claim;

            (c)     Has possession, custody, or control of property or money used, or to be used, by
                    the state in connection with the "Colorado Medical Assistance Act" and
                    knowingly delivers, or causes to be delivered, less than all of the money or
                    property;

            (d)     Authorizes the making or delivery of a document certifying receipt of property
                    used, or to be used, by the state in connection with the "Colorado Medical
                    Assistance Act" and, intending to defraud the state, makes or delivers the receipt
                    without completely knowing that the information on the receipt is true;

            (e)     Knowingly buys, or receives as a pledge of an obligation or debt, public property
                    from an officer or employee of the state in connection with the "Colorado
                    Medical Assistance Act" who lawfully may not sell or pledge the property;

            (f)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                    material to an obligation to pay or transmit money or property to the state in
                    connection with the ''Colorado Medical Assistance Act", or knowingly conceals
                    or knowingly and improperly avoids or decreases an obligation to pay or transmit
                    money or property to the state in connection with the "Colorado Medical
                    Assistance Act";

            (g)     Conspires to commit a violation of paragraphs (a) to (f) of this subsection (1).

            274.    Defendants knowingly presented or caused to be presented to the Colorado

    Medicaid program false or fraudulent records or statements and false or fraudulent claims for




                                                     91
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 98 of 141 PageID #: 1460
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 97 of 140 PagelD #: 311



     payment and approval, claims which failed to disclose material violations of law, and/or

     concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

     state, and conspired with others to do so, all in violation of the Colorado FCA.

             275.    The State of Colorado paid said claims and has sustained damages, to the extent

     of its portion of Medicaid losses from Medicaid claims filed in Colorado, because of these acts

     by Defendants.

                                                COUNT SIX

                                 VIOLATIONS OF THE CONNECTICUT FCA
                                 FOR MEDICAL ASSISTANCE PROGRAMS
                                        Conn. Gen. Stat.§ 17b-301b

             276.     Relator restates and realleges the allegations contained in paragraphs 1-275 above

     as if each were stated herein in their entirety and said allegations are incorporated herein by

     reference. The Connecticut FCA for Medical Assistance Programs, Conn. Gen. Stat. § 17b-

     301 b, provides, in part:

             (a)     no person shall:

                     (1)     Knowingly present, or cause to be presented, to an officer or employee of
                             the state a false or fraudulent claim for payment or approval under a
                             rp.edical assistance program administered by the Department of Social
                             Services;

                     (2)     Knowingly make, use or cause to be made or used, a false record or
                             statement to secure the payment or approval by the state of a false or
                             fraudulent claim under a medical assistance program administered by the
                             Department of Social Services;

                     (3)     Conspire to defraud the state by securing the allowance or payment of a
                             false or fraudulent claim under a medical assistance program administered
                             by the Department of Social Services;

                     (4)     Having possession, custody or control of property or money used, or to be
                             used, by the state relative to a medical assistance program administered by
                             the Department of Social Services, and intending to defraud the state or
                             willfully to conceal the property, deliver or cause to be delivered less



                                                     92
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 99 of 141 PageID #: 1461
   Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 98 of 140 PagelD #: 312



                          property than the amount for which the person receives a certificate or
                          receipt;

                   (5)    Being authorized to make or deliver a document certifying receipt of
                          property used, or to be used, by the state relative to a medical assistance
                          program administered by the Department of Social Services and intending
                          to defraud the state, make or deliver such document without completely
                          knowing that the information on the document is true;

                   (6)    Knowingly buy, or receive as a pledge of an obligation or debt, public
                          property from an officer or employee of the state relative to a medical
                          assistance program administered by the Department of Social Services,
                          who lawfully may not sell or pledge the property; or

                   (7)    Knowingly make, use or cause to be made or used, a false record or
                          statement to conceal, avoid or decrease an obligation to pay or transmit
                          money or property to the state under a medical assistance program
                          administered by the Department of Social Services.

           277.    Defendants knowingly presented or caused to be presented to the Connecticut

    Medicaid program false or fraudulent records or statements and false or :fraudulent claims for

    payment and approval, claims which failed to disclose material violations oflaw, and/or

    concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

    state, and conspired with others to do so, all in violation of the Connecticut FCA.

           278.    The State of Connecticut paid said claims and has sustained damages, to the

    extent of its portion of Medicaid losses from Medicaid claims filed in Connecticut, because of

    these acts by Defendants.




                                                    93
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 100 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1462
                                       Filed 01/24/11 Page 99 of 140 PagelD #: 313



                                            COUNTSEVEN

       VIOLATIONS OF THE DELAWARE FALSE CLAIMS AND REPORTING ACT
                          Del. Code Ann. tit. 6, § 1201(a)

          279.    Relator restates and realleges the allegations contained in paragraphs 1-278 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

          280.    The Delaware False Claims and Reporting Act, Del. Code Ann. tit. 6, § 1201(a),

   specifically provides, in part:

          (a)     Any person who:

                  (1)     Knowingly presents, or causes to be presented to an officer or employee of
                          the Government a false or fraudulent claim for payment or approval;

                  (2)      Knowingly makes, uses, or causes to be made or used a false record or
                           statement to get a false or fraudulent claim paid or approved by the
                           Government;

                  (3)      Conspires to defraud the Government by getting a false or fraudulent
                           claim allowed or paid;

                  (4)     Has possession, custody or control of property or money used or to be
                          used by the Government and, intending to defraud the Government or
                          willfully to conceal the property, delivers or causes to be delivered, less
                          property than the amount for which the person receives a certificate or
                          receipt;

                  (5)     Is authorized to make or deliver a document certifying receipt of property
                          used or to be used by the Government and, intending to defraud the
                          Government, makes or delivers the receipt without completely lrnowing
                          that the information on the receipt is true;

                  (6)     Knowingly buys, or receives as a pledge of an obligation or debt, public
                          property from an officer or employee of the Government who may not
                          lawfully sell or pledge the property; or

                  (7)     Knowingly makes, uses, or causes to be made or used a false record or
                          statement to conceal, avoid, or decrease an obligation to pay or transmit
                          money or property to the Government shall be liable to the Government
                          for a civil penalty of not less than$ 5,500 and not more than $11,000 for



                                                   94
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 101 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1463
                                       Filed 01/24/11 Page 100 of 140 PagelD #: 314



                           each act constituting a violation of this section, plus 3 times the amount of
                           damages which the Government sustains because of the act of that person.

           281.   Defendants knowingly presented or caused to be presented to the Delaware

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations oflaw, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Delaware Code Title 6, § 1201(a).

           282.   The State of Delaware paid said claims, and has sustained damages, to the extent

   of its portion of Medicaid losses from Medicaid claims filed in Delaware, because of these acts

   by Defendants.

                                             COUNT EIGHT

                      VIOLATIONS OF THE DISTRICT OF COLUMBIA FCA
                                  D.C. Code § 2-308.14{a)

           283.   Relator restates and realleges the allegations contained in paragraphs 1-282 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

           284.   The District of Columbia FCA, D.C. Code§ 2-308.14(a), specifically provides, in

   part:

           (a)      Any person who commits any of the following acts shall be liable to the District
                  for 3 times the amoW1t of damages which the District sustains because of the act
                  of that person. A person who commits any of the following acts shall also be
                  liable to the District for the costs of a civil action brought to recover penalties or
                  damages, and may be liable to the District for a civil penalty of not less than
                  $5,000, and not more than $10,000, for each false claim for which the person:

                  (1)      Knowingly presents, or causes to be presented, to an officer or employee
                           of the District a false claim for payment or approval;

                  (2)      Knowingly makes, uses, or causes to be made or used, a false record or
                           statement to get a false claim paid or approved by the District;



                                                    95
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 102 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1464
                                       Filed 01/24/11 Page 101 of 140 PagelD #: 315




                  (3)    Conspires to defraud the District by getting a false claim allowed or paid
                         by the District;

                  (4)    Has possession, custody, or control of public property or money used, or
                         to be used, by the District and knowingly delivers, or causes to be
                         delivered, less property than the amount for which the person receives a
                         certificate or receipt;

                  (5)    Is authorized to make or deliver a document certifying receipt of property
                         used, or to be used, by the District and knowingly makes or delivers a
                         document that falsely represents the property used or to be used;

                  (6)    Knowingly buys, or receives as a pledge of an obligation or debt, public
                         property from any person who lawfully may not sell or pledge the
                         property;

                  (7)    Knowingly makes or uses, or causes to be made or used, a false record or
                         statement to conceal, avoid, or decrease an obligation to pay or transmit
                         money or property to the District;

                  (8)    Is a beneficiary of an inadvertent submission of a false claim to the
                         District, subsequently discovers the falsity of the claim, and fails to
                         disclose the false claim to the District; or

                  (9)    Is the beneficiary of an inadvertent payment or overpayment by the
                         District of monies not due and knowingly fails to repay the inadvertent
                         payment or overpayment to the District.

          285.    Defendants knowingly presented or caused to be presented to the District of

   Columbia Medicaid program false or fraudulent records or statements and false or fraudulent

   claims for payment and approval, claims which failed to disclose material violations oflaw,

   and/or concealed their actions and to avoid or decrease an obligation to pay or transmit money to

   the state, and conspired with others to do so, all in violation ofD.C. Code§ 2-308.14(a).

          286.   The District of Columbia paid said claims and has sustained damages, to the

   extent of its portion of Medicaid losses from Medicaid claims filed in the District of Columbia,

   because of these acts by Defendants.




                                                  96
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 103 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1465
                                       Filed 01/24/11 Page 102 of 140 PagelD #: 316



                                             COUNT NINE

                              VIOLATIONS OF THE FLORIDA FCA
                                     Fla. Stat. § 68.082(2)

          287.    Relator restates and realleges the allegations contained in paragraphs 1-286 above

   as if each were stated herein in their entirety and said allegations are incorporated by reference.

          288.    The Florida FCA, Fla. Stat. § 68.082(2), specifically provides, in part, that:

          (2)     Any person who:

                  (a)     Knowingly presents or causes to be presented to an officer or employee of
                          an agency a false or fraudulent claim for payment or approval;

                  (b)     Knowingly makes, uses, or causes to be made or used a false record or
                          statement to get a false or fraudulent claim paid or approved by an agency;

                  (c)     Conspires to submit a false or fraudulent claim to an agency or to deceive
                          an agency for the purpose of getting a false or fraudulent claim allowed or
                          paid;

                  (d)     Has possession, custody, or control of property or money used or to be
                          used by an agency and, intending to deceive the agency or knowingly
                          conceal the property, delivers or causes to be delivered less property than
                          the amount for which the person receives a certificate or receipt;

                  (e)     Is authorized to make or deliver a document certifying receipt of property
                          used or to be used by an agency and, intending to deceive the agency,
                          makes or delivers the receipt without knowing that the information on the
                          receipt is true;

                  (f)     Knowingly buys or receives, as a pledge of an obligation or a debt, public
                          property from an officer or employee of an agency who may not sell or
                          pledge the property lawfully; or

                  (g)     Knowingly makes, uses, or causes to be made or used a false record or
                          statement to conceal, avoid, or decrease an obligation to pay or transmit
                          money or property to an agency, is liable to the state for a civil penalty of
                          not less than $5,500 and not more than $11,000 and for treble the amount
                          of damages the agency sustains because of the act or omission of that
                          person.

          289.    Defendants knowingly presented or caused to be presented to the Florida




                                                   97
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 104 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1466
                                       Filed 01/24/11 Page 103 of 140 PagelD #: 317



  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Florida Statute§ 68.082(2).

          290.    111.e State of Florida paid said claims and has sustained damages, to the extent of

   its portion of Medicaid losses from Medicaid claims filed in Florida, because of these acts by

   Defendants.

                                             COUNT TEN

        VIOLATIONS OF THE GEORGIA STATE FALSE MEDICAID CLAIMS ACT
                           Ga. Code Ann.§ 49-4-168.1

          291.    Relator restates and realleges the allegations contained in paragraphs 1-290 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

          292.    The Georgia State False Medicaid Claims Act, Ga. Code Ann.§ 49-4-168.1,

   specifically provides, in part:

          (a)     Any person who:

                   (1)    Knowingly presents or causes to be presented to the Georgia Medicaid
                          program a false or fraudulent claim for payment or approval;

                  (2)     Knowingly makes, uses, or causes to be made or used, a false record or
                          statement to get a false or fraudulent claim paid or approved by the
                          Georgia Medicaid program;

                  (3)     Conspires to defraud the Georgia Medicaid program by getting a false or
                          fraudulent claim allowed or paid;

                  (4)     Has possession, custody, or control of property or money used or to be
                          used by the Georgia Medicaid program and, intending to defraud the
                          Georgia Medicaid program or willfully to conceal the property, delivers,
                          or causes to be delivered, less property than the amount for which the
                          person receives a certificate of receipt;



                                                   98
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 105 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1467
                                       Filed 01/24/11 Page 104 of 140 PagelD #: 318




                  (S)    Being authorized to make or deliver a document certifying receipt of
                         property used, or to be used, by the Georgia Medicaid program and,
                         intending to defraud the Georgia Medicaid program, makes or delivers the
                         receipt without completely knowing that the information on the receipt is
                         true;

                  (6)    Knowingly buys, or receives as a pledge of an obligation or debt, public
                         property from an officer or employee of the Georgia Medicaid program
                         who lawfully may not sell or pledge the property; or

                  (7)    Knowingly makes, uses, or causes to be made or used a false record or
                         statement to conceal, avoid, or decrease an obligation to pay, repay, or
                         transmit money or property to the State of Georgia shall be liable to the
                         State of Georgia for a civil penalty of not less than $5,500.00 and not more
                         than $11,000.00 for each false or fraudulent claim, plus three times the
                         amount of damages which the Georgia Medicaid program sustains because
                         of the act of such person.

          293.    Defendants knowingly presented or caused to be presented to the Georgia

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose ~aterial violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Georgia Code§ 49-4-168.1.

          294.   The State of Georgia paid said claims and has sustained damages, to the extent of

   its portion of Medicaid losses from Medicaid claims filed in Georgia, because of these acts by

   Defendants.




                                                  99
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 106 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1468
                                       Filed 01/24/11 Page 105 of 140 PagelD #: 319



                                           COUNT ELEVEN

                               VIOLATIONS OF THE HAWAll FCA
                                    Haw. Rev. Stat.§ 661-21

          295.    Relator restates and realleges the allegations contained in paragraphs 1-294 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          296.    The Hawaii FCA, Haw. Rev. Stat. § 661-2l(a), specifically provides, in part, that

   any person who:

          (1)     Knowingly presents, or causes to be presented, to an officer or employee of the
                  State a false or fraudulent claim for payment or approval;

          (2)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                  to get a false or fraudulent claim paid or approved by the State;

          (3)     Conspires to defraud the State by getting a false or fraudulent claim allowed or
                  paid;

          (4)     Has possession, custody, or control of property or money used, or to be used, by
                  the State and, intending to defraud the State or willfully to conceal the property,
                  delivers, or causes to be delivered, less property than the amount for which the
                  person receives a certificate or receipt;

          (5)     Is authorized to make or deliver a document certifying receipt of property used, or
                  to be used by the State and, intending to defraud the State, makes or delivers the
                  receipt without completely knowing that the information on the receipt is true;

          (6)     Knowingly buys, or receives as a pledge of an obligation or debt, public property
                  from any officer or employee of the State who may not lawfully sell or pledge the
                  property;

          (7)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                  to conceal, avoid, or decrease an obligation to pay or transmit money or property
                  to the State; or

          (8)     Is a beneficiary of an inadvertent submission of a false claim to the State, who
                  subsequently discovers the falsity of the claim, and fails to disclose the false claim
                  to the State within a reasonable time after discovery of the false claim;
                  shall be liable to the State for a civil penalty of not less than $5,000 and not more
                  than $10,000, plus three times the amount of damages that the State sustains due



                                                   100
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 107 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1469
                                       Filed 01/24/11 Page 106 of 140 PagelD #: 320



                  to the act of that person.

          297.    Defendants knowingly presented or caused to be presented to the Hawaii

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations oflaw, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Hawaii Revised Statute§ 661-2l(a).

          298.    The State of Hawaii paid said claims and has sustained damages, to the extent of

   its portion of Medicaid losses from Medicaid claims filed in Hawaii, because of these acts by

   Defendants.

                                           COUNT TWELVE

                      VIOLATIONS OF THE ILLINOIS FALSE CLAIMS
                    WHISTLEBLOWER REWARD AND PROTECTION ACT
                                     740 Ill. Comp. Stat.§ l 75/3{a)

          299.    Relator restates and realleges the allegations contained in paragraphs 1-298 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

          300.    The Illinois False Claims Whistleblower Reward and Protection Act, 740 Ill.

   Comp. Stat. § 175/3(a), specifically provides, in part, that:

          (1)     In general, any person who:

                   (A) · knowingly presents, or causes to be presented, a false or fraudulent claim
                         for payment or approval;

                  (B)     knowingly makes, uses, or causes to be made or used, a false record or
                          statement material to a false or fraudulent claim;

                  (C)     conspires to commit a violation of subparagraph (A), (B), (D), (E), (F), or
                          (G);

                  (D)     has possession, custody, or control of property or money used, or to be



                                                    101
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 108 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1470
                                       Filed 01/24/11 Page 107 of 140 PagelD #: 321



                         used, by the State and, knowingly delivers, or causes to be delivered, less
                         than all the money or property;

                  (E)    is authorized to make or deliver a document certifying receipt of property
                         used, or to be used, by the State and, intending to defraud the State, makes
                         or delivers the receipt without completely knowing that the infonnation on
                         the receipt is true;

                  (F)    knowingly buys, or receives as a pledge of an obligation or debt, public
                         property from an officer or employee of the State, or a member of the
                         Guard, who lawfully may not sell or pledge property; or

                  (G)    knowingly makes, uses, or causes to be made or used, a false record or
                         statement material to an obligation to pay or transmit money or property to
                         the State, or knowingly conceals or knowingly and improperly avoids or
                         decreases an obligation to pay or transmit money or property to the state,
                         is liable to the State for a civil penalty of not less than $5,500 and not
                         more than $11,000, plus 3 times the amount of damages which the State
                         sustains because of the act of that person. The penalties in this Section are
                         intended to be remedial rather than punitive and shall not preclude, nor
                         shall be precluded by, a criminal prosecution for the same conduct.

          301.    Defendants knowingly presented or caused to be presented to the Illinois

   Medicaid program false 01; fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of740 Illinois Compiled Statute

   § 175/3(a).

          302.. The State of Illinois paid said claims and has sustained damages, to the extent of

   its portion of Medicaid losses from Medicaid claims filed in Illinois, because of these acts by

   Defendants.




                                                  102
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 109 of 141 PageID #:
                                    1471
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 108 of 140 PagelD #: 322



                                         COUNT THIRTEEN

                 VIOLATIONS OF THE STATE OF INDIANA FALSE CLAIMS AND
                        WHISTLEBLOWER PROTECTION ACT
                                              Ind. Code § 5-5.5-2

         303.    Relator restates and realleges the allegations contained in paragraphs 1-302 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          304.   The Indiana False Claims and Whistleblower Protection Act, Ind. Code§ 5-l 1-

  5.5-2(b), specifically provides, in part:

          (b)     A person who knowingly or intentionally:

                 (1)     presents a false claim to the state for payment or approval;

                 (2)     makes or uses a false record or statement to obtain payment or approval of
                         a false claim from the state;

                 (3)     with intent to defraud the state, delivers less money or property to the state
                         than the amount recorded on the certificate or receipt the person receives
                         from the state;

                 (4)     with intent to defraud the state, authorizes issuance of a receipt without
                         knowing that the information on the receipt is true;

                 (5)     receives public property as a pledge of an obligation on a debt from an
                         employee who is not lawfully authorized to sell or pledge the property;

                 (6)     makes or uses a false record or statement to avoid an obligation to pay or
                         transmit property to the state;

                 (7)     conspires with another person to perform an act described in subdivisions
                         (1) through (6); or

                 (8)     causes or induces another person to perform an act described in
                         subdivisions (1) through (6); is, except as provided in subsection (c), liable
                         to the state for a civil penalty of at least five thousand dollars ($5,000) and
                         for up to three (3) times the amount of damages sustained by the state. In
                         addition, a person who violates this section is liable to the state for the
                         costs of a civil action brought to recover a penalty or damages.




                                                     103
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 110 of 141 PageID #:
                                     1472
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 109 of 140 PagelD #: 323



         305.    Defendants knowingly presented or caused to be presented to the Indiana

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Indiana Code§ 5-11-5.5-2.

         306.    The State of Indiana paid said claims and has sustained damages, to the extent of

  its portion of Medicaid losses from Medicaid claims filed in Indiana, because of these acts by

  Defendants.

                                        COUNT FOURTEEN

     VIOLATIONS OF THE LOUISIANA FCA/MEDICAL ASSISTANCE PROGRAMS
                             INTEGRITY LAW
                                   La. Rev. Stat. Ann.§ 46:438.3

         307.    Relator restates and realleges the allegations contained in paragraphs 1-306 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

         308.    The Louisiana FCA/Medical Assistance Programs Integrity Law ("Louisiana

  FCA"), Rev. Stat. Ann. § 46:438.3, specifically provides, in part, that:

         A.      No person shall knowingly present or cause to be presented a false or fraudulent
                 claim.
         B.      No person shall knowingly engage in misrepresentation or make, use, or cause to
                 be made or used, a false record or statement to obtain payment for a false or
                 fraudulent claim from the medical assistance programs' funds.
         C.      No person shall knowingly make, use, or cause to be made or used, a false record
                 or statement to conceal, avoid, or decrease an obligation to pay or transmit money
                 or property to the medical assistance programs.
         D.      No person shall conspire to defraud, or attempt to defraud, the medical assistance
                 programs through misrepresentation or by obtaining, or attempting to obtain,
                 payment for a false or fraudulent claim.

         309.    Louisiana FCA, Rev. Stat. Ann.§ 46:438.ZA(l), specifically provides that:




                                                  104
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 111 of 141 PageID #:
                                    1473
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 110 of 140 PagelD #: 324



         No person shall solicit, receive, offer or pay any remuneration, including but not limited
         to kickbacks, bribes, rebates, or ... payments, directly or indirectly, overtly or covertly,
         in cash or in kind, for the following: (1) In return for referring an individual to a health
         care provider, ... for the furnishing or arranging to furnish any good, supply, or service
         for which payment may be made, in whole or in part, under the medical assistance
         programs.

         310.    In addition, the Louisiana FCA, Rev. Stat. Ann.§ 46:438.3 provides that:

         No person shall knowingly present or cause to be presented a false or fraudulent claim
         ... shall knowingly engage in misrepresentation to obtain payment from the medical
         assistance programs' funds ... shall conspire to defraud, or attempt to defraud, the
         medical assistance programs . . . .

         311.      Furthermore, the Louisiana FCA, Rev. Stat. Ann. § 46:438.4, provides that:

         No person shall knowingly make, use or cause to be made or used a false, fictitious, or
         misleading statement on any form used for the purpose of certifying or qualifying any
         person for eligibility ... to receive any good, service, or supply under the medical
         assistance programs which that person is not eligible to receive.

         312.      Defendant knowingly presented or caused to be presented to the Louisiana

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Louisiana Revised Statute§ 46:438.3.

         313.    The State of Louisiana paid said claims and has sustained damages, to the extent

  of its portion of Medicaid losses from Medicaid claims filed in Louisiana, because of these acts

  by Defendants.

                                          COUNT FIFTEEN

       VIOLATIONS OF THE MARYLAND FALSE HEALTH CLAIMS ACT OF 2010
                       Md. Code Ann., Health-Gen. § 2-602

         314.    Relator restates and realleges the allegations contained in paragraphs 1-313 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by




                                                  105
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 112 of 141 PageID #:
                                     1474
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 111 of 140 PagelD #: 325



  reference.

         315.    The Maryland False Health Claims Act, Md. Code Ann., Health-Gen. § 2-602,

  specifically provides that:

         (A)     A person may not:

                 ( 1)    Knowingly present or cause to be presented a false or fraudulent claim for
                         payment or approval;

                 (2)     Knowingly make, use, or cause to be made or used a false record or
                         statement material to a false or fraudulent claim;

                 (3)     Conspire to commit a violation under this subtitle;

                 (4)     Have possession, custody, or control of money or other property used by
                         or on behalf of the State under a State health plan or a State health
                         program and knowingly deliver or cause to be delivered to the State less
                         than all of that money or other property;

                 (5)     (i)     Be authorized to make or deliver a receipt or other document
                                 certifying receipt of money or other property used or to be us.ed by
                                 the State under a State health plan or a State health program; and

                         (ii)    Intending to defraud the State or the Department, make or deliver a
                                 receipt or document knowing that the information contained in the
                                 receipt or document is not true;

                 (6)     .Knowingly buy or receive as a pledge of an obligation or debt publicly
                          owned property from an officer, employee, or agent of a State health plan
                          or a State health program who lawfully may not sell or pledge the
                          property;

                 (7)     Knowingly make, use, or cause to be made or used, a false record or
                         statement material to an obligation to pay or transmit money or other
                         property to the State;

                 (8)     Knowingly conceal, or knowingly and improperly avoid or decrease, an
                         obligation to pay or transmit money or other property to the State; or

                 (9)     Knowingly make any other false or fraudulent claim against a State health
                         plan or a State health program.

         316.    Defendants knowingly presented or caused to be presented to the Maryland




                                                 106
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 113 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1475
                                       Filed 01/24/11 Page 112 of 140 PagelD #: 326



   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations oflaw, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of the Maryland False Health Claims

   Actof2010.

          317.    The State of Maryland paid said claims and has sustained damages, to the extent

   of its portion of Medicaid losses from Medicaid claims filed in Maryland, because of these acts

   by Defendants.

                                           COUNTSIXTEEN

                          VIOLATIONS OF THE MASSACHUSETTS FCA
                                 Mass. Gen. Laws ch. 12, § SB

          318.      Relator restates and realleges the allegations contained in paragraphs 1-317 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

          319.    The Massachusetts FCA, Mass. Gen. Laws ch; 12, § 5B, specifically provides, in

   part, that any person who:

          (1)     lmowingly presents, or causes to be presented, a false or fraudulent claim for
                  payment or approval;

          (2)     knowingly makes, uses, or causes to be made or used, a false record or statement
                  to obtain payment or approval of a claim by the commonwealth or any political
                  subdivision thereof;

          (3)     conspires to defraud the commonwealth or any political subdivision thereof
                  through the allowance or payment of a fraudulent claim;

          (4)     has possession, custody, or control of property or money used, or to be used, by
                  the commonwealth or any political subdivision thereof and knowingly delivers, or
                  causes to be delivered to the commonwealth, less property than the amount for
                  which the person receives a certificate or receipt with the intent to willfully
                  conceal the property;



                                                   107
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 114 of 141 PageID #:
                                    1476
 Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 113 of 140 PagelD #: 327




           (5)    is authorized to make or deliver a document certifying receipt of property used, or
                  to be used, by the commonwealth or any political subdivision thereof and with the
                  intent of defrauding the commonwealth or any political subdivision thereof,
                  makes or delivers the receipt without completely knowing that the infonnation on
                  the receipt is tJ.ue;

           (6)    buys, or receives as a pledge of an obligation or debt, public property from an
                  officer or employee of the commonwealth or any political subdivision thereof,
                  knowing that said officer or employee may not lawfully sell or pledge the
                  property;

           (7)    enters into an agreement, contract or understanding with one or more officials of
                  the commonwealth or any political subdivision thereof knowing the information
                  contained therein is false;

           (8)    knowingly makes, uses, or causes to be made or used, a false record or statement
                  to conceal, avoid, or decrease an obligation to pay or to transmit money or
                  property to the commonwealth or political subdivision thereof; or

           (9)    is a beneficiary of an inadvertent submission of a false claim to the
                  commonwealth or political subdivision thereof, subsequently discovers the falsity
                  of the claim, and fails to disclose the false claim to the commonwealth or political
                  subdivision within a reasonable time after discovery of the false claim shall be
                  liable to the commonwealth or political subdivision for a civil penalty of not less
                  than $5,000 and not more than $10,000 per violation, plus three times the amount
                  of damages, including consequential damages, that the commonwealth or political
                  subdivision sustains because of the act of that person. A person violating sections
                  SB to 50, inclusive, shall also be liable to the commonwealth. or any political
                  subdivision for the expenses of the civil action brought to recover any such
                  penalty or damages, including without limitation reasonable attorney's fees,
                  reasonable expert's fees and the costs of investigation, as set forth below....

           320.   Defendants knowingly presented or caused to be presented to the Massachusetts

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Massachusetts General Laws ch. 12,

   § 5B.

           321.   The Commonwealth of Massachusetts paid said claims and has sustained



                                                  108
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 115 of 141 PageID #:
                                     147701/24/11 Page 114 of 140 PagelD #: 328
Case 1:10-cv-04856-NG-ST Document 20 Filed



  damages, to the extent of its portion of Medicaid losses from Medicaid claims filed in

  Massachusetts, because of these acts by Defendants.

                                       COUNT SEVENTEEN

                     VIOLATIONS OF THE MICIDGAN MEDICAID FCA
                            Mich. Comp. Laws § 400.601 et seq.

          322.   Relator restates and realleges the allegations contained in paragraphs 1-321 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          323.   The Michigan Medicaid FCA, Mich. Comp. Laws§ 400.603, provides, inter alia,

  that:

          (1)    A person shall not lmowingly make or cause to be made a false statement or false
                 representation of a material fact in an application for Medicaid benefits.
          (2)    A person shall not knowingly make or cause to be made a false statement or false
                 representation of a material fact for use in determining rights to a medicaid
                 benefit
          (3)    A person, who having knowledge of the occurrence of an event affecting ... [the]
                 initial or continued right of any other person on whose behalf he has applied ...
                 shall not conceal or fail to disclose that event with intent to obtain a benefit to
                 which the person or any other person is not entitled or in an amount greater than
                 that to which the person or any .other person is entitled.

          324.   Section 400.606, states that "[a] person shall not enter into an agreement,

  combination, or conspiracy to defraud the state by obtaining or aiding another to obtain the

  payment or allowance of a false claim . . . ."

          325.   In section 400.607, "[a] person shall not make or present or cause to be made or

  presented to an employee or officer of this state a claim ... upon or against the state, knowing

  the claim to be false . . . ." And that "[a] person shall not make or present or cause to be made

  or presented a claim ... that he or she knows falsely represents that the goods or services for

  which the claim is made were medically necessary ...."




                                                   109
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 116 of 141 PageID #:
                                      1478
 Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 115 of 140 PagelD #: 329



         326.    In section 400.604, a person is prohibited from soliciting, offering, making, or

  receiving a kickback or bribe or rebate of any kind.

         327.    Under section 400.612, "[a] person who receives a benefit that the person is not

  entitled to receive by reason of fraud or making a fraudulent statement or knowingly concealing

  a material fact ... shall forfeit and pay to the state the full amount received, and for each civil

  penalty of not less than $5,000.00 or more than $10,000.00 plus triple the amount of damages

  suffered by the state as a result of the conduct by the person."

          328.   Defendants knowingly violated these provisions of law by presenting or causing

  to be presented to the Michigan Medicaid program false and/or fraudulent claims for payment

  and approval, claims which failed to disclose the material violations of the law, knowingly made,

  used, or caused to be made or used a false record or statement to support such claims and/or to

  conceal their actions and to avoid or decrease an obligation to pay or transmit money to the state,

  and they conspired with others to defraud the state Medicaid program, all in violation of the

  Michigan FCA, and thereby caused damage to the State of Michigan.

                                         COUNT EIGHTEEN

                            VIOLATIONS OF THE MINNESOTA FCA
                                        Minn. Stat. § 15C.02(a)

          329.   Relater restates and realleges the allegations contained in paragraphs 1-328 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference. The Minnesota FCA, Minn. Stat. § lSC.02, attaches liability to:

          (a)    A[ny] person who ... :

                 (1)     knowingly presents, or causes to be presented, to an officer or employee of
                         the state or a political subdivision a false or fraudulent claim for payment
                         or approval;




                                                   110
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 117 of 141 PageID #:
                                      1479
 Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 116 of 140 PagelD #: 330



                  (2)     knowingly makes or uses, or causes to be made or used, a false record or
                          statement to get a false or fraudulent claim paid or approved by the state or
                          a political subdivision;

                  (3)     knowingly conspires to either present a false or fraudulent claim to the
                          state or a political subdivision for payment or approval or makes, uses, or
                          causes to be made or used a false record or statement to obtain payment or
                          approval of a false or fraudulent claim;

                  (4)     has possession, custody, or control of public property or money used, or to
                          be used, by the state or a political subdivision and knowingly delivers or
                          causes to be delivered to the state or a political subdivision less money or
                          property than the amount for which the person receives a receipt;

                  (5)     is authorized to prepare or deliver a receipt for money or property used, or
                          to be used, by the state or a political subdivision and knowingly prepares
                          or delivers a receipt that falsely represents the money or property;

                   ( 6)   knowingly buys, or receives as a pledge of an obligation or debt, public
                          property from an officer or employee of the state or a political subdivision
                          who lawfully may not sell or pledge the property; or

                   (7)    knowingly makes or uses, or causes to be made or used, a false record or
                          statement to conceal, avoid, or decrease an obligation to pay or transmit
                          money or property to the state or a political subdivision.

          330.     Defendants knowingly presented or caused to be presented to the Minnesota

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to ·pay or transmit money to the

   state, and conspired with others to do so, all in violation of the Minnesota FCA.

          331.    The State_ of Minnesota paid said claims and has sustained damages, to the extent

  of its portion of Medicaid losses from Medicaid claims filed in Minnesota, because of these acts

  by Defendants.




                                                   111
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 118 of 141 PageID #:
                                     1480
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 117 of 140 PagelD #: 331



                                        COUNT NINETEEN

                              VIOLATIONS OF THE NEVADA FCA
                                  Nev. Rev. Stat. § 357.040(1}

         332.     Relator restates and realleges the allegations contained in paragraphs 1-331 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

         333.     The Nevada FCA, Nev. Rev. Stat.§ 357.040(1), specifically provides, in part, that

  a person who:

         with or without specific intent to defraud, does any of the following listed acts is liable to
         the State or a political subdivision, whichever is affected, for three times the amount of
         damages sustained by the State or political subdivision because of the act of that person,
         for the costs of a civil action brought to recover those damages and for a civil penalty of
         not less than $5,000 or more than $10,000 for each act:

                  (a)    Knowingly presents or causes to be presented a false claim for payment or
                         approval.

                  (b)    Knowingly makes or uses, or causes to be made or used, a false record or
                         statement to obtain payment or approval of a false claim.

                  (c)    Conspires to defraud by obtaining allowance or payment of a false claim.

                  (d)    Has possession, custody or control of public property or money and
                         knowingly delivers or causes to be delivered to the State or a political
                         subdivision less money or property than the amount for which the person
                         receives a receipt.

                  (e)    Is authorized to prepare or deliver a receipt for money or property to be
                         used by the State or a political subdivision and knowingly prepares or
                         delivers a receipt that falsely represents the money or property.

                  (f)    Knowingly buys, or receives as security for an obligation, public property
                         from a person who is not authorized to sell or pledge the property.

                  (g)    Knowingly makes or uses, or causes to be made or used, a false record or
                         statement to conceal, avoid or decrease an obligation to pay or transmit
                         money or property to the State or a political subdivision.

                  (h)    Is a beneficiary of an inadvertent submission of a false claim and, after



                                                  112
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 119 of 141 PageID #:
Case 1:10-cv-04856-NG-ST Document 20 1481
                                     Filed 01/24/11 Page 118 of 140 PagelD #: 332



                         discovering the falsity of the claim, fails to disclose the falsity to the State
                         or political subdivision within a reasonable time.

         334.    Defendants knowingly presented or caused to be presented to the Nevada

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations oflaw, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Nevada Revised Statute§ 357.040(1).

         335.    The State of Nevada paid said claims and has sustained damages, to the extent of

  its portion of Medicaid losses from Medicaid claims filed in Nevada, because of these acts by

  Defendants.

                                          COUNT TWENTY

                        VIOLATIONS OF THE NEW HAMPSHIRE FCA
                               N.H. Rev. Stat. Ann. § 167:61-b et seq.

          336.    Relator restates and realleges the allegations contained in paragraphs 1-335 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          337.    The New Hampshire FCA, N.H. Rev. Stat. Ann.§ 167:61-b(I), specifically

  provides, in part:

         Any person shall .be liable to the state for a civil penalty of not less than $5,000 and not
         more than $10,000, plus 3 times the amount of damages that the state sustains because of
         the act of that person, who:

          (a)    Knowingly presents, or causes to be presented, to an officer or employee of the
                 department, a false or fraudulent claim for payment or approval.

         (b)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                 to get a false or fraudulent claim paid or approved by the department.

         (c)     Conspires to defraud the department by getting a false or fraudulent claim allowed
                 or paid.



                                                   113
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 120 of 141 PageID #:
                                      1482
 Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 119 of 140 PagelD #: 333




         (d)       Has possession, custody, or control of property or money used, or to be used, by
                   the department and, intending to defraud the department or willfully to conceal
                   the property, delivers, or causes to be delivered, less property than the amount for
                   which the person receives a certificate or receipt.

         (e)       Knowingly makes, uses, or causes to be made or used, a false record or statement
                   to conceal, avoid, or decrease an obligation to pay or transmit money or property
                   to the department

         (:t)      Is a beneficiary of an inadvertent submission of a false claim to the department,
                   who subsequently discovers the falsity of the claim, and fails to disclose the false
                   claim to the department within a reasonable time after discovery of the false
                   claim.

         338.      Defendants knowingly presented or caused to be presented to the New Hampshire

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of New Hampshire Revised Statute

  § 167:61-b(I).

         339.      The State of New Hampshire paid said claims and has sustained damages, to the

  extent of its portion of Medicaid losses from Medicaid claims filed in New Hampshire, because

  of these acts by Defendants.




                                                   114
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 121 of 141 PageID #:
                                      1483
 Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 120 of 140 PagelD #: 334



                                      COUNT TWENTY-ONE

                           VIOLATIONS OF THE NEW JERSEY FCA
                                 N.J. Stat. Ann.§ 2A:32C-1

         340.    Relator restates and realleges the allegations contained in paragraphs 1-339 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference. The New Jersey FCA, N.J. Stat. Ann.§ 2A:32C-3, supplementing Title 2A of the

  New Jersey statutes and amending New Jersey Medical Assistance and Health Services Act, P.L.

  1968, c. 413, N.J. Stat. Ann.§ 30:4D-17, provides in part that:

         A person shall be jointly and severally liable to the State for a civil penalty of not less
         than and not more than the civil penalty allowed under the federal FCA (31 U.S.C.
         § 3729 et seq.), as may be adjusted in accordance with the inflation adjustment
         procedures prescribed in the Federal Civil Penalties Inflation Adjustment Act of 1990,
         Pub. L. 101-410, for each false or fraudulent claim, plus three times the amount of
         damages which the State sustains, if the person commits any of the following acts:

         a.      Knowingly presents or causes to be presented to an employee, officer or agent of
                 the State, or to any contractor, grantee, or other recipient of State funds, a false or
                 fraudulent claim for payment or approval;

         b.      Knowingly makes, uses, or causes to be made or used a false record or statement
                 to get a false or fraudulent claim paid or approved by the State;

         c.      Conspires to defraud the State by getting a false or fraudulent claim allowed or
                 paid by the State;

         d.      Has possession, custody, or control of public property or money used or to be
                 used by the State and knowingly delivers or causes to be delivered less property
                 than the amount for which the person receives a certificate or receipt;

         e.      Is authorized to make or deliver a document certifying receipt of property used or
                 to be used by the State and, intending to defraud the entity, makes or delivers a
                 receipt without completely knowing that the information on the receipt is true;

         f.      Knowingly buys, or receives as a pledge of an obligation or debt, public property
                 from any person who lawfully may not sell or pledge the property; or

         g.      Knowingly makes, uses, or causes to be made or used a false record or statement
                 to conceal, avoid, or decrease an obligation to pay or transmit money or property
                 to the State.



                                                  115
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 122 of 141 PageID #:
                                    1484
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 121 of 140 PagelD #: 335



          341.     Defendants knowingly presented or caused to be presented to the New Jersey

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of the New Jersey FCA.

          342.     The State of New Jersey paid said claims and has sustained damages, to the extent

  of its portion of Medicaid losses from Medicaid claims filed in New Jersey, because of these acts

  by Defendants.

                                       COUNT TWENTY-TWO

                        VIOLATIONS OF THE NEW MEXICO MEDICAID FCA
                                    N.M. Stat. Ann. § 27-14-4

          343. Relator restates and realleges the allegations contained in paragraphs 1-342 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          344. The New Mexico Medicaid FCA, N.M. Stat. Ann.§ 27-14-4, specifically provides,

  in part, that:

          A person commits an unlawful act and shall be liable to the state for three times the
          amount of damages that the state sustains as a result of the act if the person:

                   A.      presents, or causes to be presented, to the state a claim for payment under
                           the medicaid program knowing that such claim is false or fraudulent;

                   B.      presents, or causes to be presented, to the state a claim for payment under
                           the medicaid program knowing that the person receiving a medicaid
                           benefit or payment is not authorized or is not eligible for a benefit under
                           the medicaid program;

                   C.      makes, uses or causes to be made or used a record or statement to obtain a
                           false or fraudulent claim under the medicaid program paid for or approved
                           by the state knowing such record or statement is false;




                                                   116
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 123 of 141 PageID #:
                                     1485
Case 1:10-cv-04856-NG-ST Document 20 Filed 01/24/11 Page 122 of 140 PagelD #: 336



                D.      conspires to defraud the state by getting a claim allowed or paid under the
                        medicaid program knowing that such claim is false or fraudulent;

                E.      makes, uses or causes to be made or used a record or statement to conceal,
                        avoid or decrease an obligation to pay or transmit money or property to
                        the state, relative to the medicaid program, knowing that such record or
                        statement is false;

                F.      knowingly applies for and receives a benefit or payment on behalf of
                        another person, except pursuant to a lawful assignment of benefits, under
                        the medicaid program and converts that benefit or payment to his own
                        personal use;

                 G.     knowingly makes a false statement or misrepresentation of material fact
                        concerning the conditions or operation of a health care facility in order
                        that the facility may qualify for certification or recertification required by
                        the medicaid program; or

                 H.     knowingly makes a claim under the medicaid program for a service or
                        product that was not provided.

         345.   Defendants knowingly presented or caused to be presented to the New Mexico

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired to do so, all in violation of the New Mexico Statute§ 27-14-4.

         346.    The State of New Mexico paid said claims and has sustained damages, to the

 extent of its portion of Medicaid losses from Medicaid claims filed in New Mexico, because of

 these acts by Defendants.




                                                 117
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 124 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1486
                                       Filed 01/24/11 Page 123 of 140 PagelD #: 337



                                    COUNT TWENTY-THREE

                            VIOLATIONS OF THE NEW YORK FCA
                                      N.Y. State Fin. Law§ 189

         347.    Relator restates and realleges the allegations contained in paragraphs 1-346 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

         348.    The New York FCA, provides, in relevant part, as follows:

         § 189. Liability for certain acts.

         1.      Subject to the provisions of subdivision two of this section, any person who:

                 (a)     knowingly presents, or causes to be presented a false or fraudulent claim
                         for payment or approval;

                 (b)     knowingly makes, uses, or causes to be made or used, a false record or
                         statement material to a false or fraudulent claim;

                 (c)     conspires to commit a violation of paragraph (a), (b), (d), (e), (f) or (g) of
                         this subdivision;

                 (d)     has possession, custody, or control of property or money used, or to be
                         used, by the state or a local government and knowingly delivers, or causes
                         to be delivered, less than all of that money or property;

                 (e)     is authorized to make or deliver a document certifying receipt of property
                         used, or to be used, by the state or a local government and, intending to
                         defraud the state or a local government, makes or delivers the receipt
                         without completely knowing that the information on the receipt is true;

                 (f)     knowingly buys, or receives as a pledge of an obligation or debt, public
                         property from an officer or employee of the state or a local government
                         knowing that the officer or employee violates a provision of law when
                         selling or pledging such property; or

                 (g)     knowingly makes, uses, or causes to be made or used, a false record or
                         statement material to an obligation to pay or transmit money or property to
                         the state or a local government shall be liable to the state or a local
                         government, as applicable, for a civil penalty of not less than six thousand
                         dollars and not more than twelve thousand dollars, plus three times the
                         amount of all damages, including consequential damages, which the state



                                                  118
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 125 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1487
                                      Filed 01/24/11 Page 124 of 140 PagelD #: 338



                        or local government sustains because of the act of that person.

         349.    Defendants knowingly presented or caused to be presented to the New York

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations oflaw, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of New York State Finance Law§ 189.

         350.    The State of New York paid said claims and has sustained damages, to the extent

  of its portion of Medicaid losses from Medicaid claims filed in New York, because of these acts

  by Defendants.

                                     COUNT TWENTY-FOUR

                       VIOLATIONS OF THE NORTH CAROLINA FCA
                                N.C. Gen. Stat.§ 1-607(a)

         351.    Relator restates and realleges the allegations contained in paragraphs 1N350 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference. The North Carolina FCA, N.C. Gen. Stat.§ 1-607(a), attaches liability to:

         Any person who ... :

         (1)     Knowingly presents or causes to be presented a false or fraudulent claim for
                 payment or approval.

         (2)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                 material to a false or fraudulent claim.

         (3)     Conspires to commit a violation of subdivision (1), (2), (4), (5), (6), or (7) of this
                 section.

         (4)     Has possession, custody, or control of property or money used or to be used by
                 the State and knowingly delivers or causes to be delivered less than all of that
                 money or property.




                                                  119
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 126 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1488
                                       Filed 01/24/11 Page 125 of 140 PagelD #: 339



         (5)     Is authorized to make or deliver a document certifying receipt of property used or
                 to be used by the State and, intending to defraud the State, makes or delivers the
                 receipt without completely knowing that the information on the receipt is true.

         (6)     Knowingly buys, or receives as a pledge of an obligation or debt, public property
                 from any officer or employee of the State who lawfully may not sell or pledge the
                 property.

         (7)     Knowingly makes, uses, or causes to be made or used, a false record or statement
                 material to an obligation to pay or transmit money or property to the State, or
                 knowingly conceals or knowingly and improperly avoids or decreases an
                 obligation to pay or transmit money or property to the State.

         352.    Defendants knowingly presented or caused to be presented to the North Carolina

  Medicaid progran1 false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of the North Carolina FCA.

         353.    The State of North Carolina paid said claims and has sustained damages, to the

  extent of its portion of Medicaid losses from Medicaid claims filed in North Carolina, because of

  these acts by Defendants.

                                      COUNT TWENTY-FIVE

                       VIOLATIONS OF OKLAHOMA MEDICAID FCA
                                 Okla. Stat. Ann. tit 63 § 5053.l{B)

         354.    Relator restates and realleges the allegations contained in paragraphs 1-353 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference. The Oklahoma Medicaid FCA, Okla. Sta. Ann. tit. 63 § 5053.l(B), added by Laws

  2007, c.137 § 63-5053.lA. 2B, provides in part'that:

         Any person who:

         1.      Knowingly presents, or causes to be presented, to an officer or employee of the
                 State of Oklahoma, a false or fraudulent claim for payment or approval;



                                                  120
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 127 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1489
                                       Filed 01/24/11 Page 126 of 140 PagelD #: 340




          2.     Knowingly makes, uses, or causes to be made or used, a false record or statement
                 to get a false or fraudulent claim paid or approved by the state;

          3.     Conspires to defraud the state by getting a false or fraudulent claim allowed or
                 paid;

          4.     Has possession, custody, or control of property or money used, or to be used, by
                 the state and, intending to defraud the state or willfully to conceal the property,
                 delivers, or causes to be delivered, less property than the amount for which the
                 person receives a certificate or receipt;

          5.     Is authorized to make or deliver a document certifying receipt of property used, or
                 to be used, by the state and, intending to defraud the state, makes or delivers the
                 receipt without completely knowing that the information on the receipt is true;

          6.        Knowingly buys, or receives as a pledge of an obligation or debt, public property
                    from an officer or employee of the state, who lawfully may not sell or pledge the
                    property; or

          7.        Knowingly makes, uses, or causes to be made or used, a false record or statement
                    to conceal, avoid, or decrease an obligation to pay or transmit money or property
                    to the state, is liable to the State of Oklahoma for a civil penalty of not less than
                    Five Thousand Dollars ($5,000.00) and not more than Ten Thousand Dollars
                    ($10,000.00), unless a penalty is imposed for the act of that person in violation of
                    this subsection under the federal FCA for the same or a prior action, plus three
                    times the amount of damages which the state sustains because of the act of that
                    person.

          355.      Defendants knowingly presented or caused to be presented to the Oklahoma

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of the Oklahoma Medicaid FCA.

          356.      The State of Oklal1oma paid said claims and has sustained damages, to the extent

   of its portion of Medicaid losses from Medicaid claims filed in Oklahoma, because of these acts

   by Defendants.




                                                     121
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 128 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1490
                                       Filed 01/24/11 Page 127 of 140 PagelD #: 341



                                       COUNT TWENTY-SIX

                        VIOLATIONS OF RHODE ISLAND STATE FCA
                                R.I. Gen. Laws§ 9-l.1-3(a)

          357.   Relator restates and realleges the allegations contained in paragraphs 1-356 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference. The Rhode Island State FCA amending Title 9 of the Rhode Island general laws

  entitled "Courts and Civil Procedure/Procedure Generally," ch. 9-1.1, § 9-l.1-3(a), provides, in

  part, that:

          Any person who:

          (1)    knowingly presents, or causes to be presented, to an officer or employee of the
                 state or a member of the guard a false or fraudulent claim for payment or
                 approval;

          (2)    knowingly makes, uses, or causes to be made or used, a false record or statement
                 to get a false or :fraudulent claim paid or approved by the state;

          (3)    conspires to defraud the state by getting a false or fraudulent claim allowed or
                 paid;

          (4)    has possession, custody, or control of property or money used, or to be used, by
                 the state and, intending to defraud the state or willfully to conceal the property,
                 delivers, or causes to be delivered, less property than the amount for which the
                 person receives a certificate or receipt;

          (5)    authorized to make or deliver a document certifying receipt of property used, or to
                 be used, by the state and, intending to defraud the state, makes or delivers the
                 receipt without completely knowing that the information on the receipt is true;

          (6)    knowingly buys, or receives as a pledge of an obligation or debt, public property
                 from an officer or employee of the state, or a member of the guard, who lawfully
                 may not sell or pledge the property; or

          (7)    knowingly makes, uses, or causes to be made or used, a false record or statement
                 to conceal, avoid or decrease an obligation to pay or transmit money or property
                 to the state, is liable to the state for a civil penalty of not less than five thousand
                 dollars ($5,000) and not more than ten thousand dollars ($10,000), plus three (3)
                 times the amount of damages which the state sustains because of the act of that
                 person. A person violating this subsection (a) shall also be liable to the state for



                                                   122
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 129 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1491
                                       Filed 01/24/11 Page 128 of 140 PagelD #: 342



                  the costs of a civil action brought to recover any such penalty or damages.

           358.   Defendants knowingly presented or caused to be presented to the Rhode Island

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

   payment and approval, claims which failed to disclose material violations of law, and/or

   concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Rhode Island General Law § 9-1.1-

   3(a).

           359.   The State of Rhode Island paid said claims and has sustained damages, to the

   extent of its portion of Medicaid losses from Medicaid claims filed in Rhode Island, because of

   these acts by Defendants.

                                      COUNT TWENTY-SEVEN

                             VIOLATIONS OF THE TENNESSEE FCA
                                     Tenn. Code Ann.§ 4-18-103(a)

           360.   Relator restates and realleges the allegations contained in paragraphs 1-359 above

   as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

           361.   The Tennessee FCA, Tenn. Code Ann.§ 4-18-103(a), specifically provides, in

   part, that any person who:

           commits any of the following acts shall be liable to the state or to the political subdivision
           for three (3) times the amount of damages that the state or the political subdivision
           sustains because of the act of that person. A person who commits any of the following
           acts shall also be liable to the state or to the political subdivision for the costs of a civil
           action brought to recover any of those penalties or damages, and shall be liable to the
           state or political subdivision for a civil penalty of not less than two thousand five hundred
           dollars ($2,500) and not more than ten thousand dollars ($10,000) for each false claim:

           (1)    Knowingly presents or causes to be presented to an officer or employee of the
                  state or of any political subdivision thereof, a false claim for payment or approval;




                                                    123
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 130 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1492
                                       Filed 01/24/11 Page 129 of 140 PagelD #: 343



         (2)       Knowingly makes, uses, or causes to be made or used a false record or statement
                   to get a false claim paid or approved by the state or by any political subdivision;

         (3)       Conspires to defraud the state or any political subdivision by getting a false claim
                   allowed or paid by the state or by any political subdivision;

         (4)       Has possession, custody, or control of public property or money used or to be
                   used by the state or by any political subdivision and knowingly delivers or causes
                   to be delivered less property than the amount for which the person receives a
                   certificate or receipt;

         (5)       Is authorized to make or deliver a document certifying receipt of property used or
                   to be used by the state or by any political subdivision and knowingly makes or
                   delivers a receipt that falsely represents the property used or to be used;

         (6)       Knowingly buys, or receives as a pledge of an obligation or debt, public property
                   from any person who lawfully may not sell or pledge the property;

         (7)       Knowingly makes, uses, or causes to be made or used a false record or statement
                   to conceal, avoid, or decrease an obligation to pay or transmit money or property
                   to the state or to any political subdivision;

         (8)       Is a beneficiary of an inadvertent submission of a false claim to the state or a
                   political subdivision, subsequently discovers the falsity of the claim, and fails to
                   disclose the false claim to the state or the political subdivision within a reasonable
                   time after discovery of the false claim; or

         (9)       Knowingly makes, uses, or causes to be made or used any false or fraudulent
                   conduct, representation, or practice in order to procure anything of value directly
                   or indirectly from the state or any political subdivision.

         362.      Defendants knowingly presented or caused to be presented to the Tennessee

  Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Tennessee Code§ 4-18-103(a).

         363.      The State of Tennessee paid said claims and has sustained damages, to the extent

  of its portion of Medicaid losses from Medicaid claims filed in Tennessee, because of these acts

  by Defendants.



                                                    124
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 131 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1493
                                       Filed 01/24/11 Page 130 of 140 PagelD #: 344



                                    COUNT TWENTY-EIGHT

                                  VIOLATIONS OF TEXAS FCA
                             Tex. FCA Hum. Res. Code § 32.039(b), (c)

          364.   Relator restates and realleges the allegations contained in paragraphs 1-363 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          365.   The Texas FCA, Tex. Hum. Res. Code§ 32.039, specifically provides, in part,

  that:

          (b)    A person commits a violation if the person:

          (1)    presents or causes to be presented to the department a claim that contains a
                 statement or representation the person knows or should know to be false;

                 (1-a) engages in conduct that violates Section 102.001, Occupations Code;

                 (1-b) solicits or receives, directly or indirectly, overtly or covertly any
                 remuneration, including any kickback, bribe, or rebate, in cash or in kind for
                 referring an individual to a person for the furnishing of, or for arranging the
                 furnishing of, any item or service for which payment may be made, in whole or in
                 part, under the medical assistance program, provided that this subdivision does
                 not prohibit the referral of a patient to another practitioner within a multispecialty
                 group or university medical services research and development plan (practice ·
                 plan) for medically necessary services;

                 (1-c) solicits or receives, directly or indirectly, overtly or covertly any
                 remuneration, including any kickback, bribe, or rebate, in cash or in kind for
                 purchasing, leasing, or ordering, or arranging for or recommending the
                 purchasing, leasing, or ordering of, any good, facility, service, or item for which
                 payment may be made, in whole or in part, under the medical assistance program;

                 (1-d) offers or pays, directly or indirectly, overtly or covertly any remuneration,
                 including any kickback, bribe, or rebate, in cash or in kind to induce a person to
                 refer an individual to another person for the furnishing of, or for arranging the
                 furnishing of, any item or service for which payment may be made, in whole or in
                 part, under the medical assistance program, provided that this subdivision does
                 not prohibit the referral of a patient to another practitioner within a multispecialty
                 group or university medical services research and development plan (practice
                 plan) for medically necessary services;




                                                  125
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 132 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1494
                                       Filed 01/24/11 Page 131 of 140 PagelD #: 345



              (1-e) offers or pays, directly or indirectly, overtly or covertly any remuneration,
              including any kickback, bribe, or rebate, in cash or in kind to induce a person to
              purchase, lease, or order, or arrange for or recommend the purchase, lease, or
              order of, any good, facility, service, or item for which payment may be made, in
              whole or in part, under the medical assistance program;

              (1-f) provides, offers, or receives an inducement in a manner or for a purpose not
              otherwise prohibited by this section or Section 102. 00 I, Occupations Code, to or
              from a person, including a recipient, provider, employee or agent of a provider,
              third-party vendor, or public servant, for the purpose of influencing or being
              influenced in a decision regarding:

                     (A)     selection of a provider or receipt of a good or service under the
                             medical assistance program;

                     <B)     the use of goods or services provided under the medical assistance
                             program; or

                     (C)     the inclusion or exclusion of goods or services available under the
                             medical assistance program; or

        (2)   is a managed care organization that contracts with the department to provide or
              arrange to provide health care benefits or services to individuals eligible for
              medical assistance and:

                     (A)     fails to provide to an individual a health care benefit or service that
                             the organization is required to provide under the contract with the
                             department;

                     (B)     fails to provide to the department information required to be
                             provided by law, department rule, or contractual provision;

                     (C)     engages in a fraudulent activity in connection with the enrollment
                             in the organization's managed care plan of an individual eligible
                             for medical assistance or in connection with marketing the
                             organization's services to an individual eligible for medical
                             assistance; or

                     (D)     engages in actions that indicate a pattern of:

                             (i)     wrongful denial of payment for a health care benefit or
                                     service that the organization is required to provide under
                                     the contract with the department; or

                             (ii)    wrongful delay of at least 45 days or a longer period
                                     specified in the contract with the department, not to exceed



                                              126
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 133 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1495
                                       Filed 01/24/11 Page 132 of 140 PagelD #: 346



                                        60 days, in making payment for a health care benefit or
                                        service that the organization is required to provide under
                                        the contract with the department.

           (c)    A person who commits a violation under Subsection (b) is liable to the
                  department for:

           (1)    the amount paid, if any, as a result of the violation and interest on that amount
                  determined at the rate provided by law for legal judgments and accruing from the
                  date on which the payment was made; and

           (2)    payment of an administrative penalty of an amount not to exceed twice the
                  amount paid, if any, as a result of the violation, plus an amount:

                   (A)   not less than$ 5,000 or more than$ 15,000 for each violation that results
                         in injury to an elderly person, as defined by Section 48.002(1), a disabled
                         person, as defined by Section 48.002(8)(A), or a person younger than 18
                         years of age; or

                  (B)    not more than $ 10,000 for each violation that does not result in injury to a
                         person described by Paragraph (A).

          366.    Defendants knowingly presented or caused to be presented to the Texas Medicaid

   program false or fraudulent records or statements and false or fraudulent claims for payment and

  approval, claims which failed to disclose material violations oflaw, and/or concealed their

  actions and to avoid or decrease an obligation to pay or transmit money to the state, and

  conspired with others to do so, all in violation of Texas FCA Human Resources Code

   § 32.039(b), (c).

          367.    The State of Texas paid said claims and has sustained damages, to the extent of its

  portion of Medicaid losses from Medicaid claims filed in Texas, because of these acts by

  Defendants.




                                                 127
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 134 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1496
                                       Filed 01/24/11 Page 133 of 140 PagelD #: 347



                                          COUNT TWENTY-NINE

          VIOLATIONS OF THE VIRGINIA FRAUD AGAINST TAXPAYERS ACT
                          Va. Code Ann. § 8.01-216.3{A)

          368.    Relator restates and realleges the allegations contained in paragraphs 1-367 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

  reference.

          369.    The Virginia Fraud Against Taxpayers Act, Va. Code Ann.§ 8.01-216.3(A),

  specifically provides, in part, that:

          Any person who:

          1.      Knowingly presents, or causes to be presented, to an officer or employee of the
                  Commonwealth a false or fraudulent claim for payment or approval;

          2.      Knowingly makes, uses, or causes to be made or used, a false record or statement
                  to get a false or fraudulent claim paid or approved by the Commonwealth;

          3.      Conspires to defraud the Commonwealth by getting a false or fraudulent claim
                  allowed or paid;

          4.      Has possession, custody, or control of property or money used, or to be used, by
                  the Commonwealth and, intending to defraud the Commonwealth or willfully to
                  conceal the property, delivers, or causes to be delivered, less property than the
                  amount for which the person receives a certificate or receipt;

          5.      Authorizes to mal(e or deliver a document certifying receipt of property used, or
                  to be used, by the Commonwealth and, intending to defraud the Commonwealth,
                  makes or delivers the receipt without completely knowing that the information on
                  the receipt is true;

          6.      Knowingly buys or receives as a pledge of an obligation or debt, public property
                  from an officer or employee of the Commonwealth who lawfully may not sell or
                  pledge the property; or

         7.      Knowingly makes, uses, or causes to be made or used, a false record or statement
                 to conceal, avoid, or decrease an obligation to pay or transmit money or property
                 to the Commonwealth;

         shall be liable to the Commonwealth for a civil penalty of not less than$ 5,500 and not
         more than $ 11,000, plus three times the amount of damages sustained by the



                                                  128
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 135 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1497
                                       Filed 01/24/11 Page 134 of 140 PagelD #: 348



          Commonwealth.

          370.    Defendants knowingly presented or caused to be presented to the Virginia

  Medicaid program false or :fraudulent records or statements and false or :fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

  state, and conspired with others to do so, all in violation of Virginia Code § 8.0l-216.3(A).

          371.    The Commonwealth of Virginia paid said claims and has sustained damages, to

  the extent of its portion of Medicaid losses from Medicaid claims filed in Virginia, because of

  these acts by Defendants.

                                           COUNT THIRTY

                     VIOLATIONS OF THE WISCONSIN FALSE CLAIMS
                           FOR MEDICAL ASSISTANCE LAW
                                      Wis. Stat. Ann. § 20.931(2)

          372.    Relator restates and realleges the allegations contained in paragraphs 1-371 above

  as if each were stated herein in their entirety and said allegations are incorporated herein by

   reference.

          373.    The Wisconsin False Claims for Medical Assistance Law, added by 2007

   Wisconsin Act 20, Wis. Stat. Ann. 20.931 (2), provides, in part, that:

          any person who does any of the following is liable to this state for 3 times the amount of
          the damages sustained by this state because of the actions of the person, and shall forfeit
          not less than $5,000 nor more than $10,000 for each violation:

          (a)     Knowingly presents or causes to be presented to any officer, employee, or agent
                  of this state a false claim for medical assistance.

          (b)     Knowingly makes, uses, or causes to be made or used a false record or statement
                  to obtain approval or payment of a false claim for medical assistance.

          (c)     Conspires to defraud this state by obtaining allowance or payment of a false claim
                  for medical assistance, or by knowingly making or using, or causing to be made



                                                   129
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 136 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1498
                                      Filed 01/24/11 Page 135 of 140 PagelD #: 349



                 or used, a false record or statement to conceal, avoid, or decrease an obligation to
                 pay or transmit money or property to the Medical Assistance program.

          (g)    Knowingly makes, uses, or causes to be made or used a false record or statement
                 to conceal, avoid, or decrease any obligation to pay or transmit money or property
                 to the Medical Assistance program.

          (h)    Is a beneficiary of the submission of a false claim for medical assistance to any
                 officer, employee, or agent of this state, knows that the claim is false, and fails to
                 disclose the false claim to this state within a reasonable time after the person
                 becomes aware that the claim is false.

          374.    Defendants knowingly presented or caused to be presented to the Wisconsin

   Medicaid program false or fraudulent records or statements and false or fraudulent claims for

  payment and approval, claims which failed to disclose material violations of law, and/or

  concealed their actions and to avoid or decrease an obligation to pay or transmit money to the

   state, and conspired with others to do so, all in violation of Wisconsin Statute§ 20.931(2).

          375.    The State of Wisconsin paid said claims and has sustained damages, to the extent

   of its portion of Medicaid losses from Medicaid claims· filed in Wisconsin, because of these acts

   by Defendants.

                     CLAIMS ON BEHALF OF RELATOR PERSONALLY

                                       COUNT THIRTY-ONE

                     Defendant Amgen's Unlawful Retaliation Against Relator
                                  Under 31 U.S.C. § 3730(h)

          376.    Relator restates and realleges the allegations in paragraphs 1-3 75 above as if each

  were stated herein in their entirety and said allegations are incorporated herein by reference.

          377.    As set forth in detail above, after learning of Mr. Mullen's protected activities,

  including communicating and meeting with the Westmoreland Case lawyers, retaining

  undersigned counsel for his own action, debriefing the government, being deposed in the

  Westmoreland Case, and filing his own Qui Tam Action complaint, ABSG retaliated against


                                                   130
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 137 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1499
                                       Filed 01/24/11 Page 136 of 140 PagelD #: 350



  Mr. Mullen in December 2010 by withholding from him over $44,000 in bonus payments he was

  due under the terms of the severance agreement. By these actions, ABSG violated the FCA, 31

  u.s.c. § 3730(h).
          378.   Plaintiff/Relator has been damaged as a direct result of these illegal actions. He

  has suffered economic harm, loss of income and future earnings, and emotional injury.

          379.   Defendants' conduct as alleged herein was done knowingly, maliciously,

   oppressively, and with conscious disregard for the rights ofRelator. Therefore, Relator is

   entitled to recover exemplary and punitive damages against ABSG in an amount to be

  determined at trial.

                                       COUNTTIDRTY-TWO

                                     Violation of the Texas FCA
                                    Tex. Hum. Res. Code § 36.115

          380.   Relator restates and realleges the allegations in paragraphs 1-3 79 above as if each

  were stated herein in their entirety and said allegations are incorporated herein by reference.

          381.    As set forth in detail above, after learning of Mr. Mullen's protected activities,

  including communicating and meeting with the Westmoreland Case lawyers, retaining

  undersigned counsel for his own action, debriefing the government, being deposed in the

  Westmoreland Case, and filing his own Qui Tam Action complaint, ABSG retaliated against

  Mr. Mullen in December 2010 by withholding from him over $44,000 in bonus payments he was

  due under the terms of the severance agreement. By these actions, ABSG violated the Texas

  FCA Human Resources Code§ 36.115.

          382.   Plaintiff/Relator has been damaged as a direct result of these illegal actions. He

  has suffered economic harm, loss of income and future eamings, and emotional injury.

          383.   Defendants' conduct as alleged herein was done knowingly, maliciously,



                                                   131
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 138 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1500
                                       Filed 01/24/11 Page 137 of 140 PagelD #: 351



   oppressively, and with conscious disregard for the rights of Relator. Therefore, Relator is

   entitled to recover punitive and exemplary damages against ABSG in an amount to be

   determined at trial.

                                        COUNT TlllRTY-TBREE

                                          Breach of Contract

          384.    Relator restates and realleges the allegations in paragraphs 1-383 above as if each

   were stated herein in their entirety and said allegations are incorporated herein by reference.

           385.    Pursuant to a May 10, 2010 separation agreement, ABSG agreed to provide

   Relator with severance compensation, comprised of the following components: a) two years of

   his base salary (16(b)); b) a pro-rated performance bonus under the company's Annual Incentive

   Plan (16(c); c) additional lump sums in cash (16(d)); and d) the cash value of certain restricted

   shares of company stock (-U 6(f)).

           386.    ABSG has violated the terms of the separation agreement by withholding, in

   December 2010, over $44,000 in bonus payments that he was due under the terms of the

   separation agreement.

          387.     Accordingly, Relater is entitled to recover all damages available at law, including

  against ABSG, in an amount to be determined at trial.




                                                   132
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 139 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1501
                                       Filed 01/24/11 Page 138 of 140 PagelD #: 352



                                     PRAYERS FOR RELIEF

         WHEREFORE, Relator Michael Mullen, acting on behalf of and in the name of the

  United States of America and the State Plaintiffs, and on his own behalf, demands and prays that

  judgment be entered as follows against Defendants under the Federal FCA counts and under the

  supplemental State FCA counts and other state law counts as follows:

         (a)    In favor of the United States against Defendants for treble the amount of damages

                to Government Health Care Programs from the marketing, selling, prescribing,

                pricing and billing of the drugs at issue plus maximum civil penalties of Eleven

                Thousand Dollars ($11,000.00) for each violation of the FCA;

         (b)    In favor of the United States against Defendants for disgorgement of the profits

                earned by Defendants as a result of its illegal schemes;

         (c)     In favor ofRelator for the maximum amount allowed pursuant to 31 U.S.C.

                 § 3730(d) to include reasonable expenses, attorney fees, and costs incurred by

                Relator;

         (d)     For all costs of the Federal FCA civil action;

         (e)    In favor ofRelator for the maximum amount allowed pursuant to 31 U.S.C.

                § 3730(h), Texas FCA Hum. Res. Code§ 36.115, and Texas common law due to

                ABSG's retaliatory actions, including double back pay with interest, front pay in

                lieu of reinstatement, special damages to reputation, costs, reasonable attorneys

                fees, and such further relief as the Court deems proper, including, without

                limitation, punitive damages and pre-judgment interest;

         (t)    In favor ofRelator and the named State Plaintiffs against Defendants in an

                amount equal to three times the amount of damages that California, Colorado,




                                                 133
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 140 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1502
                                       Filed 01/24/11 Page 139 of 140 PageiD #: 353



               Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Illinois,

               Indiana, Louisiana, Maryland, Massachusetts, Minnesota, Nevada, New

               Hampshire, New Jersey, New Mexico, New York, North Carolina, Oklahoma,

               Rhode Island, Tennessee, Virginia, and Wisconsin have sustained, respectively, as

               a result of Defendants' actions, as well as a civil penalty against Defendants of a

               statutory maximum for each violation of each State's FCA;

         (g)   In favor of Relator and the Plaintiff State of Michigan against Defendants for a

               civil penalty equal to one time the loss caused to the Michigan Medicaid program

               as a result of Defendants' actions, plus damages equal to three times such loss;

         (h)   In favor of Relator and the Plaintiff State of Texas against Defendants in an

               amount equal to two times the amount of damages that Texas has sustained as a

               result of Defendants' actions, as well as a civil penalty against Defendants of a

               statutory maximum for each violation of Texas FCA Human Resources Code

               § 36.002;

         (i)   In favor ofRelator for the maximum amount as a relator's share allowed pursuant

               to each State Plaintiff's FCA;

         G)    In favor of Relator for all costs and expenses associated with the supplemental

               state claims, including attorney's fees and costs;

         (k)   In favor of the State Plaintiffs and Relator for all such other relief as the Court

               deems just and proper; and

         (m)   Such other relief as this Court deems just and appropriate.

   PLAINTIFFS/RELATOR DEMANDS A TRIAL BY JURY ON ALL COUNTS




                                                134
Case 1:12-cv-06440-NG-ST Document 55-11 Filed 10/15/18 Page 141 of 141 PageID #:
 Case 1:10-cv-04856-NG-ST Document 20 1503
                                       Filed 01/24/11 Page 140 of 140 PagelD #: 354



   January 24, 2011                   Respectfully submitted,

                                      CARTUSCIELLO & ASSOCIATES, P.C.
                                      711 Third Avenue - 20th Floor
                                      New York, NY 10017
                                      (212) 532-8204/fax (212) 557-2952



                                      By:
                                            ~NeilS.Cartusciello

                                      Robert M. Thomas, Jr.
                                      THOMAS & ASSOCIATES
                                      280 Summer Street, 5th Floor
                                      Boston, MA 02210-1131
                                      (617) 371-1072
                                      Fax: (888) 676-7420
                                      Email: rmt@thomasandassoc.net

                                       Suzanne E. Durrell
                                       DURRELL LAW OFFICE
                                       180 Williams Avenue
                                       Milton, MA 02186
                                       (617) 333-9681
                                       Fax: (617) 333-0014
                                       Email: suzanne.durrell@verizon.net

                                      Mark C. Hansen
                                      Silvija A. Strikis
                                      Joseph S. Hall
                                      Andrew C. Shen
                                      KELLOGG, HUBER, HANSEN, TODD,
                                       EVANS & FIGEL, P.L.L.C.
                                      1615 M Street, N.W., Suite 400
                                      Washington, D.C. 20036
                                      (202) 326-7900
                                      (202) 326-7999 (facsimile)
                                      Email: mhansen@khhte.com




                                       135
